Exhibit 10.4









CREDIT AGREEMENT
_________________________________________________


EUREKA HUNTER PIPELINE, LLC,
as Borrower,




ABN AMRO CAPITAL USA LLC,
as Administrative Agent and LC Issuer,


CIT BANK,
as Syndication Agent,


and CERTAIN FINANCIAL INSTITUTIONS,
as Lenders




ABN AMRO CAPITAL USA LLC,
as
Sole Lead Arranger
_________________________________________________
$117,000,000
March 28, 2014







999910 000002 DALLAS 1998869.1



--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I - Definitions and References    1
Section 1.1.Defined Terms    1
Section 1.2.Exhibits and Schedules; Additional Definitions    30
Section 1.3.Terms Generally; References and Titles    30
Section 1.4.Calculations and Determinations    30
Section 1.5.Rounding    31
Section 1.6.Times of Day; Business Day    31
Section 1.7.Joint Preparation; Construction of Indemnities and Releases    31
ARTICLE II - The Loans and Letters of Credit31
Section 2.1.Commitments to Lend; Notes    31
Section 2.2.Requests for New Loans    32
Section 2.3.Continuations and Conversions of Existing Loans    33
Section 2.4.Use of Proceeds    34
Section 2.5.Interest Rates and Fees; Payment Dates; Retroactive Adjustments of
Applicable Interest Rates    34
Section 2.6.Optional Prepayments    35
Section 2.7.Mandatory Prepayments    35
Section 2.8.Commitment Reductions    36
Section 2.9.Letters of Credit    36
Section 2.10.Requesting Letters of Credit    37
Section 2.11.Reimbursement and Participations    38
Section 2.12.Letter of Credit Fees    41
Section 2.13.No Duty to Inquire    42
Section 2.14.Sharing of Payments by Lenders    43
Section 2.15.Obligations of Lenders Several    44
Section 2.16.Cash Collateral    44
Section 2.17.Defaulting Lenders    45
Section 2.18.Increase of Aggregate Commitments    47
ARTICLE III - Payments to Lenders49
Section 3.1.General Procedures    49
Section 3.2.Increased Costs    49
Section 3.3.Illegality    51
Section 3.4.Funding Losses    51
Section 3.5.Taxes    51
Section 3.6.Alternative Rate of Interest    55
Section 3.7.Mitigation Obligations; Replacement of Lenders    56
Section 3.8.Payments by Borrower; Presumptions by Administrative Agent    57
ARTICLE IV - Conditions Precedent to Lending57
Section 4.1.Closing Date Conditions    57




--------------------------------------------------------------------------------

Page

Section 4.2.Additional Conditions Precedent    60
ARTICLE V - Representations and Warranties60
Section 5.1.No Default    60
Section 5.2.Organization, Existence, Good Standing and Power    60
Section 5.3.Authorization    60
Section 5.4.No Violations, Conflicts or Consents    61
Section 5.5.Enforceability    61
Section 5.6.Financial Statements; Material Adverse Change    61
Section 5.7.Other Debt and Liabilities    61
Section 5.8.Full Disclosure    61
Section 5.9.Litigation    62
Section 5.10.ERISA Plans and Liabilities    62
Section 5.11.Environmental Matters    62
Section 5.12.Names and Places of Business    63
Section 5.13.Subsidiaries    63
Section 5.14.Government Regulation    63
Section 5.15.Solvency    63
.16.
Tax Matters    64

Section 5.17.Title to Properties; Intellectual Property.    64
Section 5.18.Use of Proceeds and Margin Regulations    65
Section 5.19.Operation and Condition of Properties; Compliance with Law.    65
Section 5.20.Insurance    66
Section 5.21.Labor Relations    66
Section 5.22.Deposit and Disbursement Accounts    67
Section 5.23.Material Contracts    67
Section 5.24.Anti-Terrorism Laws    67
Section 5.25.Foreign Corrupt Practices    67
ARTICLE VI - Affirmative Covenants68
Section 6.1.Payment and Performance    68
Section 6.2.Books, Financial Statements and Reports    68
Section 6.3.Other Information and Inspections    70
Section 6.4.Notice of Material Events    70
Section 6.5.Maintenance of Properties    71
Section 6.6.Maintenance of Existence and Qualifications    71
Section 6.7.Payment of Trade Liabilities, Taxes, etc.    72
Section 6.8.Insurance    72
Section 6.9.Reserved.    73
Section 6.10.Systems    73
Section 6.11.Compliance with Agreements and Law; Permits    73
Section 6.12.Environmental Matters; Environmental Reviews    73
Section 6.13.Reserved.    74
Section 6.14.Bank Accounts; Offset    74
Section 6.15.Non-Consolidation    74

ii    Credit Agreement



--------------------------------------------------------------------------------

Page

Section 6.16.Guaranties of Borrower’s Subsidiaries    75
Section 6.17.Agreement to Deliver Security Documents    75
Section 6.18.Revenues    75
Section 6.19.Perfection and Protection of Security Interests and Liens    76
Section 6.20.Material Contracts    76
ARTICLE VII - Negative Covenants76
Section 7.1.Indebtedness    76
Section 7.2.Limitation on Liens    77
Section 7.3.Hedging Contracts    78
Section 7.4.Limitation on Mergers, Issuances of Securities    78
Section 7.5.Limitation on Dispositions    78
Section 7.6.Limitation on Dividends and Redemptions    79
Section 7.7.Limitation on Investments, Credit Extensions    80
Section 7.8.Reserved.    80
Section 7.9.Transactions with Affiliates    80
Section 7.10.Restrictive Agreements    80
Section 7.11.Conduct of Business    81
Section 7.12.Organizational Documents and Material Contracts    81
Section 7.13.Fiscal Year    81
7.14.
Financial Covenants    81

Section 7.15.Sale and Leaseback Transactions    83
Section 7.16.Permitted Acquisitions and Capital Expenditures    83
Section 7.17.State and FERC Regulatory Authority    84
ARTICLE VIII - Events of Default and Remedies84
Section 8.1.Events of Default    84
Section 8.2.Remedies    87
Section 8.3.Application of Proceeds After Acceleration    87
ARTICLE IX - Administrative Agent88
Section 9.1.Appointment and Authority    88
Section 9.2.Exculpatory Provisions    88
Section 9.3.Reliance by Administrative Agent    89
Section 9.4.Non-Reliance on Administrative Agent and Other Lenders    90
Section 9.5.Rights as a Lender    90
tion 9.6.
Investments    90

Section 9.7.Resignation of Administrative Agent    91
Section 9.8.Delegation of Duties    91
Section 9.9.No Other Duties, etc.    92
Section 9.10.Administrative Agent May File Proofs of Claim    92
Section 9.11.Guaranty Matters    92
Section 9.12.Collateral Matters    93
Section 9.13.Agreement to Assignment of ISDA Master Agreement    94
Section 9.14.Notice of Default    94

iii    Credit Agreement



--------------------------------------------------------------------------------

Page

Section 9.15.Lender Hedging Obligations and Cash Management Obligations    95
ARTICLE X - Miscellaneous95
Section 10.1.Waivers and Amendments; Acknowledgments    95
Section 10.2.Survival of Agreements; Cumulative Nature    97
Section 10.3.Notices; Effectiveness; Electronic Communication    97
Section 10.4.Expenses; Indemnity; Damage Waiver    98
Section 10.5.Successors and Assigns; Joint and Several Liability    100
Section 10.6.Confidentiality    104
Section 10.7.Governing Law; Submission to Process    105
.
Limitation on Interest    106

Section 10.9.Severability    106
Section 10.10.Counterparts; Integration; Effectiveness    106
Section 10.11.Waiver of Jury Trial, Punitive Damages, etc.    106
Section 10.12.No Advisory or Fiduciary Responsibility    107
Section 10.13.USA PATRIOT Act Notice    108
Section 10.14.Right of Setoff    108
Section 10.15.Release of Collateral and Guarantee Obligations    108


Schedules and Exhibits:
Schedule 1    -    Lenders Schedule
Schedule 2    -    Disclosure Schedule
Schedule 3    -    Security Schedule


Exhibit A    -    Promissory Note
Exhibit B    -    Borrowing Notice
Exhibit C    -    Continuation/Conversion Notice
Exhibit D    -    Compliance Certificate
Exhibit E    -    Assignment and Assumption

iv    Credit Agreement



--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT is made as of March 28, 2014, by and among Eureka Hunter
Pipeline, LLC, a Delaware limited liability company (“Borrower”), ABN AMRO
Capital USA LLC, as Administrative Agent and as LC Issuer, and as sole Lead
Arranger and the Lenders (as defined below).
W I T N E S S E T H:
In consideration of the mutual covenants and agreements contained herein, in
consideration of the Loans that may hereafter be made by Lenders and the Letters
of Credit that may be issued by LC Issuer at the request of Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I - Definitions and References
Section 1.1.    Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:
“Adjusted Base Rate” means, on any day, the per annum rate equal to the sum of
(a) the Base Rate for such day plus (b) the Applicable Margin for such day,
provided that the Adjusted Base Rate charged by any Person shall never exceed
the Highest Lawful Rate.
“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any day during any
Interest Period therefor, the rate per annum equal to the sum of (a) the
Applicable Margin for such day plus (b) the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by Administrative Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Rate for such
Eurodollar Loan for such Interest Period by (ii) 1 minus the Reserve Requirement
for such Eurodollar Loan for such Interest Period, provided that no Adjusted
Eurodollar Rate charged by any Person shall ever exceed the Highest Lawful Rate.
The Adjusted Eurodollar Rate for any Eurodollar Loan shall change whenever the
Applicable Margin or the Reserve Requirement changes.
“Administrative Agent” means ABN AMRO Capital USA LLC, as Administrative Agent
hereunder, and its successors in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means the Commitments of all the Lenders as the same may
be increased, reduced or terminated pursuant to the terms hereof.
“Agreement” means this Credit Agreement.
“Annualized Consolidated EBITDA” means (a) with respect to the Fiscal Quarter
ending March 31, 2014, Consolidated EBITDA for the period of January 1, 2014
through March 31, 2014 multiplied by 4; (b) with respect to the Fiscal Quarter
ending June 30, 2014, Consolidated EBITDA for the period of January 1, 2014
through June 30, 2014 multiplied by 2; (b) with respect to the Fiscal Quarter
ending September 30, 2014, Consolidated EBITDA for the period of January 1, 2014
through September 30, 2014 multiplied by 4/3; (c) with respect to each Fiscal
Quarter ending December 31, 2014 and thereafter, Consolidated EBITDA for the 12
month period ending on the last day of such Fiscal Quarter.
“Annualized Consolidated Interest Charges” means (a) with respect to the Fiscal
Quarter ending March 31, 2014, Consolidated Interest Charges for the period of
January 1, 2014 through March 31, 2014 multiplied by 4; (b) with respect to the
Fiscal Quarter ending June 30, 2014, Consolidated Interest Charges for the
period of January 1, 2014 through June 30, 2014 multiplied by 2; (b) with
respect to the Fiscal Quarter ending September 30, 2014, Consolidated Interest
Charges for the period of January 1, 2014 through September 30, 2014 multiplied
by 4/3; and (c) with respect to each Fiscal Quarter ending December 31, 2014 and
thereafter, Consolidated Interest Charges for the 12 month period ending on the
last day of such Fiscal Quarter; provided, however, that Consolidated Interest
Charges for any period prior to the Closing Date shall be adjusted in respect of
the interest on any Indebtedness paid with the proceeds of the Loans on the
Closing Date, to reflect the interest that would have accrued on such
Indebtedness if the applicable interest rate had been 3.75% per annum.
“Anti-Terrorism Laws” shall mean any requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).
“Applicable Lending Office” means a Lender’s Domestic Lending Office (in the
case of Base Rate Loans) and such Lender’s Eurodollar Lending Office (in the
case of Eurodollar Loans).
“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
(i) from the Closing Date to the date on which Administrative Agent receives a
Compliance Certificate pursuant to Section 6.2(b) for the Fiscal Quarter ending
June 30, 2014, Pricing Level I shall apply, and (ii) thereafter, the applicable
rate per annum set forth in the grid below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by Administrative Agent pursuant to Section 6.2(b):
Applicable Margin
Pricing Level
Consolidated Leverage Ratio
Eurodollar Loans
Letter of Credit Fee
Base Rate Loans
Commitment Fee Rate
I
> 4.5:1
3.50
%
2.50
%
0.500
%
II
>4.0:1 but <4.5:1
3.00
%
2.00
%
0.500
%
III
>3.5:1 but <4.0:1
2.75
%
1.75
%
0.500
%
IV
>3.0:1 but <3.5:1
2.50
%
1.50
%
0.500
%
V
>2.5:1 but <3.0:1
2.25
%
1.25
%
0.375
%
VI
< 2.5:1
2.00
%
1.00
%
0.375
%



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the calendar month immediately following the date on which a Compliance
Certificate is delivered pursuant to Section 6.2(b); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of LC Issuer to issue or extend Letters of Credit have been
terminated pursuant to Section 8.1 or if the Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on the Lenders Schedule or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Approved Counterparty” means a counterparty to a Hedging Contract that at the
time of entering into such Hedging Contract either (a) is a Lender Counterparty,
or (b) is a Person whose senior unsecured long-term debt obligations are rated A
or higher by S&P and A3 or higher by Moody’s.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“ArcLight” means Ridgeline Midstream Holdings, LLC, an affiliate of ArcLight
Capital Partners, LLC.
“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5), and accepted by Administrative Agent, in
substantially the form of Exhibit E or any other form approved by Administrative
Agent.
“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 U.S.C., as
amended.
“Base Rate” means the rate of interest equal to the higher (redetermined daily)
of (a) the per annum rate of interest established by JPMorgan Chase Bank, N.A.
(or any successor, “JPM”) from time to time at its principal office in New York
City as its prime rate or base rate for U.S. dollar loans (such rate is a
reference rate established by JPM from time to time and does not necessarily
represent the lowest or best rate actually charged by JPM or the Lender to any
customer), (b) Adjusted Eurodollar Rate for an Interest Period of one month plus
1.00%, or (c) the Federal Funds Rate, plus one half of one per cent (0.5%) per
annum. Any change in the Base Rate due to a change in any of such rates referred
to above shall be effective as of 12:01 a.m. (New York City time) on the day
such change becomes effective.
“Base Rate Loan” means a Loan that bears interest at the Adjusted Base Rate.
“Borrower” has the meaning given to such term in the preamble to this Agreement.
“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
Eurodollar Loans, with the same Interest Period) pursuant to Section 2.2 or a
Continuation or Conversion of existing Loans into a single Type (and, in the
case of Eurodollar Loans, with the same Interest Period) pursuant to Section
2.3.
“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower that meets the requirements of Section 2.2.
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in New York City and Houston, Texas.
Any Business Day in any way relating to Eurodollar Loans (such as the day on
which an Interest Period begins or ends) must also be a day on which, in the
judgment of Administrative Agent, significant transactions in Dollars are
carried out in the interbank eurocurrency market.
“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that should, in accordance with GAAP, appear as a liability on the
balance sheet of such Person.
“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Administrative Agent or LC Issuer (as
applicable) and the Lenders, as collateral for LC Obligations or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if LC Issuer benefitting from
such collateral shall agree in its discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a)
Administrative Agent and (b) LC Issuer (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means Investments in:
(a)marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States of America or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States of America;
(b)bankers’ acceptances of, demand deposits with, and time deposits (including
certificates of deposit) with any office of any Lender or with a domestic office
of any national or state bank or trust company that is organized under the Laws
of the United States of America or any state therein, which has capital, surplus
and undivided profits of at least $500,000,000, and whose long term certificates
of deposit are rated at least Aa3 by Moody’s or AA- by S & P, maturing within 12
months from the date of deposit thereof;
(c)repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in subsection (a) above entered into with any
commercial bank meeting the specifications of subsection (b) above;
(d)open market commercial paper, maturing within 365 days after acquisition
thereof, rated in the highest grade by Moody’s or S&P; and
(e)money market mutual funds (i) that are rated Aa2 or better by Moody’s or AA
or better by S&P or (ii) substantially all of the assets of which comprise
securities of the types described in subsections (a) through (d) above.
“Cash Management Lender” means any Lender or any Affiliate of any Lender that
provides a Cash Management Service to any Restricted Person, in its capacity as
a provider of such service. If a Person ceases to be a Lender or an Affiliate of
a Lender, such Person shall nonetheless remain a Cash Management Lender, but
only with respect to transactions entered into thereunder during or prior to the
time such Person was a Lender or an Affiliate of a Lender.
“Cash Management Obligation” means any obligation of any Restricted Person
arising from time to time in respect of Cash Management Services heretofore,
presently or hereafter entered into with a Cash Management Lender; provided that
if any Person that was a Cash Management Lender ceases to be a Lender or an
Affiliate of a Lender, the Cash Management Obligations shall only include such
obligations to the extent arising from Cash Management Services provided to such
Restricted Person during or prior to the time such Person was a Lender or an
Affiliate of a Lender and shall not include any obligations arising from any
Cash Management Services provided to such Restricted Person after such Person
ceases to be a Lender or an Affiliate of a Lender.
“Cash Management Services” means any banking services that are provided to any
Restricted Person by a Cash Management Lender (other than pursuant to this
Agreement), including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) stored value cards, (f) automated
clearing house or wire transfer services, or (g) treasury management, including
controlled disbursement, consolidated account, lockbox, overdraft, return items,
sweep and interstate depository network services.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation, or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means:
(a)    at any time prior to a Qualifying IPO, (i) Magnum Hunter and ArcLight
shall collectively cease to own, directly or indirectly, more than fifty percent
(50%) of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Borrower or (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the Effective Date) of Equity Interests
representing more than thirty percent (30%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Magnum
Hunter.
(b)    at any time from and after a Qualifying IPO, (i) during any period of
twelve (12) consecutive months, a majority of the seats (other than vacant
seats) on the Board of Directors of Borrower cease to be occupied by individuals
(1) who were members of the board of equivalent governing body on the first day
of such period, (2) whose election or nomination to that board or equivalent
governing body was approved by the individuals referred to in clause (1) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body, (3) whose election or nomination to
that board or equivalent governing body was approved by individuals referred to
in clauses (1) and (2) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body, or
(4) who were appointed by Magnum Hunter or ArcLight, or (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the SEC thereunder as in effect on the Effective Date) of Equity Interests
representing more than thirty percent (30%) of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Borrower
(other than Magnum Hunter or ArcLight).
“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 shall have been satisfied or waived.
“Collateral” means all property of any kind that is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders) or
that, under the terms of any Security Document, is purported to be subject to
such a Lien, in each case that secures the Secured Obligations.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Letters of Credit issued upon the application of,
Borrower in an aggregate amount not exceeding the amount set forth on the
Lenders Schedule or as set forth in any Assignment and Assumption relating to
any assignment that has become effective pursuant to Section 10.5, as the same
may be increased, reduced or terminated pursuant to the terms hereof.
“Commitment Fee Rate” has the meaning given such term in the definition of
Applicable Margin.
“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lenders
to make Loans hereunder and the obligations of LC Issuer to issue Letters of
Credit hereunder have been terminated or the Notes first become due and payable
in full).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate in the form of Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.
“Consolidated EBITDA” means, for any period (without duplication and excluding
extraordinary gains and losses), the sum of (a) Consolidated Net Income during
such period, plus (b) all interest paid or accrued during such period on
Indebtedness (including amortization of original issue discount and the interest
component of any deferred payment obligations and Capital Lease Obligations)
that was deducted in determining such Consolidated Net Income, plus (c) all
income taxes that were deducted in determining such Consolidated Net Income,
plus (d) all depreciation, amortization (including amortization of good will and
debt issue costs) and other non-cash charges (including stock-based
compensation, impairment of asset values, non-cash adjustments to asset
retirement obligations and other similar items as from time to time required
under GAAP) as from time to time required under GAAP that were deducted in
determining such Consolidated Net Income, plus (e) non-recurring charges or
losses determined in accordance with GAAP (including to the extent not
capitalized, fees and expenses incurred in connection with this Agreement, the
retirement or payment of outstanding Indebtedness and permitted acquisitions,
investments and dispositions), that were deducted in determining such
Consolidated Net Income, minus (f) all non-cash items of income or gains and all
non-recurring income or gains, in each case determined in accordance with GAAP
that were included in determining such Consolidated Net Income; adjusted in each
case to give effect to any acquisition or divestiture made by Borrower or any of
its Consolidated Subsidiaries during such relevant period as if such
transactions had occurred on the first day of such relevant period, regardless
of whether the effect is positive or negative, reflected on a pro forma basis
acceptable to Administrative Agent; provided however, for purposes of Section
7.14(a), but not for purposes of calculating Consolidated EBITDA for any other
purpose:
(i) with respect to any Material Completed Project, Consolidated EBITDA shall
exclude any portion of actual Consolidated EBITDA attributable to such Material
Completed Project for the Fiscal Quarter during which it becomes a Material
Completed Project, and (A) for the four Fiscal Quarter period ending with the
Fiscal Quarter during which it becomes a Material Completed Project,
Consolidated EBITDA shall be increased by 100% of the Material Project EBITDA
Adjustment, (B) for the four Fiscal Quarter period ending with the first Fiscal
Quarter following the Fiscal Quarter during which it becomes a Material
Completed Project, Consolidated EBITDA shall be increased by 75% of the Material
Project EBITDA Adjustment; (C) for the four Fiscal Quarter period ending with
the second Fiscal Quarter following the Fiscal Quarter during which it becomes a
Material Completed Project, Consolidated EBITDA shall be increased by 50% of the
Material Project EBITDA Adjustment and (D) for the four Fiscal Quarter period
ending with third Fiscal Quarter following the Fiscal Quarter during which it
becomes a Material Completed Project, Consolidated EBITDA shall be increased by
25% of the Material Project EBITDA Adjustment; and
(ii) with respect to any Material Firm Contract, Consolidated EBITDA shall
exclude any portion of actual Consolidated EBITDA attributable to such Material
Firm Contract for the Fiscal Quarter during which it becomes effective, and (A)
for the four Fiscal Quarter period ending with Fiscal Quarter during which it
becomes effective, Consolidated EBITDA shall be increased by 100% of the
Material Contract EBITDA Adjustment, (B) for the four Fiscal Quarter period
ending with first Fiscal Quarter following the Fiscal Quarter during which it
becomes effective, Consolidated EBITDA shall be increased by 75% of the Material
Contract EBITDA Adjustment; (C) for the four Fiscal Quarter period ending with
the second Fiscal Quarter following the Fiscal Quarter during which it becomes
effective, Consolidated EBITDA shall be increased by 50% of the Material
Contract EBITDA Adjustment and (D) for the four Fiscal Quarter period ending
with third Fiscal Quarter following the Fiscal Quarter during which it becomes
effective, Consolidated EBITDA shall be increased by 25% of the Material
Contract EBITDA Adjustment.
Notwithstanding the foregoing, the aggregate amount of all Material Project
EBITDA Adjustments and Material Contract EBITDA Adjustments during any period
shall be limited to 25% of the total actual Consolidated EBITDA of Borrower and
its Subsidiaries for such period (which total actual Consolidated EBITDA shall
be determined without including any Material Project EBITDA Adjustments or any
Material Contract EBITDA Adjustments).
“Consolidated Funded Debt” means the categories of Liabilities of Borrower and
its properly Consolidated Subsidiaries described in clauses (a), (b), (c), (e),
(f), (h) and (j) of the definition of “Indebtedness” in Section 1.1 (without
duplication).
“Consolidated Interest Charges” means, for any period, all cash interest paid or
accrued during such period on Indebtedness (including premium payments,
capitalized interest, amortization of original issue discount, and the interest
component of any deferred payment obligations and Capital Lease Obligations)
that was deducted in determining Consolidated Net Income during such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
calculated pursuant to Section 7.14(a).
“Consolidated Net Income” shall mean, for Borrower and its Subsidiaries for any
period, the net income (or loss) of Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from Consolidated Net Income (to the extent otherwise
included therein) (a) any extraordinary gains or losses, (b) any gains or losses
attributable to write ups or write downs of assets or the sale of assets (other
than the sale of inventory in the ordinary course of business), (c) any equity
interest of Borrower or any Subsidiary of Borrower in the unremitted earnings of
any Person that is not a Restricted Person, (d) any income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Borrower or any of its Subsidiaries or the date that such
Person’s assets are acquired by Borrower or any of its Subsidiaries, and (e) the
income of any Subsidiary of Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary.
“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period. “Continued” has a meaning correlative thereto.
“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower that meets the requirements of Section
2.3.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion” shall refer to a conversion pursuant to Section 2.3 or Article III
of one Type of Loan into another Type of Loan. “Converted” has a meaning
correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any Event of Default and any default, event or condition that
would, with the giving of any requisite notices or the passage of any requisite
periods of time, or both constitute an Event of Default.
“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan, the rate per annum equal to 2.0% above the Adjusted Base Rate then in
effect for such Loan, (b) with respect to any Eurodollar Loan, the rate per
annum equal to 2.0% above the Adjusted Eurodollar Rate then in effect for such
Loan, and (c) with respect to any other Obligations, the rate per annum equal to
2.0% above the Adjusted Base Rate then in effect, provided in each case that no
Default Rate charged by any Person shall ever exceed the Highest Lawful Rate.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent, any LC Issuer, or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within 2 Business Days of the date when due, (b) has
notified Borrower, Administrative Agent or any LC Issuer in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to Borrower, each LC Issuer, and each Lender.
“Disclosure Schedule” means Schedule 2 hereto.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and any assignment, termination or close out of any Hedging
Contract.
“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any Equity in such Restricted Person or any other
Restricted Person, or (b) any payment made by a Restricted Person to purchase,
redeem, acquire, retire, cancel, or terminate any Equity in such Restricted
Person or any other Restricted Person.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Administrative Agent; with respect to LC Issuer, the office,
branch, or agency through which it issues Letters of Credit; and, with respect
to Administrative Agent, the office, branch, or agency through which it
administers this Agreement.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.5(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.5(b)(iii)).
“Eligible Contract Participant” means, with respect to any Swap, a Person that
is an “eligible contract participant”, as defined in the Commodity Exchange Act,
with respect to such Swap.
“Embargoed Person” means any party that (a) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
resides, is organized or chartered, or has a place of business in a country or
territory subject to OFAC sanctions or embargo programs (a “SDN”), (b) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law, or (c) is Controlled by a SDN.
“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
“Equity” in any Person means any share of capital stock issued by such Person,
any general or limited partnership interest, profits interest, capital interest,
membership interest, or other equity interest in such Person, any option,
warrant or any other right to acquire any share of capital stock or any
partnership, profits, capital, membership or other equity interest in such
Person, and any other voting security issued by such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.
“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are (or were at
any time in the past six years) treated as a single employer under Section 414
of the Internal Revenue Code.
“ERISA Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) that is subject to Title IV of
ERISA or Section 412 of the Internal Revenue Code and maintained, contributed to
or required to be contributed to by any ERISA Affiliate and with respect to
which any Restricted Person has a fixed or contingent liability.
“ERISA Plan Funding Rules” means the rules in the Internal Revenue Code and
ERISA (and related regulations and other guidance) regarding minimum funding
standards and minimum required contributions to ERISA Plans as set forth in
Sections 412, 430 and 436 of the Internal Revenue Code and Sections 302 and 303
of ERISA (and as set forth in Section 412 of the Internal Revenue Code and
Section 302 of ERISA for periods prior to the effective date of the Pension
Protection Act of 2006).
“Eureka Operating Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of Parent dated as of March 21, 2012, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Administrative Agent.
“Eurodollar Loan” means a Loan that bears interest at the Adjusted Eurodollar
Rate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, 2 Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such rate is not available at such time for any reason, the
rate per annum determined by Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Administrative Agent’s London branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) 2 Business Days prior to the commencement of such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined 2 Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of 1 month commencing
that day or (ii) if such published rate is not available at such time for any
reason, the rate per annum determined by Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to 1 month would be offered by Administrative Agent’s
London branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination.
“Event of Default” has the meaning given to such term in Section 8.1.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, or the provision by such Guarantor of other support of, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act by virtue of
such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or
provision of support of, such Swap Obligation becomes effective. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty, grant of security interest or
lien to secure or provision of other support is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in
or to which such Recipient directs payments to be made, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, United States federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by Borrower under
Section 3.7(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.5, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.5(g), and (d) any United States federal withholding Taxes imposed
under FATCA.
“Existing Loan Agreement” means the Second Lien Term Loan Agreement dated August
16, 2011, among Borrower and Pennant Park Investment Corporation as a lender,
the other lenders party thereto and U.S. Bank National Association, as
collateral agent.
“Facility Usage” means, at the time in question, the aggregate principal amount
of outstanding Loans and existing LC Obligations at such time.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.
“Fee Letter” means the letter agreement, dated November 14, 2013 among Borrower,
Administrative Agent and Arranger.
“FERC” means the Federal Energy Regulatory Commission or any of its successors.
“Fiscal Quarter” means a 3 month period ending on March 31, June 30, September
30 or December 31 of any year.
“Fiscal Year” means a 12 month period ending on December 31 of any year.
“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor). If any change in any accounting principle or
practice is required by the Financial Accounting Standards Board (or any such
successor) in order for such principle or practice to continue as a generally
accepted accounting principle or practice or the interpretation thereof, all
reports and financial statements required hereunder with respect to any
Restricted Person or with respect to any Restricted Person and its Consolidated
Subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to each Lender, and
Required Lenders, Administrative Agent and Borrower agree to negotiate in good
faith in respect of the modification of any covenants hereunder that are
affected by such change in order to cause them to measure substantially the same
financial performance as the covenants in effect immediately prior to such
change.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantor” means any Person who has guaranteed some or all of the Secured
Obligations pursuant to a guaranty listed on the Security Schedule or any other
Person who has guaranteed some or all of the Secured Obligations and who has
been accepted by Administrative Agent as a Guarantor or any Subsidiary of
Borrower that now or hereafter executes and delivers a guaranty to
Administrative Agent pursuant to Section 6.16.
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.
“Hedge Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contract, as
determined by the counterparties to such Hedging Contracts.
“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.
“Hydrocarbons” means crude oil, natural gas, condensate, or other liquid or
gaseous hydrocarbons.
“Indebtedness” of any Person means Liabilities in any of the following
categories (without duplication):
(a)Liabilities for borrowed money;
(b)Liabilities constituting an obligation to pay the deferred purchase price of
property or services;
(c)Liabilities evidenced by a bond, debenture, note or similar instrument;
(d)Liabilities arising under Hedging Contracts (on a net basis to the extent
netting is provided for in the applicable Hedging Contract), excluding any
portion thereof that would be accounted for as an interest expense under GAAP;
(e)Liabilities constituting principal under Capital Lease Obligations;
(f)Liabilities arising under conditional sales or other title retention
agreements relating to property purchased by such Person;
(g)Liabilities owing under direct or indirect guaranties of Indebtedness of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Indebtedness
of any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Indebtedness,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection;
(h)Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property of such Person, if such
Liabilities arise out of or in connection with the sale or issuance of the same
or similar securities or property;
(i)Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor;
(j)Liabilities with respect to banker’s acceptances;
(k)Liabilities with respect to obligations to deliver goods or services in
consideration of advance payments therefor; or
(l)all Off-Balance Sheet Liabilities;
provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 120 days past the original invoice or
billing date therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Initial Financial Statements” means (a) Borrower’s audited Consolidated annual
financial statements as of December 31, 2013 and (b) Borrower’s unaudited
quarterly Consolidated financial statements as of December 31, 2013.
“Insolvent” means with respect to any Person, that (a) such Person is insolvent
(as such term is defined in the Bankruptcy Code, and with all terms used in this
definition that are defined in the Bankruptcy Code having the meanings ascribed
to those terms in the text and interpretive case law applicable to the
Bankruptcy Code), (b) the sum of such Person’s debts, including absolute,
subordinated and contingent liabilities, the Obligations or guarantees thereof,
exceeds the value of such Person’s assets, at a fair valuation, (c) such
Person’s capital is unreasonably small for the business in which such Person is
engaged and intends to be engaged, or (d) such Person has incurred (whether
under the Loan Documents or otherwise), or intends to incur debts that will be
beyond its ability to pay as such debts mature. In determining whether a Person
is “Insolvent” all rights of contribution of each Restricted Person against
other Restricted Parties under the guaranty of the Obligations, at law, in
equity or otherwise shall be taken into account.
“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to each Eurodollar Loan, the last day of the Interest Period that is applicable
thereto and, if such Interest Period exceeds 3 months, the respective dates that
fall every 3 months after the beginning of such Interest Period shall also be
Interest Payment Dates; provided that the last day of each calendar month shall
also be an Interest Payment Date for each such Loan so long as any Event of
Default exists under Section 8.1(a) or (b).
“Interest Period” means, with respect to each Eurodollar Loan, the period
specified in the Borrowing Notice or Continuation/Conversion Notice applicable
to such Eurodollar Loan, beginning on and including the date specified in such
Borrowing Notice or Continuation/ Conversion Notice (which must be a Business
Day), and ending 1, 2, 3, or 6 months thereafter, as Borrower may elect in such
notice; provided that: (a) any Interest Period that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day; (b) any Interest
Period that begins on the last Business Day in a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day in a calendar month;
and (c) notwithstanding the foregoing, any Interest Period that would otherwise
end after the last day of the Commitment Period shall end on the last day of the
Commitment Period (or, if the last day of the Commitment Period is not a
Business Day, on the first preceding Business Day).
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.
“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase or acquisition of Equity, Indebtedness or other obligations
or securities or by extension of credit, loan, advance, capital contribution or
otherwise and whether made in cash, by the transfer of property, or by any other
means.
“Joint Venture” means a corporation, limited liability company, limited
partnership or statutory trust that is owned jointly by a Restricted Person and
one or more Persons other than Borrower and its Subsidiaries and is formed for
the purpose of jointly acquiring or developing one or more Systems or other
midstream assets. A Joint Venture may or may not be classified as a Subsidiary
of Borrower pursuant to GAAP.
“ISP” means the International Standby Practices ISP98, International Chamber of
Commerce Publication No. 590, as from time to time amended, modified, or
replaced.
“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.
“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.
“LC Conditions” has the meaning given to such term in Section 2.9.
“LC Issuer” means ABN AMRO Capital USA LLC in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity. Administrative
Agent may, with the consent of Borrower and the Lender in question, appoint any
Lender hereunder as an LC Issuer in place of or in addition to ABN AMRO Capital
USA LLC.
“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts that LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.
“LC Sublimit” means $10,000,000.
“Lender Counterparty” means any Lender or any Affiliate of any Lender that is a
party to a Hedging Contract with any Restricted Person. If a Person ceases to be
a Lender or an Affiliate of a Lender but remains a party to such Hedging
Contract, such Person shall nonetheless remain a Lender Counterparty, but only
with respect to transactions entered into thereunder during or prior to the time
such Person was a Lender or an Affiliate of a Lender.
“Lender Hedging Obligation” means any obligation of any Restricted Person
arising from time to time under any Hedging Contract heretofore, presently or
hereafter entered into with a Lender Counterparty; provided that (a) if any
Person that was a Lender Counterparty ceases to be a Lender or an Affiliate of a
Lender, the Lender Hedging Obligations shall only include such obligations to
the extent arising from transactions entered into during or prior to the time
such Person was a Lender or an Affiliate of a Lender and shall not include any
obligations arising from any transaction entered into after such Person ceases
to be a Lender or an Affiliate of a Lender and (b) used with reference to any
Guarantor, the term “Lender Hedging Obligation” excludes any Excluded Swap
Obligations with respect to such Guarantor.
“Lender Parties” means Administrative Agent, LC Issuer, and all Lenders.
“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), including ABN AMRO Capital USA LLC in its
capacity as a Lender hereunder rather than as Administrative Agent or LC Issuer,
and the successors of each such party as a Lender hereunder pursuant to Section
10.5.
“Lenders Schedule” means Schedule 1 hereto.
“Letter of Credit” means any standby letter of credit issued by LC Issuer
hereunder at the application of Borrower.
“Letter of Credit Fee Rate” means, on any date, the rate per annum set forth in
the definition of “Applicable Margin”.
“Letter of Credit Termination Date” means the date that is 5 days prior to the
Maturity Date or if such day is not a Business Day, the next preceding Business
Day.
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset that arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
that would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.
“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Letters of Credit, the LC Applications, the Fee Letter, any agreement creating
or perfecting rights in Cash Collateral pursuant to the provisions of Section
2.16 of this Agreement, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).
“Loans” has the meaning given to such term in Section 2.1.
“Magnum Hunter” means Magnum Hunter Resources Corporation, a Delaware
corporation.
“Material Adverse Change” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (a)
the business, results of operations, financial condition, assets or liabilities
of Borrower and its Subsidiaries taken as a whole, (b) the ability of Borrower
and the Guarantors, taken as a whole, to perform any of their obligations under
the Loan Documents, (c) the rights and remedies of Administrative Agent, the LC
Issuer, or the Lenders under any of the Loan Documents or (d) the legality,
validity or enforceability of any of the Loan Documents.
“Material Contracts” means any contract or other arrangement to which any
Restricted Person is a party (other than the Loan Documents) for which breach,
nonperformance, cancellation or failure to renew could cause a Material Adverse
Change, and specifically including (a) gas gathering, gas transportation, gas
processing, interconnect, facilities, gas storage, gas marketing or similar
agreement with respect to its midstream business and any acreage dedication
agreement pursuant to which (i) any Restricted Person is obligated to make
payments in any twelve month period of $2,500,000 or more or (ii) Restricted
Person expects to receive revenue in any twelve month period of $2,500,000, (b)
the contracts listed in Section 5.23 of the Disclosure Schedule and the Material
Firm Contracts.
“Material Completed Project” means any capital project of Borrower or any of its
Subsidiaries with respect to the construction or expansion of pipelines and
other facilities, the aggregate capital cost of which (inclusive of capital
costs expended prior to the acquisition thereof) is reasonably expected by
Borrower to exceed, or exceeds, $25,000,000, and which capital project has been
substantially completed and has begun commercial operations.
“Material Firm Contract” means any contract with a customer whose long term
senior unsecured debt rating is BBB-/Baaa3 or higher by S&P or Moody’s (or such
lower rating as may be approved from time to time by Administrative Agent in its
reasonable discretion), pursuant to which a Restricted Person agrees to provide
gathering or transportation services in consideration for which such Restricted
Person will be paid minimum fixed charges of not less than $1,000,000 in each 12
month period, regardless of actual use of such services, provided that such
Material Firm Contract shall not be considered “effective” for purposes of the
definition of Consolidated EBITDA unless the right to be paid such minimum
charges has commenced and such right is not subject to any event or condition
that has not been fully satisfied and no event or condition exists that has or
could reasonably be expected to cause, a termination or suspension of such right
to be paid such minimum charges.
“Material Contract EBITDA Adjustment” shall mean, with respect to each Material
Firm Contract, an amount determined by Borrower and approved by Administrative
Agent as the projected Consolidated EBITDA attributable solely to the minimum
fixed charges payments that the applicable Restricted Person is entitled to
receive under such Material Firm Contract for the four Fiscal Quarter period
following the date that such Material Firm Contract becomes effective,
determined based on assumptions determined by Borrower and Administration Agent
to provide reasonable certainty as to such projected Consolidated, and other
factors deemed appropriate by Administrative Agent. Notwithstanding the
foregoing, no such additions shall be allowed with respect to any Material Firm
Contract unless (i) not later than 30 days (or such shorter time period as may
be agreed by Administrative Agent) prior to the delivery of the Compliance
Certificate required by Section 6.2(b), if Material Contract EBITDA Adjustments
will be made to Consolidated EBITDA, Borrower shall have delivered to
Administrative Agent the Material Firm Contract and Borrower’s determination of
the Material Contract EBITDA Adjustments attributable to such Material Firm
Contract, along with a reasonably detailed explanation of the basis therefor,
and (ii) not less than 10 days (or such shorter period as may be agreed by
Administrative Agent) prior to the date such Compliance Certificate is required
to be delivered pursuant to Section 6.2(b), Administrative Agent shall have
received such other information and documentation as Administrative Agent may
reasonably request, all in form and substance satisfactory to Administrative
Agent and shall have approved such determination.
“Material Project EBITDA Adjustment” shall mean, with respect to each Material
Completed Project, an amount determined by Borrower and approved by
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Completed Project for the four Fiscal Quarter period following the date
that such project becomes a Material Completed Project, such amount to be
determined based on customer contracts relating to such Material Completed
Project, the creditworthiness of the other parties to such contracts, projected
revenues from such contracts for firm transportation or on other terms
determined by Borrower and Administration Agent to provide reasonable certainty
as to such projected revenues, costs and expenses, and other factors deemed
appropriate by Administrative Agent. Notwithstanding the foregoing, no such
additions shall be allowed with respect to any Material Completed Project unless
(i) not later than 30 days (or such shorter time period as may be agreed by
Administrative Agent) prior to the delivery of the Compliance Certificate
required by Section 6.2(b), if Material Project EBITDA Adjustments will be made
to Consolidated EBITDA, Borrower shall have delivered to Administrative Agent
evidence of the substantial completion and commercial operation of the project
and Borrower’s determination of the Material Project EBITDA Adjustments
attributable to such Material Completed Project, along with a reasonably
detailed explanation of the basis therefor, and (ii) not less than 10 days (or
such shorter period as may be agreed by Administrative Agent) prior to the date
such Compliance Certificate is required to be delivered pursuant to Section
6.2(b), Administrative Agent shall have received such other information and
documentation as Administrative Agent may reasonably request, all in form and
substance satisfactory to Administrative Agent and shall have approved such
determination.
“Material Real Estate” means any real property owned in fee by any Restricted
Person and any rights-of-way, easements and similar interests of any Restricted
Person, excluding any of the foregoing upon which a discrete System is situated
with an aggregate value (including improvements thereon) of less than $1,000,000
and so long as the aggregate of all such Systems so excluded have an aggregate
value (including improvements thereon) of less than $4,000,000.
“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be drawn on or made
under any Letter of Credit.
“Maturity Date” means March 28, 2018.
“MLP” means the master limited partnership which may be formed as part of a
Qualifying IPO.
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” means the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of the reasonable and customary out-of-pocket
expenses (including transfer taxes) incurred by such Restricted Person or such
Subsidiary in connection with such transaction, and (y) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith
(including any Distributions under Section 7.6(c)); provided that, if the amount
of any estimated taxes pursuant to subclause (y) exceeds the amount of taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds.
“Nominated Person” means “nominated person” as defined in Article 5 of the UCC.
“Note” has the meaning given to such term in Section 2.1.
“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents,
including all LC Obligations. “Obligation” means any part of the Obligations.
“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transaction that do not create a liability on the balance sheet of
such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and limited liability company agreement or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.7).
“Parent” means Eureka Hunter Holdings, LLC, a Delaware limited liability
company.
“Participant” has the meaning given to such term in Section 10.5(d).
“Participant Register” has the meaning given to such term in Section 10.5(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Permitted Investments” means
(a)    Cash Equivalents;
(b)    existing Investments or acquisitions of property or assets described in
Section 1.1 of the Disclosure Schedule;
(c)    Investments consisting of Hedging Contracts permitted under Section 7.3;
(d)    normal and prudent extensions of credit by Restricted Persons to their
customers for buying goods and services in the ordinary course of business or to
another Restricted Person in the ordinary course of business, which extensions
shall not be for longer periods than those extended by similar businesses
operated in a normal and prudent manner;
(e)    extensions of credit among Restricted Persons;
(f)    Investments consisting of cash in Joint Ventures so long as the aggregate
amount invested pursuant to this clause (f) (determined without regard to any
write-downs or write-offs of such Investments) does not exceed $2,500,000 in any
Fiscal Year of Borrower or $5,000,000 during the term of this Agreement and so
long as, after giving pro forma effect to such Investment, the Consolidated
Leverage Ratio for the 4 Fiscal Quarter period most recently ended prior to such
Investment is not more than 4.00 to 1.00;
(g)    guarantees constituting Indebtedness permitted by Section 7.1 and
guarantees by any Restricted Person entered into in the ordinary course of
business in respect of obligations of any other Restricted Person that do not
constitute Indebtedness;
(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;
(i)    loans and advances to officers, directors and employees of Borrower (i)
for reimbursable expenses of such employees in the ordinary course of business
and (ii) in an aggregate amount not to exceed $250,000 at any time outstanding;
(j)    promissory notes and other non-cash consideration received in connection
with dispositions permitted by Section 7.5 in an aggregate amount not to exceed
$1,150,000 at any time outstanding;
(k)    Investments received in connection with the bankruptcy or reorganization
of account debtors;
(l)    creation or acquisition of any additional Subsidiaries, provided that
such Subsidiary complies with the provisions of Section 6.16;
(m)    Investments consisting of Liens, Dispositions and Distributions permitted
under Article VII; and
(n)    Investments or acquisitions of property or assets not described in
subsections (a) through (e) above that do not (taking into account all
Investments of all Restricted Persons) exceed an aggregate amount of $2,000,000
during any Fiscal Year.
“Permitted Liens” means:
(a)statutory Liens for taxes, assessments or other governmental charges or
levies that are not yet delinquent or that are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
(b)landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialmen’s, or other like Liens, in each case only to the extent arising by
operation of law in the ordinary course of business and only to the extent
securing obligations that are not delinquent or that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP;
(c)minor defects and irregularities in title to any property, so long as such
defects and irregularities neither secure Indebtedness nor materially impair the
value of such property or the use of such property for the purposes for which
such property is held;
(d)deposits of cash, letters of credit, or securities to secure the performance
of bids, trade contracts, leases, surety and appeal bonds, performance bonds,
statutory obligations and other obligations of a like nature incurred in the
ordinary course of business;
(e)Liens securing the Obligations;
(f)with respect only to property subject to any particular Security Document,
additional Liens burdening such property that are expressly allowed by such
Security Document;
(g)easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of any Restricted Person imposed by
law or arising in the ordinary course of business, none of which materially
impairs the use of such property by Borrower or any Subsidiary in the operation
of its business or materially impair the value of such Property subject thereto;
(h)judgment and attachment Liens not giving rise to an Event of Default;
(i)pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security laws or regulations;
(j)encumbrances of record (including, without limitation, deed restrictions,
zoning restrictions, easements, governmental or environmental permitting and
operation restrictions), the exercise by Governmental Authorities or third
parties of eminent domain or condemnation rights, or any other similar
restrictions, none of which materially impairs the use of such property by
Borrower or any Subsidiary in the operation of its business or materially
impairs the value of such Property subject thereto and other encumbrances
reasonably acceptable to Administrative Agent and issued with respect to any
Collateral subject to a mortgage;
(k)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the UCC or common law of banks or other financial
institutions where Borrower or any of its Subsidiaries maintains deposits (other
than deposits intended to be cash collateral) in the ordinary course of
business;
(l)Liens securing purchase money debt, Capital Lease Obligations or Off-Balance
Sheet Liabilities permitted under Section 7.1(e); provided that each such Lien
encumbers only the property financed by such Indebtedness and the proceeds and
products thereof;
(m)(i) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business and not interfering in any material respect with the
business of Borrower and its Subsidiaries and (ii) interests or title of a
lessor, sublessor, licensor or sublicensor under a lease or license agreement
entered into in the ordinary course of business;
(n)Liens on (i) cash deposits in favor of a seller of any property to be
acquired in an Investment permitted by Section 7.7 and to be applied against the
purchase price thereof and (ii) consisting of an agreement to dispose of
property in a disposition permitted by Section 7.5; or
(o)other Liens securing obligations, actual or contingent, in an aggregate
principal amount at any time outstanding not to exceed $250,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Petroleum Inventory” means crude oil, condensate, natural gas, natural gas
liquids (NGLs), refined petroleum products, liquefied petroleum gases (LPGs) or
any blend thereof.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
established by a Restricted Person and any ERISA Plan.
“Platform” has the meaning given to such term in Section 10.3(d).
“Qualifying IPO” shall mean any of the following transactions: (a) the issuance
by Borrower of its Equity Interests generating (individually or in the aggregate
together with any prior initial public offering) gross proceeds exceeding
$75,000,000, in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or (b) the consummation of a transaction in which Borrower converts to a master
limited partnership or Magnum or an Affiliate sells, exchanges or contributes
the membership interests in Borrower to a newly formed limited partnership that
is or will become the MLP, or the partners thereof, in exchange for partnership
interests, cash or other consideration; provided that the MLP will
contemporaneously comply with Section 6.16 hereof and become the substitute
Borrower and the initial Borrower will become a Restricted Person under this
Agreement.
“Recipient” means (a) Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, as of any date of determination, Lenders having the
Requisite Percentage of the total Commitments or, if the commitment of each
Lender to make Loans and the obligation of LC Issuer to issue or extend Letters
of Credit have been terminated pursuant to Section 8.2, Lenders holding in the
aggregate the Requisite Percentage of the Facility Usage (with the aggregate
amount of each Lender’s risk participation and funded participation in LC
Obligations being deemed “held” by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Facility Usage held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Requisite Percentage” means 66-2/3% or more
on any date that there are three (3) or fewer Lenders, and greater than 50% on
any date that there are four (4) or more Lenders.
“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities that
includes deposits by reference to which the Adjusted Eurodollar Rate is to be
determined, or (b) any category of extensions of credit or other assets that
includes Eurodollar Loans.
“Responsible Officer” means, with respect to Borrower, the Chief Executive
Officer, President or Chief Financial Officer of Borrower, and with respect to
any other Restricted Person, if such Restricted Person is a corporation, the
President, the Chief Executive Officer, or Chief Financial Officer of such
Restricted Person, if such Restricted Person is a limited liability company, or
an officer of such Restricted Person, as applicable, and if such Restricted
Person is a limited partnership, the applicable officer of the general partner
of such limited partnership.
“Restricted Person” means any of Borrower, and each Subsidiary of Borrower.
“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Obligations” means all Obligations, Cash Management Obligations and all
Lender Hedging Obligations.
“Secured Party” has the meaning set forth in the Security Agreement described on
the Security Schedule.
“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations promulgated thereunder.
“Security Documents” means the guaranties, deeds of trust, mortgages, pledge
agreements, security agreements and other documents listed in the Security
Schedule and all other security agreements, deeds of trust, mortgages, chattel
mortgages, pledges, guaranties, financing statements, continuation statements,
extension agreements, subordination agreements, intercreditor agreements, and
other agreements or instruments now, heretofore, or hereafter delivered by any
Restricted Person to Administrative Agent in connection with this Agreement or
any transaction contemplated hereby to secure or guarantee the payment of any
part of the Secured Obligations or the performance of any Restricted Person’s
other duties and obligations under the Loan Documents.
“Security Schedule” means Schedule 3 hereto.
“State Pipeline Regulatory Agency” means in the state of West Virginia, the West
Virginia Public Service Commission and any successor Governmental Authority
thereto and in any other state, any Governmental Authority performing a
regulatory function similar to the foregoing.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization that is directly or indirectly
(through one or more intermediaries) controlled by or more than 50% owned by
such Person.
“Swap” means any “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the property subject to such operating lease upon expiration
or early termination of such lease.
“Systems” means all gathering systems, transmission pipelines, plants,
compressors, storage facilities, injection stations, terminals, pumps and
heaters, and the equipment, fixtures and improvements located thereon or used in
connection therewith, in which any Restricted Person owns an interest, and
“System” means each of such Systems.
“Systems Activities” means, with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, storage, transmission, marketing, buying or selling or other
dispositions, whether for such Person’s own account or for the account of
others, of Hydrocarbons, including that used for fuel or consumed in the
foregoing activities and all other business reasonable related or complimentary
thereto.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than such
a reportable event for which the 30-day notice requirement has been waived, or
(b) the withdrawal by any ERISA Affiliate from an ERISA Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the filing
of a notice of intent to terminate any ERISA Plan or the treatment of any ERISA
Plan amendment as a termination under Section 4041 of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the PBGC under Section
4042 of ERISA, or (e) any other event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any ERISA Plan, or (f) any failure by any ERISA Plan
to satisfy the ERISA Plan Funding Rules, whether or not waived, or (g) the
filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any ERISA Plan, the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any ERISA Plan, or (h) a determination that any ERISA Plan is, or is expected to
be, an at-risk plan (as defined in Section 430 of the Internal Revenue Code or
Section 303 of ERISA) and the funding target attainment percentage (as defined
in Section 430 of the Internal Revenue Code or Section 303 of ERISA) for such
plan is, or is expected to be, less than 60 percent, or (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent, upon any ERISA Affiliate.
“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.
“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time or of any other state the laws of which are required to be applied
in connection with the perfecting of security interests in any Collateral.
“UCP” means the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended, modified or replaced from time to time.
“United States” and “U.S.” mean the United States of America.
“Unused Availability” means, at any time of determination, an amount equal to
(a) the Aggregate Commitment minus (b) the Facility Usage.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“Withholding Agent” means Borrower and Administrative Agent.
Section 1.2.    Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.
Section 1.3.    Terms Generally; References and Titles. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, restated or otherwise modified
(subject to any restrictions on such amendments, supplements, restatements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any Law herein shall,
unless otherwise specified, refer to such Law, as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References to any document, instrument, or
agreement (a) shall include all exhibits, schedules, and other attachments
thereto, and (b) shall include all documents, instruments, or agreements issued
or executed in replacement thereof. Titles appearing at the beginning of any
subdivisions are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The phrases “this section” and “this subsection” and similar
phrases refer only to the sections or subsections hereof in which such phrases
occur. The word “or” is not exclusive. Accounting terms have the meanings
assigned to them by GAAP, as applied by the accounting entity to which they
refer. References to “days” shall mean calendar days, unless the term “Business
Day” is used.
Section 1.4.    Calculations and Determinations. All calculations under the Loan
Documents of interest chargeable with respect to Eurodollar Loans and of fees
shall be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 360 days. All other calculations of interest
made under the Loan Documents shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate. Each determination by a Lender Party of amounts to be paid under
Article III or any other matters that are to be determined hereunder by a Lender
Party (such as any Eurodollar Rate, Adjusted Eurodollar Rate, Business Day,
Interest Period, or Reserve Requirement) shall, in the absence of manifest
error, be conclusive and binding. Unless otherwise expressly provided herein or
unless Required Lenders otherwise consent all financial statements and reports
furnished to any Lender Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial covenants contained herein shall
be calculated, without giving effect to any election under ASC Topic 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof.
Section 1.5.    Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.6.    Times of Day; Business Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.
Section 1.7.    Joint Preparation; Construction of Indemnities and Releases.
This Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto that would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document.
ARTICLE II -    The Loans and Letters of Credit
Section 2.1.    Commitments to Lend; Notes. Subject to the terms and conditions
hereof, each Lender agrees to make loans to Borrower (herein called such
Lender’s “Loans”) upon Borrower’s request from time to time during the
Commitment Period, provided that (a) subject to Sections 3.3, 3.4 and 3.6, Loans
of the same Type shall be made by Lenders in accordance with their respective
Applicable Percentages and as part of the same Borrowing, and (b) after giving
effect to such Loans, the Facility Usage does not exceed the Aggregate
Commitment then in effect. The aggregate amount of all Loans (other than Loans
made pursuant to Section 2.11(b)) in any Borrowing must be greater than or equal
to (a) in the case of Eurodollar Loans, $1,000,000 or any higher integral
multiple of $500,000 or (b) in the case of Base Rate Loans, $500,000 or any
higher integral multiple of $100,000 or must equal the remaining availability
under the Aggregate Commitment. Borrower may have no more than eight (8)
Borrowings of Eurodollar Loans outstanding at any time. Interest on each Loan
shall accrue and be due and payable as provided herein. Each Loan shall be due
and payable as provided herein, and shall be due and payable in full on the
Maturity Date. Subject to the terms and conditions hereof, Borrower may borrow,
repay, and reborrow Loans hereunder. The obligation of Borrower to repay to each
Lender the aggregate amount of all Loans made by such Lender, together with
interest accruing in connection therewith, may, at the option and upon the
request of a Lender, be evidenced by a single promissory note (herein called
such Lender’s “Note”) made by Borrower payable to such Lender or its registered
assigns in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender minus all payments of
principal theretofore received by such Lender on such Note.
Section 2.2.    Requests for New Loans. Borrower must give to Administrative
Agent written or electronic notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing of new Loans to be advanced by Lenders. Each
such notice constitutes a “Borrowing Notice” hereunder and must:
(a)    specify (i) the aggregate amount of any such Borrowing of new Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of new Eurodollar Loans, the date on
which such Eurodollar Loans are to be advanced (which date shall be the first
day of the Interest Period that is to apply thereto), and the length of the
applicable Interest Period; and
(b)    be received by Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Base Rate Loans are to be made, or (ii) the 3rd Business
Day preceding the day on which any such Eurodollar Loans are to be made.
Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B. Each such telephonic
request shall be deemed a representation and warranty by Borrower as to the
matters that are required to be set out in such written confirmation. Upon
receipt of any such Borrowing Notice, Administrative Agent shall give each
Lender prompt notice of the terms thereof. If all conditions precedent to such
new Loans have been met, each Lender will on the date requested promptly remit
to Administrative Agent at Administrative Agent’s office in New York City the
amount of such Lender’s new Loan in immediately available funds, and upon
receipt of such funds, unless to its actual knowledge any conditions precedent
to such Loans have been neither met nor waived as provided herein,
Administrative Agent shall promptly make such Loans available to Borrower.
Unless Administrative Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may in its discretion assume that such Lender has made such share available on
such date in accordance with this Section 2.2 and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to Borrower to but excluding the date of payment to Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by Borrower, the interest rate applicable to Base
Rate Loans. If Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.
Section 2.3.    Continuations and Conversions of Existing Loans. Borrower may
make the following elections with respect to Loans already outstanding: to
convert Base Rate Loans to Eurodollar Loans, to convert Eurodollar Loans to Base
Rate Loans on the last day of the Interest Period applicable thereto, and to
continue Eurodollar Loans beyond the expiration of such Interest Period by
designating a new Interest Period to take effect at the time of such expiration.
In making such elections, Borrower may combine existing Loans made pursuant to
separate Borrowings into one new Borrowing or divide existing Loans made
pursuant to one Borrowing into separate new Borrowings, provided that Borrower
may have no more than eight (8) Borrowings of Eurodollar Loans outstanding at
any time. To make any such election, Borrower must give to Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any such
Conversion or Continuation of existing Loans, with a separate notice given for
each new Borrowing. Each such notice constitutes a “Continuation/Conversion
Notice” hereunder and must:
(a)    specify the existing Loans that are to be Continued or Converted;
(b)    specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be continued or converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such Continuation or Conversion is to occur
(which date shall be the first day of the Interest Period that is to apply to
such Eurodollar Loans), and the length of the applicable Interest Period; and
(c)    be received by Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Continuation or Conversion to Base Rate Loans is to occur,
or (ii) the 3rd Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.
Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C. Each such
telephonic request shall be deemed a representation and warranty by Borrower as
to the matters that are required to be set out in such written confirmation.
Upon receipt of any such Continuation/Conversion Notice, Administrative Agent
shall give each Lender prompt notice of the terms thereof. Each
Continuation/Conversion Notice shall be irrevocable and binding on Borrower.
During the continuance of any Default, Borrower may not make any election to
convert existing Loans into Eurodollar Loans or continue existing Loans as
Eurodollar Loans unless Administrative Agent and Lenders shall have otherwise
consented in writing. If (due to the existence of a Default or for any other
reason) Borrower fails to give any Continuation/Conversion Notice with respect
to a Borrowing of existing Eurodollar Loans by the time specified in clause (c)
above, such Eurodollar Loans shall automatically be converted into Base Rate
Loans at the end of such Interest Period. No new funds shall be repaid by
Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate
applicable to already outstanding Loans.
Section 2.4.    Use of Proceeds. Borrower shall use all Loans (a) to refinance
existing indebtedness outstanding on the Closing Date, including the term loans,
prepayment premiums and other obligation owed under the Existing Loan Agreement,
(b) to pay fees and expenses payable in connection with the closing of this
Agreement and the funding of the initial Loans hereunder, (c) to finance
maintenance and expansion capital expenditures related to their Systems, (d) to
finance acquisitions permitted under the terms of this Agreement, (e) to
refinance from time to time Matured LC Obligations, (f) provide working capital
for its operations and (g) for other general business purposes. Borrower shall
use all Letters of Credit for its general corporate purposes. In no event shall
the funds from any Loan or any Letter of Credit be used directly or indirectly
by any Person for personal, family, household or agricultural purposes or for
the purpose, whether immediate, incidental or ultimate, of purchasing, acquiring
or carrying any “margin stock” (as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System) or to
extend credit to others directly or indirectly for the purpose of purchasing or
carrying any such margin stock. No part of the proceeds of any Loan, directly or
indirectly, will be used for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.
Section 2.5.    Interest Rates and Fees; Payment Dates; Retroactive Adjustments
of Applicable Interest Rates.
(a)    Interest Rates. Subject to subsection (b) below, (i) each Base Rate Loan
shall bear interest on each day outstanding at the Adjusted Base Rate in effect
on such day, and (ii) each Eurodollar Loan shall bear interest on each day
during the related Interest Period at the related Adjusted Eurodollar Rate in
effect on such day. Subject to subsection (b) below, all other Obligations that
are not paid when due shall bear interest on each day outstanding at Adjusted
Base Rate in effect on such day.
(b)    Default Rate. If an Event of Default shall have occurred and be
continuing under Section 8.1(i)(i), (i)(ii), or (i)(iii), all outstanding
Obligations shall bear interest at the applicable Default Rate. In addition, if
an Event of Default shall have occurred and be continuing (other than under
Section 8.1(i)(i), (i)(ii), or (i)(iii)), Required Lenders (or Administrative
Agent at the direction of Required Lenders) may, by notice to Borrower, elect to
have the outstanding Obligations bear interest at the applicable Default Rate,
whereupon such Obligations shall bear interest at the applicable Default Rate
until the earlier of (i) the first date thereafter upon which there shall be no
Event of Default continuing and (ii) the date upon which Required Lenders shall
have rescinded such notice.
(c)    Commitment Fees. In consideration of each Lender’s commitment to make
Loans, Borrower will pay to Administrative Agent for the account of each Lender
a commitment fee determined on a daily basis by applying the Commitment Fee Rate
to such Lender’s Applicable Percentage of the Unused Availability determined at
the end of each day during the Commitment Period. This commitment fee shall be
due and payable in arrears on the last day of each Fiscal Quarter and at the end
of the Commitment Period.
(d)    Administrative Agent’s Fees. In addition to all other amounts due to
Administrative Agent under the Loan Documents, Borrower will pay fees to
Administrative Agent as described in the Fee Letter.
(e)    Payment Dates. On each Interest Payment Date relating to Base Rate Loans,
Borrower shall pay to Lenders all unpaid interest that has accrued on the Base
Rate Loans to but not including such Interest Payment Date. On each Interest
Payment Date relating to a Eurodollar Loan, Borrower shall pay to Lenders all
unpaid interest that has accrued on such Eurodollar Loan to but not including
such Interest Payment Date.
(f)    Retroactive Adjustments of Applicable Interest Rates. If, as a result of
any restatement of or other adjustment to the financial statements of Borrower
or for any other reason, Borrower or Required Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by Borrower as of any applicable date
was inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, Borrower shall
immediately and retroactively be obligated to pay to Administrative Agent for
the account of the applicable Lenders, promptly on demand by Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code, automatically and
without further action by Administrative Agent, any Lender or LC Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of Administrative Agent,
any Lender or LC Issuer, as the case may be, under this Section 2.5 or
Section 2.11(a) or under Article VIII. Borrower’s obligations under this
paragraph shall survive the termination of this Agreement and the other Loan
Documents and the repayment of all other Obligations hereunder.
Section 2.6.    Optional Prepayments. Borrower may, from time to time and
without premium or penalty prepay the Loans, in whole or in part, upon prior
written notice to Administrative Agent, provided that (i) such notice must be
received by Administrative Agent not later than 11:00 a.m. (A) on the day on
which any Base Rate Loan is to be prepaid and (B) on the 3rd Business Day
preceding the day on which any Eurodollar Loan is to be prepaid, (ii) the
aggregate amounts of all partial prepayments of principal on the Loans equals
$1,000,000 or any higher integral multiple of $100,000 and (iii) if Borrower
prepays any Eurodollar Loan on any day other than the last day of the Interest
Period applicable thereto, it shall pay to Lenders any amounts due under Section
3.4. Each prepayment of principal under this section shall be accompanied by all
interest then accrued and unpaid on the principal so prepaid. Any principal or
interest prepaid pursuant to this section shall be in addition to, and not in
lieu of, all payments otherwise required to be paid under the Loan Documents at
the time of such prepayment.
Section 2.7.    Mandatory Prepayments.
(a)    If at any time the Facility Usage exceeds the Aggregate Commitment
(whether due to a reduction in the Aggregate Commitment in accordance with this
Agreement, or otherwise), Borrower shall immediately upon demand prepay the
principal of the Loans (and after all Loans are repaid in full, Cash
Collateralize the LC Obligations in accordance with Section 2.16) in an amount
at least equal to such excess.
(b)    If any Restricted Person Disposes of any property (other than any
Disposition of any property permitted by clauses (a) through (j) of Section 7.5)
that results in the realization by such Person of Net Cash Proceeds, Borrower
shall prepay an aggregate principal amount of Loans equal to such Net Cash
Proceeds immediately upon receipt thereof by such Person; provided, however,
that, with respect to any Net Cash Proceeds realized under a Disposition
described in this Section 2.7(b), at the election of Borrower (as notified by
Borrower to Administrative Agent on or prior to the date of such Disposition),
and so long as no Default shall have occurred and be continuing, such Restricted
Person may reinvest all or any portion of such Net Cash Proceeds in the purchase
of capital assets so long as within 180 days after the receipt of such Net Cash
Proceeds a definitive agreement shall have been entered into in respect of such
purchase and within 270 days after the receipt of such Net Cash Proceeds such
purchase shall have been consummated (as certified by Borrower in writing to
Administrative Agent) and pending such consummation such Net Cash Proceeds
remain on deposit in an account subject to Administrative Agent’s control; and
provided further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this Section
2.7(b).
Section 2.8.    Commitment Reductions. Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Commitment, or from time to time
permanently reduce the Aggregate Commitment; provided that (i) any such notice
shall be received by Administrative Agent not later than 11:00 a.m. three (3)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Borrower shall not terminate or
reduce the Aggregate Commitment if, after giving effect thereto and to any
concurrent prepayments hereunder, the Facility Usage would exceed the Aggregate
Commitment, and (iv) if, after giving effect to any reduction of the Aggregate
Commitment, the LC Sublimit exceeds the amount of the Aggregate Commitment, each
such sublimit shall be automatically reduced by the amount of such excess.
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitment. Any reduction of the
Aggregate Commitment shall be applied to the Commitment of each Lender according
to its Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.
Section 2.9.    Letters of Credit. Subject to the terms and conditions hereof,
Borrower may at any time during the Commitment Period request LC Issuer to
issue, increase the amount of or otherwise amend or extend, one or more Letters
of Credit, provided that:
(a)    after taking such Letter of Credit into account, the Facility Usage does
not exceed the Aggregate Commitment at such time;
(b)    after taking such Letter of Credit into account, the aggregate amount of
LC Obligations at such time does not exceed the LC Sublimit;
(c)    the expiration date of such Letter of Credit (as extended, if applicable)
is prior to the earliest to occur of (i) 12 months after the issuance thereof
(subject to Section 2.10(b)), and (ii) the Letter of Credit Termination Date;
(d)    such Letter of Credit is to be used for general business purposes of a
Restricted Person that is a U.S. Person or is to be denominated in a currency
other than Dollars;
(e)    the issuance of such Letter of Credit would not violate one or more
policies of the LC Issuer applicable to letters of credit generally;
(f)    such Letter of Credit does not contain any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;
(g)    no order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing such
Letter of Credit, and no Law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it;
(h)    the form and terms of such Letter of Credit are acceptable to LC Issuer
in its discretion; and
(i)    all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.
LC Issuer will honor any such request if the foregoing conditions (a) through
(i) (the “LC Conditions”) have been met as of the date of issuance of such
Letter of Credit. Notwithstanding anything to the contrary contained herein, LC
Issuer shall not at any time be obligated to issue, amend, renew or extend any
Letter of Credit if any Lender is at that time a Defaulting Lender, unless LC
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to LC Issuer (in its discretion) with Borrower or such Lender to
eliminate LC Issuer’s actual or potential Fronting Exposure (after giving effect
to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other LC Obligations as to which LC Issuer has actual or potential
Fronting Exposure, as it may elect in its discretion.
Borrower may also at any time during the Commitment Period request that LC
Issuer extend the expiration date of an existing Letter of Credit or modify an
existing Letter of Credit (other than an increase or extension) and LC Issuer
will honor such request if the LC Conditions set forth in subsection (c) of this
Section 2.9 are met; provided that in the case of any such modification (other
than an increase or extension), LC Issuer shall have approved such modification.
LC Issuer shall have at all times the benefits and immunities (a) provided to
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and documents pertaining to such Letters of Credit
as fully as if the term “Administrative Agent” as used in Article IX included LC
Issuer with respect to such acts or omissions, and (b) as additionally provided
herein with respect to LC Issuer.
Section 2.10.    Requesting Letters of Credit.
(a)    Borrower must make written application for any Letter of Credit or
amendment or extension of any Letter of Credit at least three (3) Business Days
(or such shorter period as LC Issuer may in its discretion from time to time
agree) before the date on which Borrower desires for LC Issuer to issue such
Letter of Credit. By making any such written application, unless otherwise
expressly stated therein, Borrower shall be deemed to have represented and
warranted that the LC Conditions described in Section 2.9 will be met as of the
date of issuance of such Letter of Credit. Each such written application for a
Letter of Credit must be made in writing in the form customarily used by LC
Issuer, the terms and provisions of which are hereby incorporated herein by
reference (or in such other form as may mutually be agreed upon by LC Issuer and
Borrower).
(b)    If Borrower so requests in any applicable LC Application, LC Issuer may,
in its discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit LC Issuer to prevent any
such extension at least once in each 12 month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such 12
month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by LC Issuer, Borrower shall not be required to make a
specific request to LC Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, Lenders shall be deemed to have authorized
(but may not require) LC Issuer to permit the extension of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Termination
Date; provided, however, that LC Issuer shall not permit any such extension if
(i) LC Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.9 or
otherwise), or (ii) it has received notice (which notice may be by telephone or
in writing) on or before the day that is 5 Business Days before the
Non-Extension Notice Date (1) from Administrative Agent that Required Lenders
have elected not to permit such extension or (2) from Administrative Agent, any
Lender or Borrower that one or more of the applicable conditions specified in
Section 4.2 is not then satisfied, and in each such case directing LC Issuer not
to permit such extension.
(c)    Upon satisfaction of the LC Conditions for a Letter of Credit (or if LC
Issuer otherwise desires to issue such Letter of Credit earlier), LC Issuer will
issue such Letter of Credit at LC Issuer’s office in New York City. If any
provisions of any LC Application conflict with any provisions of this Agreement,
the provisions of this Agreement shall govern and control. Borrower shall
promptly examine a copy of each Letter of Credit and each amendment thereto that
is delivered to it and, in the event of any claim of noncompliance with
Borrower’s instructions or other irregularity, Borrower will immediately notify
LC Issuer.
Section 2.11.    Reimbursement and Participations.
(a)    Reimbursement by Borrower. Each Matured LC Obligation shall constitute a
loan by LC Issuer to Borrower. Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation,
together with interest thereon (i) at the rate applicable to Base Rate Loans to
and including the first Business Day after such demand is made by LC Issuer and
(ii) to the extent imposed pursuant to Section 2.5(a) of this Agreement, at the
Default Rate applicable to Base Rate Loans on each day thereafter. The
obligation of Borrower to reimburse LC Issuer for each Matured LC Obligation
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; (v) compliance with any laws,
customs and regulations which may be effective in countries of issuance,
presentation under, negotiation and/or payment of any Letter of Credit or any
ruling of any court or governmental authority or agency, or any control or
restriction rightfully or wrongfully exercised by any government or group
asserting or exercising governmental or paramount powers; (vi) the acceptance by
LC Issuer as complying with the applicable Letter of Credit of any draft or
document drawn, issued or presented under such Letter of Credit which is issued
or purportedly issued by an agent, executor, trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative or successor of the party identified in such
Letter of Credit as the party permitted to draw, issue or present such draft or
document (or any transferee thereof); (vii) any error, neglect, insolvency,
failure of business or default of any of LC Issuer’s Nominated Persons; (viii)
any delay, omission, interruption, loss in transit, or mutilation or other
errors arising in (A) transmission, dispatch or delivery of any document or
draft or proceeds thereof or (B) transmission, dispatch or delivery of any
messages by mail, cable, telegraph, wireless or otherwise, whether or not they
be in code; (ix) the description, weight, existence, character, quality,
quantity, condition, packing, value or delivery of the property, services or
performance purporting to be represented by documents, or errors in translation
or errors in interpretation of technical terms; (x) any difference in character,
quality, quantity, condition or value of the property from that expressed in
documents; (xi) the time, place, manner or order in which shipment is made;
(xii) any partial or incomplete shipment or failure or omission to ship any or
all of the property referred to in any Letter of Credit; (xiii) the character,
adequacy, validity or genuineness of any insurance; (xiv) the solvency or
responsibility of any insurer, or the acts or omissions, performance or standing
of any insurer, or any other risk connected with insurance; (xv) any deviation
from instructions, delay, default or fraud by the shipper or anyone else in
connection with the property or the shipping thereof; (xvi) the solvency,
responsibility, performance or standing of, or the acts or omissions of, any
consignor, carrier, forwarder or consignee of any goods or any other Person;
(xvii) any delay in arrival or failure to arrive of either the property or any
of the documents relating thereto; (xviii) any delay in giving or failure to
give notice of arrival or any other notice; (xix) any claim, breach of contract
or dispute between the beneficiary, shippers or vendors and Borrower; (xx) any
waiver of any requirement in a Letter of Credit that exists for LC Issuer’s
protection and not the protection of Borrower or any waiver which does not in
fact materially prejudice Borrower; (xxi) any payment made in respect of a draft
or document presented after the date specified as the expiration date of, or the
date by which documents must be received under, such Letter of Credit if payment
after such date is authorized by the UCC, the UCP or the ISP, as applicable;
(xxii) without limiting the foregoing, any consequences arising (A) from the
interruption of LC Issuer’s business, acts of God, riots, civil commotions,
insurrections, war, acts of terrorism, strikes, lockouts, or other causes beyond
LC Issuer’s control, (B) from any act or omission by LC Issuer or any of its
Nominated Persons, Affiliates or agents or any bank whose services are utilized
for the purpose of giving effect to Borrower’s instructions, in each case if not
done or omitted with LC Issuer’s gross negligence or willful misconduct, or (C)
from the failure of another bank to carry out instructions transmitted by LC
Issuer, whether such other bank was selected by Borrower, LC Issuer or any other
Person; or (xxiii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing; and none of the above shall affect, impair
or prevent the vesting of any of LC Issuer’s rights or powers hereunder. If any
Letter of Credit provides that payments are to be made by the applicable LC
Issuer’s Nominated Person, neither LC Issuer nor such Nominated Person shall be
responsible for the failure of any of the documents specified in such Letter of
Credit to come into LC Issuer’s possession or for any delay in connection
therewith, and Borrower’s obligations under this Agreement shall not be affected
by such failure or delay in the receipt by LC Issuer of any such documents.
Without limiting the generality of the foregoing, it is expressly agreed that
the absolute and unconditional nature of Borrower’s obligations under this
section to reimburse LC Issuer for each drawing under a Letter of Credit will
not be excused by the gross negligence or willful misconduct of LC Issuer.
However, the foregoing shall not be construed to excuse LC Issuer from liability
to Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by Borrower to the extent
permitted by applicable Law) suffered by Borrower that are caused by LC Issuer’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.
In addition to the exculpatory provisions contained in the UCP, the ISP and/or
the UCC, as applicable, the LC Issuer and LC Issuer’s Nominated Persons shall
not be responsible for, and Borrower’s obligation to reimburse LC Issuer for
each Matured LC Obligation shall not be affected or reduced by, any action or
inaction required or permitted under the UCC, the UCP or the ISP, in each case
as applicable.
(b)    Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder then, unless Borrower shall
have notified LC Issuer and Administrative Agent prior to 11:00 a.m., on the
Business Day on which such drawing is honored that Borrower intends to reimburse
the LC Issuer for the amount of such drawing in funds other than from the
proceeds of a Loan, Borrower shall be deemed to have timely given a Notice of
Borrowing to Administrative Agent requesting Lenders to make a Base Rate Loan on
the date on which such drawing is honored in an exact amount due to LC Issuer;
provided that for purposes solely of such Loan, the minimum amounts for Loan set
forth in Section 2.1 and the conditions precedent set forth in Section 4.2
hereof shall not be applicable and for the purposes of the first sentence of
Section 2.1, the amount of such Loans shall be considered, but the amount of the
Matured LC Obligation to be concurrently paid by such Loans shall not be
considered.
(c)    Participation by Lenders. LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and, to induce LC Issuer to issue Letters of
Credit hereunder, each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk, an undivided
interest equal to such Lender’s Applicable Percentage of LC Issuer’s obligations
and rights under each Letter of Credit issued hereunder and the amount of each
Matured LC Obligation paid by LC Issuer thereunder. Each Lender unconditionally
and irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid
under any Letter of Credit for which LC Issuer is not reimbursed in full by
Borrower in accordance with the terms of this Agreement and the related LC
Application (including any reimbursement by means of concurrent Loans or by the
application of Cash Collateral), such Lender shall (in all circumstances and
without set-off or counterclaim) pay to LC Issuer on demand (and Administrative
Agent may apply Cash Collateral provided for this purpose), in immediately
available funds at LC Issuer’s address for notices hereunder, such Lender’s
Applicable Percentage of such Matured LC Obligation (or any portion thereof that
has not been reimbursed by Borrower). Each Lender’s obligation to pay LC Issuer
pursuant to the terms of this subsection is irrevocable and unconditional. If
any amount required to be paid by any Lender to LC Issuer pursuant to this
subsection is paid by such Lender to LC Issuer within 3 Business Days after the
date such payment is due, LC Issuer shall in addition to such amount be entitled
to recover from such Lender, on demand, interest thereon calculated from such
due date at the Federal Funds Rate. If any amount required to be paid by any
Lender to LC Issuer pursuant to this subsection is not paid by such Lender to LC
Issuer within 3 Business Days after the date such payment is due, LC Issuer
shall in addition to such amount be entitled to recover from such Lender, on
demand, interest thereon calculated from such due date at the Default Rate
applicable to Base Rate Loans.
(d)    Distributions to Participants. Whenever LC Issuer has in accordance with
this section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if LC Issuer thereafter receives any
payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from Borrower or by application of Cash Collateral or
otherwise, and excluding only interest for any period prior to LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by LC Issuer; provided, however, that if any such payment received
by LC Issuer must thereafter be returned by LC Issuer, such Lender shall return
to LC Issuer the portion thereof that LC Issuer has previously distributed to
it.
(e)    Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by LC Issuer to Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.
Section 2.12.    Letter of Credit Fees. In consideration of LC Issuer’s issuance
of any Letter of Credit, Borrower agrees to pay (a) to Administrative Agent, for
the account of all Lenders in accordance with their respective Applicable
Percentages, a letter of credit issuance fee at a rate equal to the Letter of
Credit Fee Rate then in effect (which fee shall be increased by 2.0% per annum
during any period in which interest on the Loans accrues at the Default Rate),
and (b) to such LC Issuer for its own account, a letter of credit fronting fee
at a rate equal to 0.20% per annum times the face amount of such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to LC
Issuer pursuant to Section 2.9 shall be payable, to the maximum extent permitted
by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to LC Issuer for its own account. In addition, Borrower will pay to LC
Issuer LC Issuer’s customary fees for issuance, amendment and drawing of each
Letter of Credit. The letter of credit fee and the letter of credit fronting fee
will be calculated on the undrawn face amount of each Letter of Credit
outstanding on each day at the above-applicable rates and will be due and
payable in arrears on the last Business Day of each Fiscal Quarter and at the
end of the Commitment Period.
Section 2.13.    No Duty to Inquire.
(a)    Drafts and Demands. LC Issuer is authorized and instructed to accept and
pay drafts and demands for payment under any Letter of Credit without requiring,
and without responsibility for, any determination as to the existence of any
event giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. LC Issuer shall have the right, in its discretion, to
decline to accept documents and to make such payment if such documents are not
in strict compliance with the terms of such Letter of Credit. Borrower releases
LC Issuer from, and agrees to hold LC Issuer harmless and indemnified against,
any liability or claim in connection with or arising out of the subject matter
of this section, which indemnity shall apply whether or not any such liability
or claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by LC Issuer, provided only that LC Issuer
shall not be released from or entitled to indemnification for that portion, if
any, of any liability or claim that is proximately caused by or results from its
own individual gross negligence or willful misconduct or breach in bad faith of
its obligations under any Loan Document, as determined in a final judgment.
(b)    Extension of Maturity. If the maturity of any Letter of Credit is
extended by its terms or by Law or governmental action, if any extension of the
maturity or time for presentation of drafts or any other modification of the
terms of any Letter of Credit is made at the request of any Restricted Person,
or if the amount of any Letter of Credit is increased at the request of any
Restricted Person, this Agreement shall be binding upon all Restricted Persons
with respect to such Letter of Credit as so extended, increased or otherwise
modified, with respect to drafts and property covered thereby, and with respect
to any action taken by LC Issuer, LC Issuer’s correspondents, or any Lender
Party in accordance with such extension, increase or other modification.
(c)    Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and Borrower releases LC Issuer from, and
agrees to hold LC Issuer harmless and indemnified against, any liability or
claim in connection with or arising out of the foregoing, which indemnity shall
apply whether or not any such liability or claim is in any way or to any extent
caused, in whole or in part, by any negligent act or omission of any kind by LC
Issuer, provided only that LC Issuer shall not be released from or entitled to
indemnification for that portion, if any, of any liability or claim that is
proximately caused by or results from its own individual gross negligence or
willful misconduct or breach in bad faith of its obligations under any Loan
Document, as determined in a final judgment. Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude Borrower from pursuing such rights and
remedies as it may have against such beneficiary or transferee.
(d)    Role of the LC Issuer.
(i)    The responsibility of LC Issuer to Borrower in connection with any draft
presented for payment under any Letter of Credit issued on behalf of Borrower
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered by or on behalf of the beneficiary under such Letter of Credit
in connection with such presentment appear on their face to be in conformity
with such Letter of Credit. In addition, the Lenders and Borrower agree that, in
paying any drawing or demand for payment under any Letter of Credit, LC Issuer
shall not have any responsibility to inquire as to the validity or accuracy of
any document presented in connection with such drawing or demand for payment or
the authority of the Person executing or delivering the same.
(ii)    Neither LC Issuer nor any of the respective correspondents, participants
or assignees of LC Issuer shall be liable to any Lender for: (A) any action
taken or omitted in connection herewith in respect of any Letter of Credit at
the request or with the approval or deemed approval of the Required Lenders; (B)
any action taken or omitted in respect of any Letter of Credit in the absence of
gross negligence or willful misconduct; or (C) the due execution, effectiveness,
validity or enforceability of any Letter of Credit or any document delivered in
connection with the issuance or payment of such Letter of Credit.
Section 2.14.    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in LC Obligations resulting in such Lender’s receiving payment of
a proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them (except that with respect to
any other Lender that is a Defaulting Lender by virtue of such Lender failing to
fund its required share (if any) of any Loan or LC Obligation, such Defaulting
Lender’s pro rata share of the excess payment shall be allocated to the Lender
(or the Lenders, pro rata) that funded such Defaulting Lender’s required share
(if any)), provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in LC Obligations to any assignee or participant,
other than an assignment to Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).
Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.
Section 2.15.    Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 2.2 are several and not joint. The failure of any
Lender to make any Loan; to fund any such participation or to make any payment
under Section 10.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.4(c).
Section 2.16.    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of Administrative Agent
or LC Issuer (i) if LC Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in a Matured LC
Obligation, or (ii) if, as of the Letter of Credit Termination Date, any LC
Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all LC
Obligations. If, after the making of all mandatory prepayments required under
Section 2.7, the outstanding LC Obligations will exceed the Aggregate
Commitments, then in addition to prepayment of the entire principal balance of
the Loans required under Section 2.7, Borrower shall immediately Cash
Collateralize the then outstanding LC Obligations in an amount equal to such
excess. At any time that there shall exist a Defaulting Lender, immediately upon
the request of Administrative Agent or LC Issuer, Borrower shall deliver Cash
Collateral to Administrative Agent in an amount sufficient to cover all Fronting
Exposure (after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Administrative Agent. Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, LC
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.16(c). If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, Borrower or the relevant Defaulting Lender will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Section
2.7, 2.9, 2.17, or 8.3 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific LC Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.5(h))) or (ii) Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Restricted Person shall
not be released during the continuance of an Event of Default (and following
application as provided in this Section 2.16 may be otherwise applied in
accordance with Section 8.3), and (y) the Person providing Cash Collateral and
LC Issuer may agree that Cash Collateral shall not be released but instead held
to support future anticipated Fronting Exposure or other obligations.
Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article III or VIII or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 10.14), shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to LC Issuer hereunder; third, if so
determined by Administrative Agent or requested by LC Issuer, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as Borrower may request (so long
as no Event of Default exists), to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent; fifth, if so determined
by Administrative Agent and Borrower, to be held in a deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to Lenders or
LC Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or LC Issuer against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Matured LC Obligations in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Matured LC Obligations were made at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Matured LC Obligations owed to, all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Matured LC Obligations owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.5(c) for any period during
which that Lender is a Defaulting Lender (and Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.12.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of that Defaulting Lender’s participation in LC Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to that Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
4.2 are satisfied at the time of such reallocation, and (y) such reallocation
does not cause the aggregate amount of the Loans and participations in LC
Obligations of any non-Defaulting Lender to exceed the lesser of (1) such
non-Defaulting Lender’s Commitment and (2) such non-Defaulting Lender’s
Applicable Percentage of the Aggregate Commitment (calculated without giving
effect to any reallocations pursuant to this clause (iv)). No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If Borrower, Administrative Agent and LC Issuer
agree in writing in their discretion that a Defaulting Lender should no longer
be deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which conditions may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
Section 2.18.    Increase of Aggregate Commitments.
(a)    If no Default or Event of Default shall have occurred and be continuing,
Borrower may at any time during the Availability Period request one or more
increases of the Aggregate Commitments by notice to Administrative Agent in
writing of the amount of such proposed increase (an “Increase Notice”);
provided, however, that (i) the Commitment of any Lender may not be increased
without such Lender’s consent, (ii) the minimum amount of any such increase
shall be $5,000,000 and (iii) the amount of the Aggregate Commitments, after
giving effect to any such increase, shall not exceed $150,000,000.
(b)    Following any Increase Notice, Borrower may, in its discretion, but with
the consent of Administrative Agent and LC Issuer as to any Person that is not
at such time a Lender (such consent not to be unreasonably withheld or delayed),
offer to any existing Lender or to one or more additional banks or financial
institutions the opportunity to participate in all or a portion of the increased
Aggregate Commitments pursuant to Section 2.18(c) below, by notifying
Administrative Agent. Administrative Agent shall promptly deliver such notice on
behalf of Borrower to the one or more Lenders and, to the extent so consented to
by Administrative Agent and LC Issuer, additional banks or financial
institutions selected by Borrower.
(c)    Any existing Lender that Borrower selects to offer such a participation
in the increased Aggregate Commitments and any additional bank or financial
institution that Borrower selects to offer a participation in the increased
Aggregate Commitments and so consented to by Administrative Agent and LC Issuer,
in each case that agrees to participate in the increased Aggregate Commitments
shall notify Administrative Agent of its agreement to participate in the
increased Aggregate Commitments within such time as Borrower and Administrative
Agent shall have specified in the notice of such offer.
(d)    Any such additional bank or financial institution agreeing to participate
in such increased Aggregate Commitments pursuant to this Section 2.18 shall
execute and deliver to Administrative Agent a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel setting forth the
Commitment of such bank or financial institution and, upon the effectiveness of
such joinder agreement, such bank or financial institution (a “New Lender”)
shall become a Lender for all purposes and to the same extent as if originally a
party hereto and shall be bound by and entitled to the benefits of this
Agreement and the signature pages hereof shall be deemed to be amended to add
the name of such New Lender and Annex 1 and the definition of Aggregate
Commitments in Section 1.1 shall be deemed amended to increase the Aggregate
Commitments by the Commitment of such New Lender; provided that the Commitment
of any New Lender shall be in an amount not less than $5,000,000.
(e)    Any existing Lender that accepts an offer to it by Borrower to increase
its Commitment pursuant to this Section 2.18 shall execute and deliver to
Administrative Agent a commitment increase agreement in form and substance
satisfactory to Administrative Agent and its counsel, whereupon such Lender
shall be bound by and entitled to the benefits of this Agreement with respect to
the full amount of its Commitment as so increased, and Annex 1 and the
definition of Aggregate Commitments in Section 1.1 shall be deemed to reflect
such increase.
(f)    The effectiveness of any such joinder agreement of a New Lender or any
such commitment increase agreement of an existing Lender shall be contingent
upon receipt by Administrative Agent of such corporate resolutions of Borrower
authorizing such increase, and such other documents and opinions reasonably
requested by Administrative Agent, in form and substance reasonably satisfactory
to Administrative Agent.
(g)    If any bank or financial institution becomes a New Lender pursuant to
paragraph (d) above or any Lender’s Commitment is increased pursuant to
paragraph (e) above, Loans made on or after the effectiveness thereof (the
“Re-Allocation Date”) shall be made pro rata based on the Lenders’ Commitments
in effect on and after such Re-Allocation Date.
(h)    If on any Re-Allocation Date there is an unpaid principal amount of
Loans, Borrower and Lenders authorize Administrative Agent and Borrower to make
non-ratable borrowings and prepayments of the Loans, and if any such prepayment
requires the payment of Eurodollar Rate Loans other than on the last day of the
applicable Interest Period, Borrower shall pay any required amounts pursuant to
Section 3.4, in order to keep the outstanding Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
and from the Commitments of a New Lender.
ARTICLE III -    Payments to Lenders
Section 3.1.    General Procedures. Borrower will make each payment that it owes
under the Loan Documents to Administrative Agent for the account of the Lender
Party to whom such payment is owed, in lawful money of the United States of
America, without set-off, deduction or counterclaim, and in immediately
available funds. Each such payment must be received by Administrative Agent not
later than 12:00 (noon) on the date such payment becomes due and payable. Any
payment received by Administrative Agent after such time will be deemed to have
been made on the next following Business Day. Should any such payment become due
and payable on a day other than a Business Day, the maturity of such payment
shall be extended to the next succeeding Business Day, and, in the case of a
payment of principal or past due interest, interest shall accrue and be payable
thereon for the period of such extension as provided in the Loan Document under
which such payment is due. Each payment under a Loan Document shall be due and
payable at the place set forth for Administrative Agent on the Lenders Schedule.
When Administrative Agent collects or receives money on account of the
Obligations, Administrative Agent shall distribute all money so collected or
received, and each Lender Party shall apply all such money so distributed
(except as otherwise provided in Section 8.3) for the payment of all Obligations
that are then due (and if such money is insufficient to pay all such
Obligations, first to any reimbursements due to Administrative Agent under
Section 6.9 or 10.4 and then to the partial payment of all other Obligations
then due in proportion to the amounts thereof, or as Lender Parties shall
otherwise agree).
All payments applied to principal or interest shall be applied first to any
interest then due and payable, then to principal then due and payable, and last
to any prepayment of principal and interest in compliance with Sections 2.6 and
2.7. All distributions of amounts described above shall be made by
Administrative Agent pro rata to each Lender Party then owed Obligations in
proportion to all amounts owed to all Lender Parties; provided that if any
Lender then owes payments to LC Issuer for the purchase of a participation under
Section 2.11(c) or to Administrative Agent under Section 10.4(c), any amounts
otherwise distributable under this section to such Lender shall be deemed to
belong to LC Issuer, or Administrative Agent, respectively, to the extent of
such unpaid payments, and Administrative Agent shall apply such amounts to make
such unpaid payments rather than distribute such amounts to such Lender.
Section 3.2.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any Reserve Requirement reflected in the Adjusted Eurodollar
Rate) or LC Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) with respect to this Agreement, any
Letter of Credit, any participation in any Letter of Credit, any Commitment, any
Eurodollar Loan made by it, or other obligations, or its deposits, reserves,
other liabilities, or capital attributable thereto; or
(iii)    impose on any Lender or LC Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein (other than
with respect to Excluded Taxes or Indemnified Taxes addressed in Section 3.5);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or LC
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or LC
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or LC Issuer, Borrower will pay to such Lender or LC
Issuer within ten (10) Business Days after receipt of such notice and demand, as
the case may be, such additional amount or amounts as will compensate such
Lender or LC Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any lending office of such
Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or LC Issuer’s capital or on the capital of such Lender’s or LC
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by LC Issuer, to a
level below that which such Lender or LC Issuer or such Lender’s or LC Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or LC Issuer’s policies and the policies of such
Lender’s or LC Issuer’s holding company with respect to capital adequacy), then
from time to time with written notice and demand with respect to such reduced
amounts, and within ten (10) Business Days after receipt of such notice and
demand, Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or LC
Issuer or its holding company, as the case may be, as specified in subsections
(a) or (b) of this Section shall be delivered to Borrower and shall be
conclusive absent manifest error.
(d)    Delay in Requests. Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation,
provided that Borrower shall not be required to compensate a Lender or LC Issuer
pursuant to this Section for any increased costs incurred or reductions suffered
more than 9 months prior to the date that such Lender or LC Issuer, as the case
may be, notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 9 month period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 3.3.    Illegality. If any Change in Law after the date hereof shall
make it unlawful for any Lender to fund or maintain Eurodollar Loans, then, upon
notice by such Lender Party to Borrower and Administrative Agent until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such suspension no longer exist, (a) Borrower’s right to elect
Eurodollar Loans from such Lender Party shall be suspended to the extent and for
the duration of such illegality, (b) all Eurodollar Loans of such Lender Party
that are then the subject of any Borrowing Notice and that cannot be lawfully
funded shall be funded as Base Rate Loans of such Lender Party, and (c) all
Eurodollar Loans of such Lender Party shall be converted automatically to Base
Rate Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by Law. If any
such conversion of a Eurodollar Loan occurs on a day that is not the last day of
the then current Interest Period with respect thereto, Borrower shall pay to
such Lender Party such amounts, if any, as may be required pursuant to Section
3.4. Notwithstanding the foregoing, the affected Lender shall, prior to giving
such notice to Administrative Agent, designate a different Applicable Lending
Officer if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
Section 3.4.    Funding Losses. In addition to its other obligations hereunder,
Borrower will reimburse each Lender within ten (10) Business Days after written
demand from such Lender for any loss or expense incurred or sustained by such
Lender (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by a Lender to fund or maintain
Eurodollar Loans), as a result of (a) any payment or prepayment (whether
authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice requesting the continuation of outstanding
Eurodollar Loans as, or the conversion of outstanding Base Rate Loans to,
Eurodollar Loans, if such payment or prepayment prevents such Continuation/
Conversion Notice from becoming fully effective, (c) the failure of any Loan to
be made or of any Continuation/Conversion Notice requesting the continuation of
outstanding Eurodollar Loans as, or the conversion of outstanding Base Rate
Loans to, Eurodollar Loans to become effective due to any condition precedent
not being satisfied or due to any other action or inaction of any Restricted
Person, (d) any Conversion (whether authorized or required hereunder or
otherwise) of all or any portion of any Eurodollar Loan into a Base Rate Loan or
into a different Eurodollar Loan on a day other than the day on which the
applicable Interest Period ends, or (e) any assignment of a Eurodollar Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by Borrower pursuant to Section 3.7(b).
Section 3.5.    Taxes.
(a)    LC Issuer. For purposes of this Section 3.5, the term “Lender” includes
any LC Issuer and the term “applicable Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then (i)
the applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, (ii) if
such Tax is an Indemnified Tax, then the sum payable by Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (b) above, Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of Administrative
Agent timely reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that Recipient has
made written demand within 180 days of the date on which Recipient received
written notice of such Indemnified Tax from the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
subsection (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 3.5, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.5(g)(ii)(A), (ii)(B) and (ii)(C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
Internal Revenue Service Form W-9 (or any successor form thereto) certifying
that such Lender is exempt from United States federal backup withholding tax.
(B)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN (or any successor form thereto) establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, Internal Revenue Service Form W-8BEN (or any successor
form thereto) establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(II)    executed originals of Internal Revenue Service Form W-8ECI (or any
successor form thereto);
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of Borrower within the meaning of section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” that is related
to Borrower within the meaning of section 881(c)(3)(C) of the Internal Revenue
Code and (y) executed originals of Internal Revenue Service Form W-8BEN (or any
successor form thereto);
(IV)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; or
(V)    if any Lender is not the beneficial owner, duly executed originals of IR
Form W-8IMY (or any successor form thereto) accompanied by IRS Form W-9, IRS
Form W-8BEN, IRS Form W-8ECI, certifications required under Section
3.5(g)(B)(III), any applicable withholding statement or certification documents
from each beneficial owner, as applicable.
(C)    If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 3.5 (including by the payment
of additional amounts pursuant to this Section 3.5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 3.6.    Alternative Rate of Interest. If prior to the commencement of
any Interest Period for a Borrowing of Eurodollar Loans:
(c)    Administrative Agent determines that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period (any such
determination shall be conclusive absent manifest error); or
(a)    Administrative Agent is advised by Required Lenders that the Eurodollar
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then Administrative Agent shall give notice thereof to Borrower and Lenders by
telephone or facsimile as promptly as practicable thereafter and, until
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Continuation/Conversion Notice that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Borrowing of Eurodollar Loans shall be ineffective and shall be deemed a
request to continue such Borrowing as a Borrowing of Base Rate Loans and (ii) if
any Borrowing Notice requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of Base Rate Loans. Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans.
Section 3.7.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.2, or requires Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.2 or 3.5, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If (a) any Lender is a Defaulting Lender, or if
any Lender requests compensation under Section 3.2, or if Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5, or (b) any Lender withholds its
consent (when all other required consents have been obtained), then Borrower
may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.5), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(i)    Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 10.5;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Matured LC Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
Section 3.8.    Payments by Borrower; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due to Administrative Agent for the account of
Lenders or LC Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or LC Issuer, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders or LC
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or LC Issuer, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation.
ARTICLE IV -    Conditions Precedent to Lending
Section 4.1.    Closing Date Conditions. The obligation of each Lender to make
its initial Loan hereunder and LC Issuer to issue any initial Letter of Credit
hereunder is subject to satisfaction of the following conditions precedent:
(e)    Loan Documents. Administrative Agent shall have received duly executed
and delivered counterparts of each Loan Document (i) in form, substance and date
satisfactory to Administrative Agent, and (ii) in such numbers as Administrative
Agent or its counsel may reasonably request. In connection with the execution
and delivery of the Security Documents, Administrative Agent shall (i) have
received duly executed and acknowledged counterparts of the deeds of trust and
mortgages in respect of each Restricted Person’s rights of way and permits
sufficient for recording purposes and (ii) have received UCC financing
statements as Administrative Agent may request to perfect the Liens granted
pursuant to such Security Documents.
(f)    Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a certificate of a Responsible Officer of each Restricted Person
dated the Closing Date, certifying that attached thereto is a true and complete
copy of each Organizational Document of such Restricted Person, and, to the
extent applicable, certified as of a recent date by the appropriate governmental
official; (ii) signature and incumbency certificates of the officers of such
Restricted Person executing the Loan Documents to which it is a party; (iii)
resolutions of the Board of Directors or similar governing body of each
Restricted Person approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by a Responsible Officer as being in full force
and effect without modification or amendment; and (iv) an existence and good
standing certificate from the applicable Governmental Authority of each
Restricted Person’s jurisdiction of incorporation, organization or formation and
in each jurisdiction where such Restricted Person is required to be qualified to
do business as a foreign corporation, each dated a recent date prior to the
Closing Date.
(g)    Closing Certificate. Administrative Agent shall have received a closing
certificate executed by a Responsible Officer of Borrower, of even date with
this Agreement, in which such Responsible Officer certifies to the satisfaction
of each of the conditions set out in Section 4.1(d), (l), (m), (n), (o) (without
regard to Administrative Agent’s satisfaction) and Section 4.2.
(h)    Governmental Authorizations and Consents. Each Restricted Person shall
have obtained all authorizations from any Governmental Authority and all
consents of other Persons, in each case that are necessary or reasonably deemed
by Administrative Agent to be advisable in connection with the transactions
contemplated by the Loan Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
(i)    Environmental Reports. Administrative Agent shall have received reports
and other information, in form, scope and substance reasonably satisfactory to
Administrative Agent, regarding environmental matters relating to Restricted
Persons’ material real property assets, which reports shall include an
environmental assessment (as appropriate for a recently constructed pipeline but
not a full ASTM compliant Phase I Environmental Site Assessment) dated as of a
date satisfactory to Administrative Agent and prepared by an environmental
consulting firm satisfactory to Administrative Agent.
(j)    Evidence of Insurance. Administrative Agent shall have received
certificates of insurance, in form and detail acceptable to Administrative Agent
describing the types and amounts of insurance (property and liability)
maintained by any Restricted Person, in each case naming Administrative Agent as
additional insured and loss payee to the extent required under Section 6.8.
(k)    Opinions of Counsel. Administrative Agent shall have received written
opinions of counsel to Restricted Persons opining as to such matters as
Administrative Agent may reasonably request, dated as of the Closing Date and in
form and substance reasonably satisfactory to Administrative Agent (and each
Restricted Person hereby instructs such counsel to deliver such opinions to
Administrative Agent and Lenders).
(l)    Fees. Administrative Agent shall have received all commitment, facility,
agency, recording, filing, and other fees or reimbursements required to be paid
to Administrative Agent or any Lender pursuant to the Fee Letter or any other
Loan Documents. Administrative Agent shall have received payment from Borrower
for estimated fees charged by filing officers and other public officials
incurred or to be incurred in connection with filing any recordation of any
Security Documents and for which invoices have been presented one Business Day
prior to the Closing Date (provided that such estimates shall not thereafter
preclude final settling of accounts between Borrower and Administrative Agent).
(m)    Financial Statements. Lenders shall have received the Initial Financial
Statements, which shall be in form reasonably satisfactory to Administrative
Agent.
(n)    Compliance Certificate. Administrative Agent shall have received a
certification, which may be included in the closing certificate pursuant to
Section 4.1(c), from a Responsible Officer of Borrower, of even date with this
Agreement, demonstrating that as of December 31, 2013 Borrower (a) maintained a
Maximum Leverage Ratio no greater than 4.75 to 1.00 and (b) maintained a Minimum
Interest Coverage Ratio no less than 2.75 to 1.00.
(o)    Title. Administrative Agent shall have received title information in
respect of the Restricted Persons’ material rights of way, permits and other
interests in form and substance reasonably satisfactory to Administrative Agent.
(p)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Change.
(q)    Material Adverse Change. No event or circumstance shall have occurred and
be continuing since the date of the audited Initial Financial Statements that
has had, or could be reasonably expected to cause, either individually or in the
aggregate, a Material Adverse Change.
(r)    Material Contracts. Borrower shall have delivered to Administrative Agent
copies of all Material Contracts (including all waivers, supplements or
amendments thereto), in each case, in the form existing on the Closing Date,
including the contracts listed on Section 5.23 of the Disclosure Schedule.
(s)    Rights-of-Way. Administrative Agent shall have received (or shall have
been provided access to for its due diligence review reasonably satisfactory to
Administrative Agent) copies of all rights-of-way and permits and alignment maps
regarding the property constituting Collateral.
(t)    Discharge of Existing Indebtedness and Liens. Administrative Agent shall
have received documents, in form and substance reasonably satisfactory to
Administrative Agent, (i) confirming that all lien terminations, UCC-3
termination statements and other documentation evidencing the termination of
Liens, if any, on any Restricted Person’s property not permitted by Section 7.2
shall be delivered to Administrative Agent, and (ii) providing for the payment
in full of the Existing Loan Agreement and all other Indebtedness, if any, of
any Restricted Person not permitted by Section 7.1.
(u)    Due Diligence. Administrative Agent and Lenders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of the Restricted Persons,
including, a review of their properties and all legal, financial, accounting,
governmental, environmental, tax and regulatory matters, and fiduciary aspects
of the financing contemplated hereby.
(v)    Other Documentation. Administrative Agent shall have received all
documents and instruments that Administrative Agent has then reasonably
requested, in addition to those described in this Section 4.1. All such
additional documents and instruments shall be reasonably satisfactory to
Administrative Agent in form, substance and date.
Section 4.2.    Additional Conditions Precedent. No Lender has any obligation to
make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:
(a)    All representations and warranties made by any Person in any Loan
Document shall be true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) on
and as of the date of such Loan or such Letter of Credit as if such
representations and warranties had been made as of the date of such Loan or such
Letter of Credit except to the extent that such representation or warranty was
made as of a specific date, in which case such representation or warranty shall
be true and correct in all material respects (except where qualified by
materiality, in which case, true and correct in all respects) as of such
specific date and except that for purposes of this Section 4.2, the
representations and warranties contained in subsections (a) of Section 5.6 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.2.
(b)    No Default shall exist at the date of such Loan or the date of issuance
of such Letter of Credit.
(c)    The making of such Loan or the issuance of such Letter of Credit shall
not be prohibited by any Law and shall not subject any Lender or any LC Issuer
to any penalty or other material onerous condition under or pursuant to any such
Law.
ARTICLE V -    Representations and Warranties
Borrower represents and warrants to each Lender Party that:
Section 5.1.    No Default. No Default has occurred and is continuing.
Section 5.2.    Organization, Existence, Good Standing and Power. Each
Restricted Person is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each Restricted Person is duly qualified, in good standing, and
authorized to do business in all other jurisdictions where such qualification is
required and has all material governmental licenses, authorizations, consents
and approvals necessary to own its assets and to carry on its business as now
conducted, except where a failure to have such qualifications, authorization,
licenses, consents and approvals could not reasonably be expected to have a
Material Adverse Change.
Section 5.3.    Authorization. Each Restricted Person has taken all action
necessary to duly authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.
Section 5.4.    No Violations, Conflicts or Consents. The execution and delivery
by the Restricted Persons of the Loan Documents to which each is a party and the
performance by each of its obligations under such Loan Documents, do not and
will not (a) conflict with, violate or result in a breach of any provision of
(i) any Law, (ii) the Organizational Documents of any Restricted Person, or
(iii) any material agreement, judgment, license, order or permit applicable to
or binding upon any Restricted Person, or (b) result in the acceleration of any
Indebtedness of any Restricted Person or require the creation of any Lien upon
any assets or properties of any Restricted Person except as expressly
contemplated or permitted in the Loan Documents. Except (i) as expressly
contemplated in the Loan Documents (including without limitation fillings
necessary to perfect or maintain perfection of the Liens under the Loan
Documents) and (ii) such as have been obtained or made and are in full force and
effect, no permit, consent, approval, authorization or order of, and no notice
to or filing with, any Governmental Authority or third party is required on the
part of or in respect of a Restricted Person in connection with the execution,
delivery or performance by any Restricted Person of any Loan Document.
Section 5.5.    Enforceability. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable against
such Restricted Person in accordance with their terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and by general principles of
equity.
Section 5.6.    Financial Statements; Material Adverse Change.
(j)    Restricted Persons have heretofore delivered to each Lender true, correct
and complete copies of the Initial Financial Statements. Each of the Initial
Financial Statements fairly present in all material respects Borrower’s
Consolidated financial position at the date thereof and the Consolidated results
of Borrower’s operations and, in the case of the financial statements as of
December 31, 2012, Borrower’s Consolidated cash flows for the period thereof.
All Initial Financial Statements were prepared in accordance with GAAP subject,
in the case of the financial statements as of September 30, 2013, to year-end
audit adjustments and the absence of footnotes.
(k)    Since the date of the audited Initial Financial Statements as of December
31, 2012, no Material Adverse Change has occurred.
Section 5.7.    Other Debt and Liabilities. Except as set forth in the Initial
Financial Statements or Section 5.7 of the Disclosure Schedule, no Restricted
Person has on the Closing Date any material Indebtedness, any material
contingent liabilities or any material liabilities for taxes.
Section 5.8.    Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons)
necessary to make the statements contained herein or therein, taken as a whole
in light of the circumstances under which they were made, not misleading as of
the date made or deemed made. Borrower has disclosed to each Lender Party all
agreements, instruments, and corporate or other restrictions to which any
Restricted Person is subject, and all other matters known to any of them, that,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change.
Section 5.9.    Litigation. Except as disclosed in the Initial Financial
Statements or in Section 5.9 of the Disclosure Schedule: (a) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person threatened, against or
affecting any Restricted Person or any Restricted Person’s material assets or
property before any arbitrators or Governmental Authorities and (b) there are no
outstanding judgments, injunctions, writs, rulings or orders against or
affecting any Restricted Person or any Restricted Person’s material assets or
property by any arbitrators or Governmental Authorities, in the case of either
clause (a) or (b) that (i) could reasonably be expected to cause a Material
Adverse Change or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any Loan Document.
Section 5.10.    ERISA Plans and Liabilities. All ERISA Plans existing as of the
Closing Date are listed in Section 5.10 of the Disclosure Schedule. Except as
disclosed in the Initial Financial Statements or in Section 5.10 of the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan, and no event or circumstance has occurred or exists that could reasonably
be expected to constitute or result in a Termination Event. All ERISA Affiliates
are in compliance in all material respects with ERISA, the Internal Revenue Code
and other applicable Laws with respect to each Plan, except to the extent that
any noncompliance would not reasonably be expected to result in a Material
Adverse Change. No ERISA Affiliate is required to contribute to, or has any
other absolute or contingent liability in respect of, any Multiemployer Plan or
any ERISA Plan subject to Section 4064 of ERISA. There are no pending or, to the
best knowledge of Borrower, threatened claims, actions or lawsuits with respect
to any Plan that could reasonably be expected to have a Material Adverse Change,
and there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Change. Except as set
forth in Section 5.10 of the Disclosure Schedule: (a) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $1,000,000, (b)
neither Borrower nor any other ERISA Affiliate is obligated to provide benefits
to any retired employees (or their dependents) under any employee welfare
benefits plan (as defined in Section 3(1) of ERISA) other than as required by
applicable Law and (c) neither Borrower nor any other ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.
Section 5.11.    Environmental Matters. Except as disclosed in Section 5.11 of
the Disclosure Schedule: (a) Restricted Persons are conducting their businesses
in material compliance with all Environmental Laws, and have, and are in
material compliance with, all licenses and permits required under any such Laws;
(b) to the knowledge of Borrower, none of the operations or properties of any
Restricted Person is the subject of federal, state or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials; (c) except as would not reasonably be expected to result in
a Material Adverse Change, no Restricted Person (and to the best knowledge of
Borrower, no other Person) has filed any notice under any Law indicating that
any Restricted Person is responsible for the improper release into the
environment, or the improper storage or disposal, of any Hazardous Materials or
that any Hazardous Materials have been improperly released, or are improperly
stored or disposed of, upon any property of any Restricted Person; (d) except as
would not reasonably be expected to result in a Material Adverse Change, no
Restricted Person has transported or arranged for the transportation of any
Hazardous Material to any location that is (i) listed on the National Priorities
List under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, listed for possible inclusion on such National
Priorities List by the Environmental Protection Agency in its Comprehensive
Environmental Response, Compensation and Liability Information System List, or
listed on any similar state list or (ii) the subject of federal, state or local
enforcement actions or other investigations that may lead to claims against any
Restricted Person for clean-up costs, remedial work, damages to natural
resources or for personal injury claims (whether under Environmental Laws or
otherwise); and (e) no Restricted Person otherwise has any known material
contingent liability under any Environmental Laws or in connection with the
release into the environment, or the storage or disposal, of any Hazardous
Materials.
Section 5.12.    Names and Places of Business. No Restricted Person has, during
the 5 years preceding the Closing Date, (a) been known by, or used any other
trade or fictitious name, except as disclosed in Section 5.12 of the Disclosure
Schedule or (b) been organized in a jurisdiction other than its jurisdiction of
organization as of the date hereof.
Section 5.13.    Subsidiaries. Section 5.13 of the Disclosure Schedule sets
forth as of the Closing Date a true, correct and complete description of (a) the
Subsidiaries of Borrower and the ownership of such Subsidiaries’ outstanding
Equity and (b) any other Equity in any other Person that are owned by Borrower
or any of its Subsidiaries. All of Borrower’s Equity in its Subsidiaries, and
all other Equity set forth in such section of the Disclosure Schedule, have been
duly authorized and are validly issued, fully paid and non-assessable. Except
for Liens under the Loan Documents, Borrower and its indicated Subsidiaries own
such Subsidiaries and Equity free and clear of any Liens and other restrictions
(including any restrictions on the right to vote, sell or otherwise dispose of
any such Equity) and free and clear of any preemptive rights, rescission rights,
or other rights to subscribe for or to purchase or repurchase any such Equity.
Section 5.14.    Government Regulation. Neither Borrower nor any other
Restricted Person is (a) an “investment company” or is a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended and in effect from time to time or (b) subject to any
regulation limiting its ability to incur Indebtedness, including Laws relating
to common contract carriers or the sale of electricity, gas, steam, water or
other public utility services.
Section 5.15.    Solvency. Upon giving effect to the making of the Loans, the
execution and delivery of the Loan Documents by Borrower and each Guarantor and
the consummation of the transactions contemplated hereby and thereby, the
Restricted Persons, taken as a whole, will not be Insolvent.
Section 5.16.    Tax Matters. Each Restricted Person has filed all United States
Federal income tax returns and all other material tax returns that are required
to be filed by it and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by any Restricted Person (including all ad
valorem taxes that are payable and have been assessed against its properties or
any part thereof) and all other penalties or charges, except such taxes,
penalties or charges which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP. The charges, accruals and reserves on the books of each
Restricted Person in respect of taxes and other governmental charges are, in the
opinion of Borrower, adequate. No Restricted Person has given or been requested
to give a waiver of the statute of limitations relating to the payment of any
federal or other taxes. No Restricted Person is delinquent in the payment and
discharge of ad valorem taxes that have been assessed against its property or
any part thereof.
Section 5.17.    Title to Properties; Intellectual Property.
(a)    Except as disclosed in Section 5.17 of the Disclosure Schedule or except
as may be Disposed of from time to time with the consent of Required Lenders or
in a transaction that does not violate Section 7.5, each Restricted Person has
good title to, or, as applicable, valid leasehold or easement interests in, all
its real and personal property material to the operation of its business
(including all properties reflected in the most recent audited Consolidated
balance sheet of Restricted Persons referred to in Section 5.6 or purported to
have been acquired by Restricted Persons after such date, except as disposed of
in the ordinary course of business), which is free and clear of any and all
Liens except for the Permitted Liens. All leases that individually or in the
aggregate are material to the business or operations of the Restricted Persons
are valid and subsisting and are in full force. As of the Closing Date, Section
5.17 of the Disclosure Schedule sets forth a complete and accurate list of all
Material Real Estate, showing as of the date hereof the grantor, grantee,
instrument date, recording information (to the extent available), the county or
other relevant jurisdiction, state and record owner. At all times on and after
the date that Section 5.17 of the Disclosure Schedule is supplemented pursuant
to Section 6.2(h), Section 5.17 of the Disclosure Schedule sets forth all
Material Real Estate owned by each Loan Party as of such date or on the date of
any update to such Schedule delivered pursuant to Section 6.2(h), showing as of
such date the grantor, grantee, instrument date, recording information (to the
extent available), the county or other relevant jurisdiction, state and record
owner. Except as set forth on Section 5.17 of the Disclosure Schedule, no
portion of such Material Real Estate is located in a special flood hazard area
as designated by any Governmental Authority as of the Closing Date.
(b)    No Restricted Person has granted control over any “deposit accounts” as
defined and described in the UCC to any Person, other than Administrative Agent
and the bank with which any deposit account is maintained. No Restricted Person
has any “securities accounts” as defined and described in the UCC.
(c)    Each System is covered by deeds or easements in favor of the Restricted
Persons that are valid and effective and have been duly recorded or filed in
accordance with applicable law in the appropriate public or official records of
the county where the property covered thereby is located except where the
failure of the System to be so covered, or any such documentation to be so
recorded or filed, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Change. Except to the extent the failure
could not reasonably be expected to have a Material Adverse Change, the deeds or
easements granted to the Restricted Persons that cover any System, establish a
contiguous and continuous right of way for such System such that the Restricted
Persons are able to construct, operate, and maintain the System in, over, under,
or across the land covered thereby in the same way that a prudent owner and
operator would construct, operate, and maintain similar assets. Except as could
not reasonably be expected to have a Material Adverse Change, no breach or event
of default with respect to any easement or deed granted to any Restricted Person
that covers any System has occurred which is continuing. Each System is located
within the confines of the deeds or easements and does not encroach upon any
adjoining property, except to the extent the failure to be so located or any
such encroachment could not reasonably be expected to have a Material Adverse
Change.
(d)    No condemnation proceeding has been commenced or, to the knowledge of any
Responsible Officer of Borrower, is contemplated by any Governmental Authority
having the jurisdiction to do so with respect to all or any portion of the
Systems, except for that which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Change.
(e)    Each Restricted Person possesses all material licenses, permits,
franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are material
and necessary to carry out its business, and no Restricted Person is in
violation in any material respect of the terms under which it possesses such
intellectual property or the right to use such intellectual property.
Section 5.18.    Use of Proceeds and Margin Regulations. Borrower will use the
proceeds of the Loans as provided in Section 2.4. None of Borrower and its
Subsidiaries are engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Loans will be used
for a purpose that violates Regulation U.
Section 5.19.    Operation and Condition of Properties; Compliance with Law.
(a)    The material properties of each Restricted Person, used or to be used in,
the Systems Activities (i) are in good repair, working order, and condition in
all material respects, normal wear and tear excepted, (ii) have been constructed
maintained and operated in a good and workmanlike manner and in compliance in
all material respects with all requirements of applicable Law and any
Governmental Authority having the jurisdiction over such properties and (iii)
have not been affected since December 31, 2012 in any material adverse manner by
accident, fire, explosion, or other casualty or act of God for which repair,
restoration or replacement has not been commenced and/or completed in a manner,
or with substitute assets, that, in the commercially reasonable judgment of
Borrower, make such affected properties substantially comparable or better than
immediately prior to any such occurrence or, in the case of replacement assets,
are substantially comparable to or better than the affected properties prior to
such occurrence.
(b)    Each Restricted Person is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties and has, and are in compliance with, all
licenses and permits required under any such Laws, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (ii)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to cause a Material Adverse Change.
(c)    No Restricted Persons is a “natural gas company” under the Natural Gas
Act. No System or any portion thereof is used for the transportation of natural
gas in interstate commerce as contemplated in the Natural Gas Act or the Natural
Gas Policy Act or operates as an interstate common carrier as contemplated in
the Interstate Commerce Act and the Energy Policy Act.
(d)    The intrastate pipeline operations that comprise each System are subject
to regulation by an applicable State Pipeline Regulatory Agency. Each Restricted
Person that owns pipelines and conducts pipeline operations has followed prudent
practice in the hydrocarbon transportation, processing and distribution
industries, as applicable. No Restricted Person is the subject of a complaint,
investigation or other proceeding by any Governmental Authority regarding their
respective rates or practices with respect to any System that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change. Section 5.19 of the Disclosure Schedule reflects as of the Closing Date
any complaint, investigation or other proceeding by any Governmental Authority
regarding the respective rates or practices of any Restricted Person or with
respect to any System.
(e)    Each applicable Restricted Person is in compliance with all rules,
regulations and orders of all State Pipeline Regulatory Agencies applicable to
the Systems where the failure to be in compliance could reasonably be expected
to cause a Material Adverse Change.
(f)    Without limiting the generality of Section 5.2 of this Agreement, except
as listed on Section 5.19 of the Disclosure Schedule, no certificate, license,
permit, consent, authorization or order (to the extent not otherwise obtained)
is required by any Restricted Person from any Governmental Authority to
construct, own, operate and maintain the Systems, or to transport, process
and/or distribute hydrocarbons under existing contracts and agreements as the
Systems are presently being owned, operated and maintained, except where a
failure to have such certificate, license, permit, consent, authorization or
order could not reasonably be expected to cause a Material Adverse Change.
Section 5.20.    Insurance. The properties of each Restricted Person are insured
with financially sound and reputable insurance companies that are not Affiliates
of such Restricted Person, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Borrower or any applicable
Subsidiary operates.
Section 5.21.    Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against any Restricted Person, or, to
Borrower’s knowledge, threatened against or affecting any Restricted Person, and
no significant unfair labor practice charges or grievances are pending against
any Restricted Person, or, to Borrower’s knowledge, threatened against any of
them before any Governmental Authority. All payments due from any Restricted
Person pursuant to the provisions of any collective bargaining agreement have
been paid or accrued as a liability on the books of such Restricted Person,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Change.
Section 5.22.    Deposit and Disbursement Accounts. Section 5.22 of the
Disclosure Schedule lists all banks and other financial institutions at which
any Restricted Person maintains deposit accounts, lockbox accounts, disbursement
accounts, investment accounts or other similar accounts as of the Closing Date
and correctly identifies the name, address and telephone number of each
financial institution, the name in which the account is held, the type of the
account, and the complete account number therefor.
Section 5.23.    Material Contracts. As of the Closing Date, (a) all Material
Contracts of the Restricted Persons are described on Section 5.23 of the
Disclosure Schedule, and each such Material Contract is in full force and effect
and (b) except as set forth on Section 5.23 of the Disclosure Schedule, Borrower
does not have any knowledge of any pending amendments or threatened termination
of any of the Material Contracts. As of the Closing Date, Borrower has delivered
to Administrative Agent a true, complete and correct copy of each Material
Contract (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).
Section 5.24.    Anti-Terrorism Laws. Neither Borrower, nor any of its
Subsidiaries nor, to the knowledge of Borrower, none of its Affiliates (i) has
violated or is in violation of Anti-Terrorism Laws, (ii) has engaged or engages
in any transaction, investment, undertaking or activity that conceals the
identity, source or destination of the proceeds from any category of offenses
designated in the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering, (iii) is an Embargoed Person,
(iv) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Embargoed Person, (v)
deals in, or otherwise engages in any transaction related to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (vi) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.
Section 5.25.    Foreign Corrupt Practices. Neither Borrower nor any of its
Subsidiaries or Affiliates is aware of or has taken any action, directly or
indirectly, that would result in a material violation by such Persons of the
FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and, Borrower, its Subsidiaries
and its and their Affiliates have conducted their business in material
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.
ARTICLE VI -    Affirmative Covenants
Borrower covenants and agrees that until the full and final payment of the
Obligations and the termination of this Agreement (as determined without regard
to unasserted indemnity claims):
Section 6.1.    Payment and Performance. Each Restricted Person will pay all
amounts due under the Loan Documents, to which it is a party, in accordance with
the terms thereof and will observe, perform and comply with every covenant, term
and condition set forth in the Loan Documents to which it is a party. Borrower
will cause each other Restricted Person to observe, perform and comply with
every such term, covenant and condition in any Loan Document.
Section 6.2.    Books, Financial Statements and Reports. Each Restricted Person
will at all times keep proper books of account and records. Borrower will
furnish the following statements and reports to each Lender at Borrower’s
expense:
(j)    As soon as available, and in any event within 110 days after the end of
each Fiscal Year, a completed Consolidated financial statements for such Fiscal
Year of Borrower and its Subsidiaries together with all footnotes thereto,
prepared in reasonable detail in accordance with GAAP, together with an opinion
(without a “going concern” or like qualification and without qualification or
exception as to the scope of the audit), by BDO USA LLP or an independent
certified public accounting firm of nationally recognized standing selected by
Borrower and acceptable to Administrative Agent, stating that such financial
statements present fairly in all material respects the financial condition and
the results of operations of Borrower and its Subsidiaries for such Fiscal Year
on a consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards. These financial
statements shall contain a Consolidated balance sheet as of the end of such
Fiscal Year and Consolidated statements of income, of cash flows, and owners’
equity, each setting forth in comparative form the corresponding figures for the
preceding Fiscal Year.
(k)    As soon as available, and in any event within 60 days after the end of
each Fiscal Quarter, other than the fourth Fiscal Quarter of each Fiscal Year,
Borrower’s unaudited Consolidated and consolidating balance sheet as of the end
of such Fiscal Quarter and Consolidated and consolidating statements of
Borrower’s income and cash flows for such Fiscal Quarter and for the period
beginning on the first day of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year-end adjustments and the absence of
footnotes. In addition Borrower will, together with each such set of financial
statements delivered under this subsection (b) and each set of financial
statements furnished under subsection (a) of this section, furnish a Compliance
Certificate signed by a Responsible Officer of Borrower stating that such
financial statements present fairly in all material respects the financial
condition and the results of operations of Borrower and its Subsidiaries for the
period reflected on a Consolidated basis in accordance with GAAP and containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.14 and stating that no Default exists
at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default), specifying
any change in the identity of the Subsidiaries as of the end of such period from
the Subsidiaries identified to the Lenders on the Closing Date or as of the most
recent Fiscal Year or Fiscal Quarter, as the case may be, and (iv) stating
whether any change in GAAP or the application thereof has occurred since the
date of the mostly recently delivered audited financial statements of Borrower
and its Subsidiaries, and, if any change has occurred, specifying the effect of
such change on the financial statements accompanying such Compliance
Certificate.
(l)    Promptly upon their becoming publicly available, copies of all financial
statements, reports, notices and proxy statements sent by any Restricted Person
to its equity holders and all registration statements, periodic reports and
other statements and schedules filed by any Restricted Person with any
securities exchange, the SEC or any similar Governmental Authority.
(m)    promptly after receipt thereof, copies of any final audit reports and
final management letters submitted to the board of directors (or equivalent
governing body) (or the audit committee thereof) of any Restricted Person by
independent accountants in connection with the annual audit of the accounts or
books of any Restricted Person made by independent accountants.
(n)    As soon as available, and in any event within 30 days after the end of
each Fiscal Year, forecasts and pro forma budget containing an income statement,
balance sheet and statement of cash flow and a capital expenditures schedule (in
form reasonably satisfactory to Administrative Agent), prepared by a senior
financial officer of Borrower for the next succeeding Fiscal Year, in the case
of both forecasts and pro forma budget, and for each Fiscal Year through the
Maturity Date, in the case of the forecasts.
(o)    Together with each set of financial statements furnished under
subsections (a) and (b) of this Section, volumetric reports of the gas
throughput with respect to the Systems.
(p)    Promptly upon its becoming available, copies of all notices or documents
received by Borrower or any other Restricted Person pursuant to any Material
Contract alleging a material default or nonperformance by such Person thereunder
or terminating or suspending any such Material Contract.
(q)    concurrently with the delivery of the financial statements referred to in
subsection (a) or (b) above, a report supplementing Sections 5.10 5.13, 5.19,
5.22 and 5.23 of the Disclosure Schedule, to the extent referring to the Closing
Date, reflecting changes in the information included therein (as previously
supplemented pursuant hereto) as may be necessary for such Sections of the
Disclosure Schedule to be accurate and complete as of the date of such report as
if all references herein to matters disclosed as of the Closing Date in respect
of such Sections of the Disclosure Schedule referred to the date of such report
rather than to the Closing Date, including with respect to Section 5.23 of the
Disclosure Schedule, all new Material Contracts executed since the last such
report and all Material Contracts that expired, terminated or were otherwise not
renewed or extended (and such Material Contracts as would expire or terminate
within 3 months of the date of such report if not renewed or extended) since the
last such report, such report to be certified by a Responsible Officer of
Borrower and to be in a form reasonably satisfactory to Administrative Agent.
(r)    concurrently with the delivery of the financial statements for the period
ending December 31 and June 30 of each Fiscal Year, a report supplementing
Section 5.17 of the Disclosure Schedule, including an identification of Material
Real Estate disposed of by any Restricted Person during such six-month period, a
list and description (including the street address, county or other relevant
jurisdiction, state, record owner) and of all Material Real Estate acquired
during such six-month period, and a description of such other changes in the
information included in such Schedule 5.17 as may be necessary for such Schedule
to be accurate and complete, such report to be signed by a Responsible Officer
of Borrower and to be in a form reasonably satisfactory to Administrative Agent.
Section 6.3.    Other Information and Inspections. Each Restricted Person will
furnish to each Lender promptly, and in any event within 30 days, any
information that Administrative Agent may from time to time reasonably request
concerning any provision of the Loan Documents, any Collateral, or any matter in
connection with the businesses, properties, prospects, financial condition and
operations of any Restricted Person, including all evidence that Administrative
Agent from time to time reasonably requests in writing for purposes of making
determinations regarding the accuracy and validity of representations and
warranties (when made) by any Restricted Person in the Loan Documents (without
any requirement that the Borrower or any other Restricted Person bring down or
make such representations and warranties at such time) or compliance with
covenants by any Restricted Person in the Loan Documents, the satisfaction of
all conditions contained therein, and all other matters pertaining thereto. Each
Restricted Person will permit representatives appointed by Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives; provided that so long as no Event of
Default shall have occurred and be continuing, Borrower shall only be required
to reimburse Administrative Agent for two such site visits and two comprehensive
inspections per Fiscal Year.
Section 6.4.    Notice of Material Events. Borrower will promptly, and in any
event not later than 5 Business Days, in the case of clause (a) or (b), or 30
days, in the case of each other clause of this Section 6.4, after becoming aware
thereof, notify each Lender Party in writing, stating that such notice is being
given pursuant to this Agreement, of:
(c)    the occurrence of any Material Adverse Change;
(d)    the occurrence of any Default;
(e)    the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default could cause a Material Adverse Change;
(f)    the occurrence of any Termination Event;
(g)    any (i) claim, any notice of potential liability of any Restricted Person
under any Environmental Laws (or any environmental permits, licenses or
authorizations in connection with any Restricted Person’s ownership or use of
its properties or the operation of its business), or any other material adverse
claim asserted against any Restricted Person or with respect to any Restricted
Person’s properties, or (ii) action or proceeding against or of any
noncompliance by any Restricted Person with any Environmental Laws or
environmental permit that could cause any System or processing, treatment, or
fractionation plant described in the Security Documents to be subject to any
material restrictions on use in the Restricted Persons’ businesses under any
Environmental Law or relating to potential responsibility with respect to any
investigation or clean-up of Hazardous Material at any location in each case
which, either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change;
(h)    any termination, expiration or loss of any Material Agreement (other than
any termination or expiration that occurs in accordance with the terms of such
Material Agreement);
(i)    any form of material notice, summons, citation, proceeding or order
received from any State Pipeline Regulatory Agency or any other Governmental
Authority concerning the regulation of any material portion of any System that
would materially and adversely affect the Lenders, any Restricted Person or the
System;
(j)    any challenge to title of any Restricted Person any deed or easement with
respect to a material portion of any System;
(k)    the filing of any suit or proceeding against any Restricted Person in
which an adverse decision could reasonably be expected to cause a Material
Adverse Change; and
(l)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Change.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action, if any, the applicable Restricted Person has
taken or proposes to take with respect thereto. Borrower will also notify
Administrative Agent and Administrative Agent’s counsel at least 30 days (or
such other period as Administrative Agent may agree to) prior to the date that
any Restricted Person changes its name, identity or jurisdiction of
organization, which notice shall expressly state that the notice is required by
this Agreement and contains facts that may require additional filings of
financing statements or other notices for the purposes of continuing perfection
of Administrative Agent’s security interest in the Collateral.
Section 6.5.    Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all Collateral and all other property (including
Systems) material to in the conduct of its business in good condition,
maintenance and repair (ordinary wear and tear and casualty and condemnation
excepted).
Section 6.6.    Maintenance of Existence and Qualifications. Each Restricted
Person will maintain and preserve its existence and its rights and franchises in
full force and effect and will qualify to do business in all states or
jurisdictions where required by applicable Law, except where the failure so to
qualify could not reasonably be expected to result in a Material Adverse Change.
Section 6.7.    Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns including any extensions; (b)
timely pay all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property before the same become
delinquent; (c) pay and discharge before the same becomes delinquent all
Liabilities owed by it on ordinary trade terms to vendors, suppliers and other
Persons providing goods and services used by it in the ordinary course of its
business; and (d) maintain appropriate accruals and reserves for all of the
foregoing in accordance with GAAP except where the failure to so pay or file
could not reasonably be expected to result in a Material Adverse Change. Each
Restricted Person may, however, delay paying or discharging any of the foregoing
so long as it is in good faith contesting the validity thereof by appropriate
proceedings, if necessary, and has set aside on its books adequate reserves
therefore that are required by GAAP.
Section 6.8.    Insurance.
(a)    Each Restricted Person shall at all times maintain insurance with
responsible and reputable insurance companies or associations (including
comprehensive general liability and hazard insurance) with respect to its
business and properties (including all real properties leased or owned by it),
in such amounts and covering such risks as carried generally in accordance with
sound business practice by similarly situated companies in similar businesses.
Upon the occurrence and during the continuance of an Event of Default, if any
Restricted Person fails to maintain such insurance, Administrative Agent may
arrange for such insurance, but at Borrower’s expense and without any
responsibility on the part of Administrative Agent for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, Administrative Agent shall have the sole right (both in the name of
Lenders and in the name of the Restricted Persons), to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies.
(b)    On or prior to the Closing Date and thereafter, upon reasonable request
of Administrative Agent, each Restricted Person will furnish or cause to be
furnished to Administrative Agent from time to time a summary of the respective
insurance coverage of such Restricted Person in form and substance reasonably
satisfactory to Administrative Agent, and, if requested, will furnish
Administrative Agent copies of the applicable policies. Each Restricted Person
will cause any insurance policies covering any Collateral to be endorsed (i) to
provide that such policies may not be cancelled, reduced or affected in any
manner for any reason without 30 days prior notice to Administrative Agent, (ii)
to name Administrative Agent as an additional insured (in the case of all
liability insurance policies) and loss payee (in the case of all casualty and
property insurance policies), and (iii) to provide for such other matters as any
Lender Party may reasonably require.
(c)    Without limiting the foregoing, each Restricted Person shall (i) give
prompt notice of any building subject to flood hazard insurance on any real
property that is located in a special flood hazard area and that constitutes
Collateral security for the Secured Obligations, (ii) maintain, if available,
fully paid flood hazard insurance on such real property on such terms and in
such amounts as required by The National Flood Insurance Reform Act of 1994 or
as otherwise required by Administrative Agent, (iii) furnish to Administrative
Agent evidence of the renewal (and payment of renewal premiums therefor) of all
such policies prior to the expiration or lapse thereof, and (iv) furnish to
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.
(d)    Upon the occurrence and during the continuance of an Event of Default,
all insurance payments in respect of such Collateral in excess of $1,000,000
shall be paid to Administrative Agent and shall be applied to the prepayment of
the Obligations unless otherwise agreed to by Administrative Agent and Borrower.
Section 6.9.    Reserved.
Section 6.10.    Systems. No Restricted Person will permit any of the Systems to
be subject to any contractual or other arrangement for Systems Activities (i)
which is not on a bona fide arms-length basis and at commercially reasonable
prices or (ii) for which prepayments have been received other than prepayments
for services to be performed and settled within 60 days after the date of such
prepayment in the ordinary course of business. No Restricted Person will permit
to exist any imbalances in respect to the Systems except for those imbalances
incurred in the ordinary course of business that are settled within 60 days
after the end of the month in which such imbalance occurs. Restricted Persons
will use commercially reasonable efforts to cure any events of force majeure to
the extent required to do so under any Material Contract. Each Restricted Person
will cause all material equipment, improvements, fixtures and other tangible
personal property forming a part of the Systems to remain located on the real
property constituting part of the Systems except for (i) portions thereof
temporarily located elsewhere in the course of normal operations of the Systems,
(ii) temporary relocation of meters, treatment units, and other equipment at
storage locations and (iii) Dispositions permitted by Section 7.5.
Section 6.11.    Compliance with Agreements and Law; Permits. Each Restricted
Person will perform all material obligations it is required to perform under the
terms of each indenture, mortgage, deed of trust, security agreement, lease,
franchise, agreement, contract or other instrument or obligation to which it is
a party or by which it or any of its properties is bound. Each Restricted Person
will conduct its business and affairs in material compliance with all Laws
applicable thereto. Each Restricted Person will cause all easements, rights of
way, servitudes, agreements, licenses and permits material, necessary or
appropriate for the conduct of its business and the ownership and operation of
its property (including the Systems) used and useful in the conduct of its
business to be at all times maintained in good standing and in full force and
effect except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.
Section 6.12.    Environmental Matters; Environmental Reviews.
(e)    Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect. No Restricted
Person will do anything or permit anything to be done that will subject any of
its properties to any material remedial obligations under, or result in
noncompliance with applicable permits and licenses issued under, any applicable
Environmental Laws, assuming disclosure to the applicable governmental
authorities of all relevant facts, conditions and circumstances. Upon
Administrative Agent’s reasonable request, at any time and from time to time but
no more frequent than once per annum, Borrower will provide at its own expense
an environmental inspection of any of the Restricted Persons’ material real
properties and audit of their environmental compliance procedures and practices,
in each case from an engineering or consulting firm approved by Administrative
Agent.
(f)    Borrower will promptly furnish to Administrative Agent copies of all
written notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by any Restricted Person, or of
which Borrower otherwise has notice, pending or threatened against any
Restricted Person by any Governmental Authority with respect to any alleged
material violation of or material non-compliance with any Environmental Laws or
any permits, licenses or authorizations in connection with any Restricted
Person’s ownership or use of its properties or the operation of its business.
(g)    Borrower will promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by Borrower in connection with any Restricted Person’s ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material at any
location.
Section 6.13.    Reserved.
Section 6.14.    Bank Accounts; Offset. To secure the repayment of the
Obligations Borrower hereby grants to each Lender and LC Issuer a security
interest, a lien, and a right of offset, each of which shall be in addition to
all other interests, liens, and rights of any Lender and LC Issuer at common
Law, under the Loan Documents, or otherwise, and each of which shall be upon and
against (a) any and all moneys, securities or other property (and the proceeds
therefrom) of Borrower now or hereafter held or received by or in transit to any
Lender or LC Issuer from or for the account of Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, (b) any and
all deposits (general or special, time or demand, provisional or final) of
Borrower with any Lender or LC Issuer and (c) any other credits and claims of
Borrower at any time existing against any Lender or LC Issuer, including claims
under certificates of deposit.
Section 6.15.    Non-Consolidation. Unless otherwise consented to by
Administrative Agent or Required Lenders, each Restricted Person shall: (a)
maintain entity records and books of account separate from those of any other
entity that is an Affiliate of such entity; and (b) not commingle its funds with
those of any other entity that is an Affiliate of such entity
Section 6.16.    Guaranties of Borrower’s Subsidiaries. Each Subsidiary of
Borrower now existing or created, acquired or coming into existence after the
date hereof shall, promptly and in any event within 30 days after it has become
a Subsidiary of Borrower (or such later period as Administrative Agent may
agree), execute and deliver to Administrative Agent an absolute and
unconditional guaranty of the timely repayment of the Obligations (other than
Excluded Swap Obligations) and the due and punctual performance of the
obligations of Borrower hereunder, which guaranty shall be satisfactory to
Administrative Agent in form and substance. Each Subsidiary of Borrower existing
on the date hereof shall duly execute and deliver such a guaranty prior to the
making of any Loan hereunder. Borrower will cause each of its Subsidiaries to
deliver to Administrative Agent, simultaneously with its delivery of such a
guaranty, written evidence satisfactory to Administrative Agent and its counsel
that such Subsidiary has taken all company action necessary to duly approve and
authorize its execution, delivery and performance of such guaranty and any other
documents that it is required to execute.
Section 6.17.    Agreement to Deliver Security Documents. Borrower agrees to
deliver, and to cause each other Restricted Person to deliver, to further secure
the Secured Obligations, whenever requested by Administrative Agent in its
reasonable discretion, deeds of trust, mortgages, chattel mortgages, security
agreements, flood hazard certification, title searches, title insurance (if
commercially practicable), financing statements and other Security Documents in
form and substance reasonably satisfactory to Administrative Agent for the
purpose of granting, confirming, and perfecting first and prior liens or
security interests, subject only to Liens permitted under the Loan Documents, on
the Material Real Estate; provided, however, that notwithstanding anything in
this Agreement or any Security Document to the contrary, no Guarantor shall
grant a Lien to support any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of such Guarantor. In addition, Borrower
agrees to provide, and to cause each other Restricted Person to provide, title
information in form and substance reasonably satisfactory to Administrative
Agent for any property on which a lien is granted pursuant to this Section 6.17.
Section 6.18.    Revenues. Notwithstanding that, by the terms of the various
Security Documents, Restricted Persons are and will be assigning to
Administrative Agent for the benefit of the Secured Parties all of the
“Revenues” (as defined therein) derived from the property covered thereby, so
long as no Event of Default has occurred and is continuing, Restricted Persons
may continue to receive from the payors thereof, all such Revenues, subject,
however, to the Liens created under the Security Documents, which Liens are
hereby affirmed and ratified. Upon the occurrence and during the continuance of
an Event of Default, Administrative Agent may exercise all rights and remedies
granted under the Security Documents subject to the terms thereof, including the
right to obtain possession of all Revenues then held by Restricted Persons or to
receive directly from the payors thereof all other Revenues. In no case shall
any failure, whether intentioned or inadvertent, by Administrative Agent or the
Secured Parties to collect directly any such Revenues constitute in any way a
waiver, remission or release of any of their rights under the Security
Documents, nor shall any release of any Revenues by Administrative Agent or the
Secured Parties to Restricted Persons constitute a waiver, remission, or release
of any other Revenues or of any rights of Administrative Agent or the Secured
Parties to collect other Revenues thereafter.
Section 6.19.    Perfection and Protection of Security Interests and Liens. Each
Restricted Person shall from time to time deliver to Administrative Agent any
financing statements, continuation statements, extension agreements, amendments
to Security Documents, and other documents, properly completed and executed (and
acknowledged when required) by such Restricted Person in form and substance
reasonably satisfactory to Administrative Agent, which Administrative Agent
requests for the purpose of (a) perfecting, confirming, or protecting any Liens
or other rights in Collateral securing any Secured Obligations and (b)
maintaining compliance with all applicable Laws. Each Restricted Person hereby
authorizes Administrative Agent to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the
collateral describing the Collateral as “all assets” without the signature of
any Restricted Person.
Section 6.20.    Material Contracts. Each Restricted Person will perform and
observe in all material respects all of the terms and provisions of each
Material Contract to be performed or observed by it within any grace period
applicable thereto and, in accordance with prudent business practices, enforce
its rights under each Material Contract, and, upon request by Administrative
Agent, make to each other party to each such Material Contract such requests for
information and reports as any Restricted Person is entitled to make under such
Material Contract, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Change.
ARTICLE VII -    Negative Covenants
Borrower covenants and agrees that until the full and final payment of the
Obligations and the termination of this Agreement (as determined without regard
to unasserted indemnity claims):
Section 7.1.    Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:
(s)    the Obligations;
(t)    Indebtedness of a Restricted Person existing or arising under any Hedging
Contract permitted by Section 7.3;
(u)    Indebtedness among Borrower and the Guarantors;
(v)    Indebtedness of the Restricted Parties existing on the date hereof and
set forth on Section 7.1 of the Disclosure Schedule and extensions, renewals and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or weighted average life thereof;
(w)    purchase money debt, Capital Lease Obligations or Off-Balance Sheet
Liabilities in an aggregate principal amount at any time outstanding not to
exceed $3,000,000;
(x)    Indebtedness of Borrower and its Subsidiaries consisting of Investments
permitted by Section 7.7 or incurred in connection with dispositions permitted
by Section 7.5 consisting of agreement providing for indemnification, the
adjustment of purchase price or similar adjustments;
(y)    Indebtedness in respect of bid, performance or surety bonds issued for
the account of any Restricted Person in the ordinary course of business,
including guarantees or obligations of any Restricted Person incurred in the
ordinary course of business with respect to letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed), in an aggregate amount not to exceed $500,000 at
any time outstanding;
(z)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(aa)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(bb)    Indebtedness (other than for borrowed money) secured by Liens permitted
by Section 7.2;
(cc)     Indebtedness with respect to obligations to deliver goods or services
in consideration of advance payments therefor that do not in the aggregate
exceed $1,000,000 at any one time outstanding;
(dd)    guarantees of Indebtedness otherwise permitted by this Section 7.1; or
(ee)    miscellaneous items of unsecured Indebtedness of Restricted Persons not
described in subsections (a) through (k) that do not in the aggregate exceed
$1,000,000 at any one time outstanding.
Borrower will not, and will not permit any Subsidiary to, issue any preferred
stock or other preferred equity interest that (i) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (ii) is or may
become redeemable or repurchaseable by Borrower or such Subsidiary at the option
of the holder thereof, in whole or in part, or (iii) is convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock or any other preferred equity interest described in this paragraph, on or
prior to, in the case of clause (i), (ii) or (iii), the first anniversary of the
Maturity Date.
Section 7.2.    Limitation on Liens. Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any of the
properties or assets that it now owns or hereafter acquires.
Section 7.3.    Hedging Contracts. No Restricted Person will enter into any
Hedging Contract, other than Hedging Contracts entered into in the ordinary
course of business to hedge or mitigate risks to which any Restricted Person is
exposed in the conduct of its business or the management of its liabilities.
Solely for the avoidance of doubt, Borrower acknowledges that a Hedging Contract
entered into for speculative purposes or of a speculative nature (which shall be
deemed to include any Hedging Contract under which Borrower or any of its
Subsidiaries is or may become obliged to make any payment (a) in connection with
the purchase by any third party of any Equity Interests or any Indebtedness or
(b) as a result of changes in the market value of any Equity or any
Indebtedness) is not a Hedging Contract entered into in the ordinary course of
business to hedge or mitigate risks.
Section 7.4.    Limitation on Mergers, Issuances of Securities. No Restricted
Person will merge or consolidate with or into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; except that if, at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (a) Borrower or any Subsidiary may merge with a Person if Borrower
(or such Subsidiary if Borrower is not a party to such merger) is the surviving
Person, (b) any Subsidiary of Borrower may be merged into or consolidated with
(i) another Subsidiary of Borrower, so long as a Guarantor is the surviving
business entity if a Guarantor is party to such merger or consolidation, or (ii)
Borrower, so long as Borrower is the surviving business entity, (c) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to Borrower or to another Subsidiary; provided,
however that if any party to such disposition is a Guarantor, the Guarantor or
Borrower shall be the acquirer of such assets, (d) any Subsidiary may liquidate
or dissolve if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower and is not materially
disadvantageous to the Lenders and (e) a Qualifying IPO may be consummated. No
Restricted Person will issue any Equity, provided that (i) Subsidiaries of
Borrower may issue additional Equity to Borrower and its wholly-owned
Subsidiaries, and (ii) Borrower may issue additional common Equity to its
owners. No Subsidiary of Borrower will otherwise allow any diminution of
Borrower’s Equity (direct or indirect) in such Subsidiary.
Section 7.5.    Limitation on Dispositions. No Restricted Person will Dispose of
any of its material assets or properties or any material interest therein,
except:
(d)    equipment or personal property that is worthless or obsolete or worn out
in the ordinary course of business, which is no longer used or useful in the
conduct of its business or which is replaced by equipment of equal or better
suitability and value;
(e)    inventory that is sold in the ordinary course of business;
(f)    Equity of any of Borrower’s Subsidiaries that is transferred to Borrower
or a wholly-owned Subsidiary of Borrower that is a Guarantor;
(g)    Dispositions of property (i) by a Restricted Person to Borrower or to a
wholly-owned Subsidiary of Borrower that is a Guarantor, (ii) by any Restricted
Person to a Subsidiary of Borrower that is not a wholly-owned Subsidiary of
Borrower and that is a Guarantor for fair consideration, or (iii) by Borrower to
any of its Subsidiaries that are Guarantors;
(h)    liquidations of Cash Equivalents;
(i)    Dispositions of accounts receivables in connection with the collection or
compromise thereof in the ordinary course of business;
(j)    Dispositions permitted by Section 7.4, dividends and redemptions
permitted by Section 7.6, and Investments permitted by Section 7.7;
(k)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
Borrower and its Subsidiaries taken as whole;
(l)    property subject to casualty, condemnation or similar events;
(m)    sales and other Dispositions of the assets set forth on Section 7.5 of
the Disclosure Schedule; and
(n)    any other properties that are Disposed of not in the aggregate in excess
of $5,000,000 during any Fiscal Year.
No Disposition may be made pursuant to Section 7.5 (j) or (k) unless (i) made
for fair consideration, (ii) no Default has occurred and is continuing at the
time of such Disposition or would result therefrom, and (iii) in the case of a
Disposition to an Affiliate having a book value or sale price in excess of
$500,000 in any Fiscal Year, such Disposition has been approved by Required
Lenders.
Section 7.6.    Limitation on Dividends and Redemptions. No Restricted Person
will declare or make directly or indirectly any Distribution or incur any
obligation (contingent or otherwise) to do so, except that:
(a)    each Subsidiary may make Distributions to Borrower or Guarantors;
(b)    Borrower and each Subsidiary may declare and make Distributions payable
solely in the common stock or other common Equity Interests of such Person;
(f)    so long as no Default exists or would result from the making of such
Distribution, Borrower may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interest;
(g)    at any time prior to a Qualifying IPO, Distributions to Parent to enable
Parent to make the payments required under Section 10.6 of the Eureka Operating
Agreement as in effect on the Closing Date;
(h)    after the occurrence of a Qualifying IPO, so long as no Default exists or
would result from the making of such Distribution, Distributions by Borrower of
“available cash” or any similar term as defined in Borrower’s or MLP’s
Organizational Documents; provided that such definition is reasonably acceptable
to Administrative Agent;
(i)    at any time prior to a Qualifying IPO, Distributions to Parent to enable
Parent to pay the Preferred Return (as defined in the Eureka Operating Agreement
as in effect on the Closing Date), so long as both before and immediately after
giving effect to such Distributions: (i) the ratio of Consolidated Funded Debt
to Annualized Consolidated EBITDA for the period of four Fiscal Quarters then
most recently ended is not greater than 4.0 to 1.0 and (ii) no Event of Default
shall exist; or
(j)    so long as no Event of Default exists or would result from the making of
such Distribution, Borrower may make Distributions pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
Borrower and its Subsidiaries.
Section 7.7.    Limitation on Investments, Credit Extensions. No Restricted
Person will make any acquisitions of Equity of or capital contributions to or
other Investments in any Person or will extend credit, make advances or make
loans, other than Permitted Investments.
Section 7.8.    Reserved.
Section 7.9.    Transactions with Affiliates. No Restricted Person will engage
in any material transaction with any of its Affiliates, except:
(b)    on terms that are less favorable to it than those that would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
Borrower and its wholly owned Subsidiaries.
(c)    employment and severance arrangements entered into by Borrower and its
Subsidiaries in the ordinary course of business in an aggregate amount not to
exceed $1,000,000 in any Fiscal Year;
(d)    the payment of customary fees and reimbursement of out of pocket expenses
of directors of Borrower and its Subsidiaries in an aggregate amount not to
exceed $500,000 in any Fiscal Year;
(e)    transactions between or among Borrower and any Subsidiary that is a
Guarantor not involving any other Affiliates;
(f)    any merger or consolidation permitted by Section 7.4, Investment
permitted by Section 7.7 and any Distribution permitted by Section 7.6; and
(g)    any Qualified IPO.
Section 7.10.    Restrictive Agreements. Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of Borrower or any of its Subsidiaries to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any of its Subsidiaries to pay
dividends or other distributions with respect to its Equity, to make or repay
loans or advances to Borrower or any other Subsidiary thereof, to Guarantee
Indebtedness of Borrower or any other Subsidiary thereof or to transfer any of
its property or assets to Borrower or any other Subsidiary thereof; provided
that (i) the foregoing shall not apply to restrictions or conditions imposed by
Law or by this Agreement or any other Loan Document, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases, subleases, licenses or sublicenses restricting
the assignment thereof.
Section 7.11.    Conduct of Business. No Restricted Person will engage in any
business or conduct any operations except businesses conducted by Borrower and
the other Restricted Persons on the date of execution of this Agreement and
businesses reasonably incidental thereto.
Section 7.12.    Organizational Documents and Material Contracts.
(c)    No Restricted Person will enter into any amendment or permit any
modification of, or waive any material right or obligation of any Person under
its, Organizational Documents except in any manner that would not have an
adverse effect on Lenders, Administrative Agent or any Restricted Person.
(d)    No Restricted Person will (i) cancel or terminate any Material Contract
(or consent to or accept any cancellation or termination thereof), other than
the termination of a Material Contract that terminates or expires by its own
terms, or (ii) amend or otherwise modify any Material Contract or give any
consent, waiver or approval thereunder, or waive any breach of or default under
any Material Contract, in each case except in any manner that would not have an
adverse effect on Lenders, Administrative Agent or any Restricted Person.
Section 7.13.    Fiscal Year. No Restricted Person shall, nor shall it permit
any of its Subsidiaries to, change its Fiscal Year end from December 31.
Section 7.14.    Financial Covenants.
(a)    Maximum Leverage Ratio. As of the end of each Fiscal Quarter, beginning
with Fiscal Quarter ending March 31, 2014, the ratio of (a) Consolidated Funded
Debt as of the end of such Fiscal Quarter to (b) Annualized Consolidated EBITDA,
will not be greater than the amount set forth below with respect to such Fiscal
Quarter:
Fiscal Quarter
Maximum Leverage Ratio
Fiscal Quarter ending March 31, 2014 through Fiscal Quarter ending September 30,
2014
4.75 to 1.00
Fiscal Quarter ending December 31, 2014 and thereafter
4.50 to 1.00



(b)    Minimum Interest Coverage Ratio. As of the end of each Fiscal Quarter,
beginning March 31, 2014, Borrower will not permit the ratio of (i) Annualized
Consolidated EBITDA to (ii) Annualized Consolidated Interest Charges for such
period to be less than the amount set forth below with respect to such Fiscal
Quarter:
Fiscal Quarter
Minimum Interest Coverage Ratio
Fiscal Quarter ending March 31, 2014 through Fiscal Quarter ending September 30,
2014
2.75 to 1.00
Fiscal Quarter ending December 31, 2014 and thereafter
2.50 to 1.00



(c)    Equity Cure Right. Notwithstanding anything to the contrary contained in
this Section 7.14 or in any Credit Document, in the event that Borrower fails to
comply with any covenant set forth in this Section 7.14 during any Fiscal
Quarter ending on or before December 31, 2014, then Borrower shall have the
right to cure such failure (the “Cure Right”) by receiving cash proceeds from an
issuance of common Equity Interests (other than Disqualified Stock) as a cash
capital contribution made to Borrower after the end of such Fiscal Quarter and
on or prior to the day that is ten (10) Business Days after delivery by Borrower
to Lenders of a written notice of its intent to cure an Event of Default under
Section 7.14 (which written notice shall be delivered on or prior to the date
that is five (5) days after the day on which financial statements are required
to be delivered with respect to such Fiscal Quarter) solely for purpose of such
cure and not otherwise required for working capital or capital expenditures
purposes, and upon receipt by Borrower of such cash proceeds (such cash amount
being referred to as the “Cure Amount”) pursuant to the exercise of such Cure
Right, the covenant set forth in this Section 7.14 shall be recalculated as
follows:
(i)    Consolidated EBITDA shall be increased, solely for the purpose of
determining compliance with the financial covenants contained herein at the end
of the Fiscal Quarter for which the Cure Right was exercised and each applicable
subsequent period and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; provided that neither Administrative Agent or
Lenders shall exercise any rights or remedies (other than instituting Default
Interest) with respect to any Event of Default that exists pursuant to Section
7.14 during the ten (10) Business Day period following notice by Borrower that
it intends to exercise such Cure Right and affect such recalculation;
(ii)    if, after giving effect to the foregoing recalculations, Borrower shall
then be in compliance with the requirements of a covenant of this Section 7.14,
Borrower shall be deemed to have satisfied the requirements of such covenant as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date; provided that (i) in each
period of four consecutive Fiscal Quarters there shall be at least two Fiscal
Quarters in which no Cure Right is exercised, (ii) each Cure Amount shall be no
greater than the amount required to cause Borrower to be in compliance with the
applicable covenants of this Section 7.14 (such amount, the “Necessary Cure
Amount”); provided that if the Cure Right is exercised prior to the date
financial statements are required to be delivered for such Fiscal Quarter, then
the Cure Amount shall be equal to the amount reasonably determined by Borrower
in good faith that is required for purposes of complying with the applicable
covenants of this Section 7.14 for such Fiscal Quarter (such amount, the
“Expected Cure Amount”), (iv) all Cure Amounts shall be disregarded for the
purposes of any financial ratio determination under the Credit Documents other
than for determining compliance with the applicable covenants of this Section
7.14 and (v) no Lender or LC Issuer shall be required to make any extension of
credit hereunder during the ten (10) Business Days after delivery by Borrower to
Lenders of a written notice of its intent to cure an Event of Default referred
to above, unless Borrower shall have received the Cure Amount.
Section 7.15.    Sale and Leaseback Transactions. No Restricted Person will,
directly or indirectly, enter into any arrangement with any Person whereby in a
substantially contemporaneous transaction such Restricted Person sells or
transfers all or substantially all of its right, title and interest in an asset
and, in connection therewith, acquires or leases back the right to use such
asset.
Section 7.16.    Permitted Acquisitions and Capital Expenditures.
(a)    No Restricted Person will acquire any Equity Interests in, any
obligations or stock of, or any other interest in, or all or any material
portion of the assets of, any Person whatsoever (i) except as permitted by
Section 7.4 or 7.7, or (ii) unless (A) immediately prior to and immediately
after giving effect to any such acquisition, no Event of Default shall have
occurred or be continuing or will result therefrom, (B) such acquisition (or
group of related acquisitions) involves aggregate consideration in an aggregate
amount of not greater than $25,000,000, (C) immediately after giving effect to
such acquisition, if the acquisition is of Equity Interests in a Person, such
Person shall become a wholly-owned Subsidiary and the Restricted Persons shall
comply with Sections 6.16 and 6.17, and (D) Restricted Persons shall be in pro
forma compliance with the covenants set forth in Section 7.14, as evidenced by a
certificate of a Responsible Officer of Borrower and reasonably satisfactory in
form and substance to Administrative Agent delivered to Administrative Agent at
least one Business Day prior to the date that Borrower consummates the
transaction requiring the delivery of such certificate.
(b)    Restricted Persons will not make or commit to make expenditures in
respect of the acquisition of fixed or capital asset or other capital
expenditures which (i) in the aggregate in any Fiscal Year exceed the budget for
capital expenditures most recently delivered pursuant to Section 6.2(e), except
to the extent of any modification to such budget that has been approval by
Administrative Agent or (ii) will exceed the cash available for such capital
expenditures from Unused Availability plus forecasted Available Cash Flow for
such Fiscal Year in the budget most recently delivered pursuant to Section
6.2(e), except to the extent of any modification of such budget that has been
approved by Administrative Agent, unless (which shall apply to either clause (i)
or (ii) or both, as then applicable) Borrower has received cash capital
contributions in such Fiscal Year in the amount of such excess, excluding for
such purpose, any capital contribution made that is a “Cure Amount” under
Section 7.14(c). As used herein, “Available Cash Flow” for any Fiscal Year shall
be budgeted cash flow from operations minus budgeted cash taxes (including
budgeted cash tax distributions pursuant to Section 7.6), budgeted cash interest
expense, and budgeted general and administrative expenses.”
Section 7.17.    State and FERC Regulatory Authority. Unless already so
regulated, no Restricted Person will take any action that causes any Restricted
Person’s business to be (a) regulated as a “utility”, “public utility” or a “gas
utility” by any State Pipeline Regulatory Agency, (b) deemed to be providing any
service that would require the prior approval of any State Pipeline Regulatory
Agency in order to discontinue or abandon such service or to implement a rate
tariff for such service, or (c) subject to FERC jurisdiction as a common
carrier, in each case that would materially affect its business.
ARTICLE VIII -    Events of Default and Remedies
Section 8.1.    Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:
(d)    Any Restricted Person fails to pay any principal component of any
Obligation when due and payable, whether at a date for the payment of a fixed
installment or as a payment becomes due and payable or as a result of
acceleration or otherwise;
(e)    Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above) when due and payable, whether at a date for
the payment of a fixed installment or as a contingent or other payment becomes
due and payable or as a result of acceleration or otherwise, within 3 Business
Days after the same becomes due;
(f)    Any Restricted Person fails to observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;
(g)    Any Restricted Person fails (other than as referred to in subsections
(a), (b) or (c) above) to observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of 30 days after notice of such
failure is given by Administrative Agent to Borrower;
(h)    Any representation or warranty made in writing by or on behalf of any
Restricted Person in connection with any Loan Document shall prove to have been
incorrect in any material respect on any date on or as of which made;
(i)    There shall occur any material default with respect to, or any
termination or loss of, any Material Contract that has accounted for, or is
reasonably expected to account for, at least 20% of the Systems capacity or
revenue during any twelve-month period (except to the extent a replacement of
such Material Contract with an agreement substantially as favorable to Borrower
occurs within six months following the date of such termination or loss);
(j)    any Restricted Person (i) fails to pay any principal of, or interest or
premium on, when such portion is due, of any of its other Indebtedness in excess
of $2,500,000, or (ii) breaches or defaults in the performance of any agreement
or instrument by which any such Indebtedness is issued, evidenced, governed, or
secured, and any such failure, breach or default continues beyond any applicable
period of grace provided therefor, if the effect of such breach or default is to
accelerate, or permit the acceleration of, the maturity of such Indebtedness;
(k)    (i) A Termination Event occurs which, when taken together with all other
Termination Events that have occurred, has resulted or would reasonably be
expected to result in, liability of any Restricted Person in an aggregate amount
in excess of $2,500,000 or (ii) any other event or condition shall occur or
exist with respect to a Plan or a Multiemployer Plan and such event or
condition, together with all other such events or conditions and Termination
Events, if any, would reasonably be expected to result in a Material Adverse
Change;
(l)    Any Restricted Person:
(i)    suffers the entry against it of a judgment, decree or order for relief by
a Governmental Authority of competent jurisdiction in an involuntary proceeding
commenced under any applicable Debtor Relief Laws now or hereafter in effect, or
any proceeding under any Debtor Relief Law commenced against it remains
undismissed, undischarged or unstayed for a period of 60 days; or
(ii)    commences a voluntary case under any applicable Debtor Relief Laws now
or hereafter in effect; or applies for or consents to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law; or makes a
general assignment for the benefit of creditors; or is generally not paying (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action authorizing any of the foregoing; or
(iii)    suffers the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
all or a substantial part of its assets in a proceeding brought against or
initiated by it, and such appointment or taking possession is neither made
ineffective nor discharged or dismissed within 60 days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or
(iv)    suffers the entry against it of one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments or
orders) in excess of $2,500,000 (not covered by insurance satisfactory to
Administrative Agent in its discretion) and there shall be a period of 30
consecutive days during which such judgment is not dismissed or discharged or
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(v)    suffers the entry of a final non-monetary judgment or order that could
reasonably be expected to cause a Material Adverse Change and there shall be a
period of 30 consecutive days during which such judgment is not dismissed or
discharged or during which a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect;
(m)    Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect and valid, binding and enforceable in accordance
with its terms against any Restricted Person party thereto or cease to create a
valid and perfected Lien of the priority required thereby on any of the
Collateral with a value in excess of $1,000,000 purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or any Restricted
Person or any of their Affiliates shall so state in writing; or any Restricted
Person contests in any manner the validity or enforceability of any provision of
any Loan Document or denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document;
(n)    Any Change of Control occurs; and
(o)    Any Material Adverse Change occurs.
Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section with respect to any Restricted Person, all
of the Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Lender to make any further Loans and any obligation of LC Issuer to issue
Letters of Credit hereunder shall be terminated. During the continuance of any
other Event of Default, Administrative Agent at any time and from time to time
may (and upon written instructions from Required Lenders, Administrative Agent
shall), by notice to Borrower or any other Restricted Person, do either or both
of the following: (1) terminate any obligation of Lenders to make Loans
hereunder, and any obligation of LC Issuer to issue Letters of Credit hereunder,
and (2) declare any or all of the Obligations immediately due and payable, and
all such Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement.
Section 8.2.    Remedies. If any Event of Default shall occur and be continuing,
Required Lenders, or Administrative Agent at the direction of Required Lenders,
may protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document. All rights, remedies and powers
conferred upon Lender Parties under the Loan Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Loan Documents or at Law or in equity.
Section 8.3.    Application of Proceeds After Acceleration. After the exercise
of remedies provided for in Section 8.2 (or after the Loans have automatically
become immediately due and payable and the LC Obligations have automatically
been required to be Cash Collateralized as set forth in Section 2.16), any
amounts received on account of the Secured Obligations shall be applied by
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting reimbursable
fees, indemnities, expenses and other amounts and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting
reimbursable fees, indemnities and other amounts (excluding other amounts
provided for in clause Third or Fourth) payable to Lenders, LC Issuer and Lender
Counterparties, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and accrued and unpaid interest on the
Loans, interest on Matured LC Obligations, and accrued and unpaid interest on
Cash Management Obligations, and interest on Lender Hedging Obligations, ratably
among Lenders, LC Issuer, Cash Management Lenders, and the Lender
Counterparties, in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Matured LC Obligations, obligations to Cash
Collateralize LC Obligations pursuant to Section 2.16, Cash Management
Obligations, and settlements under Hedging Contracts, ratably among Lenders, LC
Issuer, Cash Management Lenders, and the Lender Counterparties in proportion to
the respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
provided that, to the extent that any Excluded Swap Obligations exist with
respect to any Guarantor, monies or property received from such Guarantor or
from the proceeds of any Collateral provided by such Guarantor may not be shared
with the Lender Counterparties to the extent that doing so would violate the
Commodity Exchange Act (but to the maximum extent allowed under applicable law
the amounts received or recovered from the other Restricted Persons will instead
be allocated to the Lender Counterparties as necessary to achieve the overall
ratable applications of monies and property intended by this Section but for
this proviso).
Subject to Section 2.16, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Lender Hedging Obligations and Cash Management
Obligations shall be excluded from any application described above if
Administrative Agent has not received written notice thereof at least five (5)
Business Days prior to the date of such application, together with such
supporting documentation as Administrative Agent may request, from the
applicable Lender Counterparty or Cash Management Lender, as the case may be.
Each Lender Counterparty or Cash Management Lender not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
ARTICLE IX -    Administrative Agent
Section 9.1.    Appointment and Authority. Each of the Lenders and LC Issuer
hereby irrevocably appoints ABN AMRO Capital USA LLC to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders and LC Issuer, and neither Borrower nor any other Restricted Person
shall have rights as a third party beneficiary of any of such provisions.
Section 9.2.    Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, Administrative
Agent:
(l)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(m)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable law;
(n)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity; and
(o)    shall not be responsible in any manner to any of the Lenders for any
failure of any Restricted Person to perform its obligations hereunder or in any
other Loan Document.
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.1 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to Administrative Agent by Borrower, a Lender or LC Issuer.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.
Section 9.3.    Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or LC Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or LC Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender or LC Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Administrative Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a notice of assignment, negotiation or transfer
thereof shall have been filed with Administrative Agent. Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of Required Lenders, as it deems appropriate or as otherwise
required by Sections 8.2 or 10.1 or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of Required Lenders, or as otherwise required by
Sections 8.2 or 10.1 and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders and all future holders
of the Loans and all other Obligations.
Section 9.4.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and LC Issuer acknowledges that (a) it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and (b) none of Administrative Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by Administrative Agent
hereinafter taken, including any review of the affairs of any Restricted Person
or any audit or due diligence review prepared by the internal auditor of
Administrative Agent, shall be deemed to constitute any representation or
warranty by Administrative Agent to any Lender or LC Issuer. Each Lender and LC
Issuer also acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Administrative Agent hereunder or under the other Loan Documents, Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of Borrower which may
come into the possession of Administrative Agent or any of its officers,
directors, employees, agents, attorneys in fact or Affiliates.
Section 9.5.    Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
Section 9.6.    Investments. Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds that it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds that are the subject of such uncertainty or dispute. If Administrative
Agent in good faith believes that the uncertainty or dispute will not be
promptly resolved, or if Administrative Agent is otherwise required to invest
funds pending distribution to Lender Parties, Administrative Agent shall invest
such funds pending distribution; all interest on any such Investment shall be
distributed upon the distribution of such Investment and in the same proportion
and to the same Persons as such Investment. All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.
Section 9.7.    Resignation of Administrative Agent. Administrative Agent may at
any time give notice of its resignation to the Lenders, LC Issuer and Borrower.
Upon receipt of any such notice of resignation, Required Lenders shall have the
right, subject, so long as no Event of Default exists, to the consent of
Borrower (such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and LC Issuer and in consultation with Borrower, appoint a
successor Administrative Agent meeting the qualifications set forth above
provided that if Administrative Agent shall notify Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by Administrative Agent on behalf of the Lenders or LC Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender and LC Issuer directly, until such time as Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Section 9.8.    Delegation of Duties. Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents or
attorneys-in-fact appointed by Administrative Agent. Administrative Agent and
any such sub-agent or attorney-in-fact may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
exculpatory provisions of this Article shall apply to any such sub-agent or
attorney-in-fact and to the Related Parties of Administrative Agent and any such
sub-agent or attorney-in-fact, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
Section 9.9.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the “Arranger,” “Syndication Agent” or “Documentation
Agent” listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, a Lender or LC Issuer
hereunder.
Section 9.10.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Restricted Person, Administrative Agent (irrespective
of whether the principal of any Loan or LC Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, LC Issuer and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, LC Issuer and Administrative
Agent and their respective agents and counsel and all other amounts due Lenders,
LC Issuer and Administrative Agent under Sections 2.5 and 10.4) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and LC Issuer, to pay to Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.5 and 10.4. Nothing contained herein shall
be deemed to authorize Administrative Agent to authorize or consent to or accept
or adopt on behalf of any Lender or LC Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
Section 9.11.    Guaranty Matters. Each Lender and LC Issuer hereby irrevocably
authorizes Administrative Agent, at its option and in its discretion, to release
any Guarantor from its obligations under the Guaranty (i) if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder and (ii)
upon termination of each Lender’s Commitment and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit. Upon request by
Administrative Agent at any time, each Lender and LC Issuer will confirm in
writing Administrative Agent’s authority to release any Guarantor from its
obligations under the Subsidiary Guaranty pursuant to this Section 9.11.
Section 9.12.    Collateral Matters.
(c)    Each Lender and LC Issuer hereby irrevocably authorizes and directs
Administrative Agent to enter into the Security Documents for the benefit of
such Lender and LC Issuer. Each Lender and LC Issuer hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth in Section 10.1, any action taken by the Required
Lenders, in accordance with the provisions of this Agreement or the Security
Documents, and the exercise by the Required Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of Lenders and LC Issuer.
Administrative Agent is hereby authorized (but not obligated) on behalf of all
of Lenders and LC Issuer, without the necessity of any notice to or further
consent from any Lender or LC Issuer from time to time, prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
that may be necessary to perfect and maintain perfected the Liens upon the
Collateral granted pursuant to the Security Documents.
(d)    Each Lender and LC Issuer hereby irrevocably authorize Administrative
Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (A) upon termination of each Lender’s Commitment
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (B)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, (C) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders, or (D) in
connection with any foreclosure sale or other disposition of Collateral after
the occurrence of an Event of Default; and
(ii)    to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document.
Upon request by Administrative Agent at any time, each Lender and LC Issuer will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of Collateral pursuant to this Section
9.12, provided that, the absence of any such confirmation for whatever reason
shall not affect Administrative Agent’s rights under this Section 9.12.
(e)    Subject to subsection (b) above, Administrative Agent shall (and is
hereby irrevocably authorized by each Lender and LC Issuer to) execute such
documents as may be necessary to evidence the release or subordination of the
Liens granted to Administrative Agent for the benefit of Administrative Agent
and Lenders and LC Issuer herein or pursuant hereto upon the applicable
Collateral; provided that (i) Administrative Agent shall not be required to
execute any such document on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to or create any liability or entail any
consequence other than the release or subordination of such Liens without
recourse or warranty and (ii) such release or subordination shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any other Restricted Person in respect of) all
interests retained by Borrower or any other Restricted Person, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, Administrative Agent shall be
authorized to deduct all expenses reasonably incurred by Administrative Agent
from the proceeds of any such sale, transfer or foreclosure.
(f)    Administrative Agent shall have no obligation whatsoever to any Lender,
LC Issuer or any other Person to assure that the Collateral exists or is owned
by Borrower or any other Restricted Person or is cared for, protected or insured
or that the Liens granted to Administrative Agent herein or in any of the
Security Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Administrative Agent
in this Section 9.12 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Administrative Agent may act in any manner it may deem
appropriate, in its discretion, given Administrative Agent’s own interest in the
Collateral as one of Lenders and that Administrative Agent shall have no duty or
liability whatsoever to Lenders or LC Issuer.
(g)    Each Lender and LC Issuer hereby appoints each other Lender as agent for
the purpose of perfecting Lenders’ and LC Issuer’s security interest in assets
that, in accordance with Article 9 of the UCC, can be perfected only by
possession. Should any Lender or LC Issuer (other than Administrative Agent)
obtain possession of any such Collateral, such Lender or LC Issuer shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor shall deliver such Collateral to Administrative Agent or in accordance
with Administrative Agent’s instructions.    
Section 9.13.    Agreement to Assignment of ISDA Master Agreement. Each Lender
hereby agrees (on behalf of itself and any of its Affiliates party to Hedging
Contract with any Restricted Person) that the rights of the Restricted Persons
under Hedging Contracts with such Lender (or, if applicable, its Affiliate) may
be included in the Collateral.
Section 9.14.    Notice of Default. Administrative Agent shall be deemed to have
no knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless Administrative Agent has received notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
Administrative Agent receives such a notice, Administrative Agent shall give
notice thereof to the Lenders. Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided that unless and until Administrative Agent shall
have received such directions, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
Section 9.15.    Lender Hedging Obligations and Cash Management Obligations.
Except as otherwise expressly set forth herein or in any Loan Document, no
Lender Counterparty or Cash Management Lender that obtains the benefits of
Section 8.3 or any Loan Document by virtue of the provisions hereof or thereof
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, Administrative Agent shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, obligations arising under Lender Hedging Obligations and Cash
Management Obligations unless Administrative Agent has received written notice
of such obligations, together with such supporting documentation as
Administrative Agent may request, from the applicable Lender Counterparty or
Cash Management Lender, as the case may be.
ARTICLE X -    Miscellaneous
Section 10.1.    Waivers and Amendments; Acknowledgments.
(p)    Waivers and Amendments. No failure or delay (whether by course of conduct
or otherwise) by any Lender in exercising any right, power or remedy that such
Lender Party may have under any of the Loan Documents shall operate as a waiver
thereof or of any other right, power or remedy, nor shall any single or partial
exercise by any Lender Party of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances. This Agreement and the other
Loan Documents set forth the entire understanding between the parties hereto
with respect to the transactions contemplated herein and therein and supersede
all prior discussions and understandings with respect to the subject matter
hereof and thereof, and no waiver, consent, release, modification or amendment
of or supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
Borrower, Administrative Agent and the Required Lenders (or Administrative Agent
on behalf of Lenders with the written consent of Required Lenders).
Notwithstanding the foregoing or anything to the contrary herein, Administrative
Agent shall not, without the prior consent of each individual Lender, execute
and deliver on behalf of such Lender any waiver or amendment that would: (1)
waive any of the conditions specified in Article IV (provided that
Administrative Agent may in its discretion withdraw any request it has made
under Section 4.2(f)), (2) increase the maximum amount that such Lender is
committed hereunder to lend, (3) reduce any fees payable to such Lender
hereunder, or the principal of, or interest (excluding any waiver of default
interest or a change in the definition of Consolidated Leverage Ratio or its
component terms for purpose of determining Applicable Margin) on, such Lender’s
Note, (4) extend the Maturity Date, waive the provisions of Section 2.9(c), or
postpone any date fixed for any payment of any such fees, principal or interest,
(5) amend the definition herein of “Required Lenders” or otherwise change the
aggregate amount of Applicable Percentages that is required for Administrative
Agent, Lenders or any of them to take any particular action under the Loan
Documents, (6) release Borrower from its obligation to pay such Lender’s
Obligations or any Guarantor from its guaranty of such payment (except pursuant
to Section 9.11), (7) release all or substantially all of the Collateral, except
for such releases relating to sales or dispositions of property permitted by the
Loan Documents, (8) amend the pro-rata sharing provisions in Section 2.14 or 8.3
or (9) amend this Section 10.1(a). Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
that by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended and the principal amount of Loans of any Defaulting Lender
may not be decreased without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
(q)    Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender Party, whether written, oral or implicit, other than as expressly set out
in this Agreement or in another Loan Document delivered on or after the date
hereof, (iii) there are no representations, warranties, covenants, undertakings
or agreements by any Lender Party as to the Loan Documents except as expressly
set out in this Agreement or in another Loan Document delivered on or after the
date hereof, (iv) no Lender Party has any fiduciary obligation toward Borrower
with respect to any Loan Document or the transactions contemplated thereby, (v)
the relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender Party, on the other hand, is
and shall be solely that of debtor and creditor, respectively, provided that,
solely for purposes of Section 10.5(c) Administrative Agent shall act as agent
of Borrower in maintaining the Register as set forth therein, (vi) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party, (vii) Administrative Agent is not
Borrower’s Administrative Agent, but Administrative Agent for Lender Parties,
provided that, solely for purposes of Section 10.5(c) Administrative Agent shall
act as agent of Borrower in maintaining the Register as set forth therein,
(viii) should an Event of Default or Default occur or exist, each Lender Party
will determine in its discretion and for its own reasons what remedies and
actions it will or will not exercise or take at that time, (ix) without limiting
any of the foregoing, Borrower is not relying upon any representation or
covenant by any Lender Party, or any representative thereof, and no such
representation or covenant has been made, that any Lender Party will, at the
time of an Event of Default or Default, or at any other time, waive, negotiate,
discuss, or take or refrain from taking any action permitted under the Loan
Documents with respect to any such Event of Default or Default or any other
provision of the Loan Documents, and (x) all Lender Parties have relied upon the
truthfulness of the acknowledgments in this section in deciding to execute and
deliver this Agreement and to become obligated hereunder.
(r)    Joint Acknowledgment. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Section 10.2.    Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated. Notwithstanding the foregoing or anything herein to the contrary,
any waivers or admissions made by any Restricted Person in any Loan Document,
any Obligations under Sections 3.2 through 3.6, and any obligations that any
Person may have to indemnify or compensate any Lender Party shall survive any
termination of this Agreement or any other Loan Document. In addition, Articles
VIII and IX shall survive until all of the Security Documents have been
terminated. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement. The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
Section 10.3.    Notices; Effectiveness; Electronic Communication.
(k)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:
(i)    if to Borrower or any other Restricted Person, Administrative Agent or LC
Issuer; to the address, facsimile number or electronic mail address specified
for such person on the signature pages hereto;
(ii)    if to any other Lender Party, to it at its address, facsimile number or
electronic mail address as specified on the Lenders Schedule.
Notices sent by hand or overnight courier service shall be deemed to have been
given when received; notices mailed by certified or registered mail shall be
deemed to have been given three Business Days after being deposited in the
mails, postage prepaid, notices sent by facsimile shall be deemed to have been
given when sent and receipt has been electronically confirmed. Electronic mail
and internet and intranet websites (including DebtDomain) may be used only to
distribute routine communications, such as financial statements and other
information required to be delivered pursuant to Section 6.2, and to distribute
Loan Documents for execution by the parties thereto, and may not be used to
deliver any notice hereunder except to the extent provided in subsection (b)
below, which shall be effective as provided in such subsection (b).
(l)    Electronic Communications. Notices or other communications to the Lenders
and LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or LC Issuer pursuant to Article II if such
Lender or LC Issuer has notified Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Administrative
Agent or Borrower or any other Restricted Person may, in its discretion, agree
to accept other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular communications.
Unless Administrative Agent otherwise prescribes, (i) other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such other communication is not sent during
the normal business hours of the recipient, such communication shall be deemed
to have been sent at the opening of business on the next business day for the
recipient, and (ii) communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such communication is available and identifying the website address therefor.
(m)    Change of Address, Etc. Each of Borrower, any other Restricted Person,
Administrative Agent and LC Issuer may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender Party may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent and LC Issuer.
(n)    Reliance by Administrative Agent and Lenders. Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic and electronic mail notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. All telephonic notices to and other
communications with Administrative Agent may be recorded by Administrative
Agent, and each of the parties hereto hereby consents to such recording.
Section 10.4.    Expenses; Indemnity; Damage Waiver.
(e)    Costs and Expenses. Borrower shall promptly pay (i) all reasonable
out-of-pocket costs and expenses incurred by or on behalf of Administrative
Agent, LC Issuer and the Arranger (including reasonable fees and expenses of a
single law firm plus a single local law firm in each jurisdiction where
Collateral is located) in connection with (1) the syndication of the credit
facilities provided for herein, (2) the negotiation, preparation, execution and
delivery of the Loan Documents, and any and all consents, waivers, amendments or
modifications or other documents or instruments relating thereto (whether or not
the transactions contemplated hereby or thereby shall be consummated), (3) the
filing, recording, refiling and re-recording of any Loan Documents and any other
documents or instruments or further assurances required to be filed or recorded
or refiled or re-recorded by the terms of any Loan Document, or (4) any action
reasonably required in the course of administration hereof (including as
reasonably required in connection with monitoring or confirming (or preparation
or negotiation of any document related to) any Restricted Person’s compliance
with any covenants or conditions contained in this Agreement or in any Loan
Document), (ii) all reasonable out-of-pocket expenses incurred by LC Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, and (iii) all out-of-pocket costs
and expenses incurred by or on behalf of any Lender Party (including the
reasonable fees and expenses of attorneys, consultants, engineers, accountants,
and other advisors, travel costs, court costs and miscellaneous expenses) (A) in
connection with the preservation of any rights under the Loan Documents, the
exercise or enforcement of any rights or remedies under the Loan Documents
(including this Section), or the defense of any such exercise or enforcement, or
(B) in connection with the enforcement or protection of its rights in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. During the
continuance of an Event of Default, if any Restricted Person fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Documents, such amount may be paid on behalf of such Restricted Person by
Administrative Agent in its sole discretion.
(f)    Indemnification. Borrower shall indemnify Administrative Agent (and any
sub-agent thereof), each Lender and LC Issuer, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Restricted Person arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by LC Issuer to honor a demand for payment under a Letter
of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Borrower or any of its Subsidiaries, or any environmental
liability related in any way to Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower or any other LC Issuer, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee
party or the breach in bad faith of such Indemnitee’s obligations under any Loan
Document. THE FOREGOING INDEMNIFICATION WILL APPLY WHETHER OR NOT SUCH
LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART,
UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY
ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE.
(g)    Reimbursement by Lenders. To the extent that any Restricted Person for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), LC Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), LC
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or LC Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-agent) or LC Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.15.
(h)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby absent gross negligence or willful
misconduct by such Indemnitee.
(i)    Payments. All amounts due under this Section shall be payable not later
than 10 Business Days after demand therefor.
Section 10.5.    Successors and Assigns; Joint and Several Liability.
(e)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Restricted Person may assign or otherwise transfer any of its
rights or obligations under any Loan Document without the prior written consent
of Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(f)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that
(vi)    except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of Administrative Agent and, so long as no Event of Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed);
(vii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
(viii)    any assignment of a Commitment must be approved by Administrative
Agent and LC Issuer (such consents not to be unreasonably withheld or delayed)
and, so long as no Event of Default has occurred and is continuing, Borrower
(such consent not to be unreasonably withheld or delayed), unless the Person
that is the proposed assignee is itself a Lender with a Commitment or an
Affiliate of a Lender or an Approved Fund (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee);
(ix)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with the Note (if
any) subject to such assignment and a processing and recordation fee of $4,000,
and the Eligible Assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire in form satisfactory to
Administrative Agent; and
(x)    no such assignment shall be made (x) to Borrower or any of Borrower’s
Affiliates or Subsidiaries, or (y) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y), or (z) to
a natural person.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits, and subject to the requirements of, of Sections
3.2, 3.4, 3.5 and 10.4 with respect to facts and circumstances occurring prior
to the effective date of such assignment. Notwithstanding any provision of this
Section 10.5, (1) the consent of Borrower and its execution of an Assignment and
Acceptance shall not be required, and, unless requested by the Eligible Assignee
and/or the assigning Lender, new Notes shall not be required to be executed and
delivered by Borrower, for any assignment which occurs at any time when any
Event of Default shall have occurred and be continuing and (2) Administrative
Agent and Borrower shall not unreasonably withhold or delay in providing any
consent or executing any Assignment and Acceptance otherwise required under this
Section 10.5. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(g)    Register. Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in New York City a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders and the Applicable Percentages
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (in this section called the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower and each Lender Party may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes. Any assignment of any
Loan or other Obligation hereunder, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register. In addition, Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
Borrower or any Lender Party at any reasonable time and from time to time upon
reasonable prior notice.
(h)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the Lenders and LC Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the fifth sentence of
Section 10.1(a) that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of, and subject to the requirements of, Sections 3.2, 3.4 and 3.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.5(f) shall be delivered to the
participating Lender). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 6.14 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The Participant Register shall be
available for inspection by Administrative Agent or Borrower at any reasonable
time and from time to time upon reasonable prior notice; provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(i)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.2 and 3.5 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.
(j)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(k)    Joint and Several Liability. All Obligations that are incurred by two or
more Restricted Persons shall be their joint and several obligations and
liabilities.
(l)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Section 10.6.    Confidentiality. Each of Administrative Agent, the Lenders and
LC Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Lender, LC Issuer or any of their respective Affiliates on a nonconfidential
basis from a source other than a Restricted Person.
For purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or LC Issuer
on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries, provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 10.7.    Governing Law; Submission to Process.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR LC ISSUER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER RESTRICTED PERSON OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.8.    Limitation on Interest. Lender Parties, Restricted Persons and
the other parties to the Loan Documents intend to contract in strict compliance
with applicable usury Law from time to time in effect. In furtherance thereof
such Persons stipulate and agree that none of the terms and provisions contained
in the Loan Documents shall ever be construed to create a contract to pay, for
the use, forbearance or detention of money, interest in excess of the maximum
amount of interest permitted to be charged by applicable Law from time to time
in effect. Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents that may be in conflict or apparent conflict
herewith.
Section 10.9.    Severability. If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law. Without limiting
the foregoing provisions of this Section 10.9, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
Administrative Agent or LC Issuer, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.




--------------------------------------------------------------------------------




Section 10.10.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by Administrative Agent and when Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.
Section 10.11.    Waiver of Jury Trial, Punitive Damages, etc. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
(A) ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY), AND (B) ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LEGAL PROCEEDING ANY “SPECIAL DAMAGES,” AS DEFINED BELOW.
EACH PARTY HERETO (X) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(Y) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS
THAT ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.
Section 10.12.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated by this Agreement, Borrower and
each other Restricted Person acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the credit facilities provided for
hereunder and any related services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between
Borrower, each other Restricted Person and their respective Affiliates, on the
one hand, and Administrative Agent, on the other hand, and Borrower and each
other Restricted Person is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, Administrative Agent is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
Borrower, any other Restricted Person or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) Administrative
Agent has neither assumed nor will assume an advisory, agency or fiduciary
responsibility in favor of Borrower or any other Restricted Person with respect
to any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether Administrative Agent has
advised or is currently advising Borrower, any other Restricted Person or any of
their respective Affiliates on other matters) and Administrative Agent has no
obligation to Borrower, any other Restricted Person or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents;
(iv) Administrative Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower, the
other Restricted Persons and their respective Affiliates, and Administrative
Agent has no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) Administrative Agent will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of Borrower
and the other Restricted Persons has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each of
Borrower and the other Restricted Persons hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against
Administrative Agent with respect to any breach or alleged breach of agency or
fiduciary duty.
Section 10.13.     USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower and each other Restricted Person
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “Act”)), it is required to
obtain, verify and record information that identifies Borrower and each other
Restricted Person, which information includes the name and address of Borrower
and each other Restricted Person and other information that will allow such
Lender or Administrative Agent, as applicable, to identify Borrower and each
other Restricted Person in accordance with the Act.
Section 10.14.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, LC Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, LC Issuer or any such Affiliate to or for the credit
or the account of Borrower or any other Restricted Person against any and all of
the obligations of Borrower or such Restricted Person due and payable under this
Agreement or any other Loan Document to such Lender or LC Issuer, irrespective
of whether or not such Lender or LC Issuer shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
or such Restricted Person are owed to a branch or office of such Lender or LC
Issuer different from the branch or office holding such deposit or obligated on
such indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, LC Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, LC Issuer or their
respective Affiliates may have. Each Lender and LC Issuer agrees to notify
Borrower and Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 10.15.    Release of Collateral and Guarantee Obligations.
(a)    Upon any sale or other transfer of any Collateral by any Restricted
Person that is permitted under the Loan Documents and request by Borrower for
such release, Administrative Agent shall release the Lien in such Collateral
(but not the proceeds thereof) subject to any required application of proceeds
in accordance with the Loan Documents and Administrative Agent shall release any
guarantee obligations under any Loan Document of any Person being Disposed of in
such Disposition, in each case, to the extent necessary to permit consummation
of such Disposition in accordance with the Loan Documents.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Secured Obligations have been paid in full, all
Commitments have terminated or expired and any Letter of Credit has been
terminated, replaced or Cash Collateralized, upon request of Borrower,
Administrative Agent shall (without notice to, or vote or consent of, any
Lender) take such actions as shall be required to release (without recourse to
or representation or warranty by Administrative Agent) its security interest in
all Collateral, and to release all guarantee obligations under any Loan
Document. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Secured Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
EUREKA HUNTER PIPELINE, LLC,
Borrower


By:     /s/ Joseph C. Daches    
    Name: Joseph C. Daches
    Title: Senior Vice President and Treasurer


Address:
777 Post Oak Blvd. Suite 910
Houston, Texas 77056
Attention: General Counsel    

Fax:    (832) 369-6992

2    Credit Agreement



--------------------------------------------------------------------------------




ABN AMRO CAPITAL USA LLC,
Administrative Agent, LC Issuer, and a Lender


By:     /s/ Darrell W. Holley            
    Darrell W. Holley
Managing Director



By:     /s/ Francis Birkeland            
    Francis Birkeland
Managing Director


Address:
100 Park Avenue, 17th Floor
New York, NY 10017
Attention:    Wudasse Zaudou
Telephone:    (917) 284-6915
Fax:    (917)-284-6697
Email: Wudasse.Zaudou@abnamro.com


With copies to:

Address:
100 Park Avenue, 17th Floor
New York, NY 10017
Attention:    Elsy Garcia
Telephone:    (917) 284-6921
Email: elsa.garcia@abnamro.com



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




CIT BANK ,
a Lender


By:     /s/ Stewart McLeod            
    Name: Stewart McLeod
    Title: Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






ONEWEST BANK, N.A.,
a Lender


By: /s/ Sean Murphy                
    Name: Sean Murphy
    Title: Executive Vice President

 


[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
a Lender


By: /s/ Kristan Spivey            
    Name: Kristan Spivey
    Title: Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




HILLCREST BANK, a division of NBH Bank, N.A.,
a Lender


By:     /s/ Paul D. Hein                
    Name: Paul D. Hein
    Title: Senior Vice President






[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------




SCHEDULE 1
LENDERS SCHEDULE


Name of Lender
Commitment
Amount
Applicable
Percentage
ABN AMRO CAPITAL USA LLC
$40,000,000.00
34.18803419000%
CIT Bank
$27,000,000.00
23.07692308000%
OneWest Bank N.A.
$20,000,000.00
17.09401709000%
Royal Bank of Canada
$15,000,000.00
12.82051282000%
Hillcrest Bank, a division of NBH Bank, N.A.
$15,000,000.00
12.82051282000%
 
 
 
TOTAL
$117,000,000.00
100.000000000%





Lenders’ Addresses:


ABN AMRO Capital USA LLC
5800 Granite Pkwy, Suite 265
Plano, TX 75024
Attn: Casey Lowary
Telephone: 972-543-6401
Email casey.lowary@abnamro.com


CIT Bank
11 West 42nd Street, 12th Floor
New York, NY 10036    
Attn: Marguerite Fischer
Telephone: 212-771-6007
Facsimile: 212 771 6023
Email: peiportfoliomg@cit.com


OneWest Bank N.A.
888 E. Walnut Street, 5th Floor
Pasadena, CA 91101
Attn: Lauren Pulido
Telephone: 626-535-8216
Facsimile: 866 518 6540
Email: Owb-bbg-Notedepartment@owb.com


Royal Bank of Canada
2800 Post Oak Boulevard, Suite 3900
Houston, Texas 77056         
Attn: Kristan Spivey





--------------------------------------------------------------------------------




Telephone: 713-403-5669
Facsimile: 713 403-5624
Email: Kristan.Spivey@rbccm.com




Hillcrest Bank, a division of NBH Bank, N.A.
2811 McKinney Ave. Suite 24-LB #113
Dallas, TX 75204
Attn: Paul D. Hein
Telephone: 214-756-6723
Email:Paul.Hein@nbhbank.com




--------------------------------------------------------------------------------






SCHEDULE 2
DISCLOSURE SCHEDULE




--------------------------------------------------------------------------------
















SCHEDULE 1.1
EXISTING INVESTMENTS


Investment in subsidiaries listed on Schedule 5.13.




--------------------------------------------------------------------------------






SCHEDULE 5.7
OTHER OBLIGATIONS AND RESTRICTIONS


None.




--------------------------------------------------------------------------------






SCHEDULE 5.9
LITIGATION




On April 11, 2013, a flash fire occurred at Eureka Hunter Pipeline’s Twin
Hickory site located in Tyler County, West Virginia. The incident occurred
during a pigging operation at a natural gas receiving station. Two employees of
third-party contractors received fatal injuries. Another employee of a
third-party contractor was injured. In mid-February 2014, the estate of one of
the deceased third-party contractor employees sued Eureka Hunter Pipeline and
certain other parties in Karen S. Phipps v. Eureka Hunter Pipeline, LLC et al.,
Civil Action No. 14-C-41, in the Circuit Court of Ohio County, West Virginia.
The plaintiff alleges that Eureka Hunter Pipeline and the other defendants
engaged in certain negligent and reckless conduct which resulted in the wrongful
death of the third party contractor employee. The plaintiff has demanded
judgment for an unspecified amount of compensatory, general and punitive
damages. A pre-suit settlement demand has also been received from another
potential claimant. Investigation regarding the incident is ongoing. It is not
possible to predict at this juncture the extent to which, if at all, Eureka
Hunter Pipeline or any related entities will incur liability or damages because
of this incident. However, we believe our insurance will be sufficient to cover
any losses or liabilities we may incur as a result of this incident.




--------------------------------------------------------------------------------








SCHEDULE 5.10
ERISA PLANS AND LIABILITES




None.




--------------------------------------------------------------------------------






SCHEDULE 5.11
ENVIRONMENTAL AND OTHER LAWS


On August 5, 2013, Eureka Hunter Pipeline, LLC received an information request
from the U.S. EPA seeking information about the fire at its Twin Hickory Pigging
Station, and pertaining to section 104 of CERCLA and section 114 of the Clean
Air Act.  Eureka Hunter Pipeline, LLC responded on September 25, 2013,
disclaiming any storage of hazardous materials or release as defined under
either law, and has heard nothing since.




--------------------------------------------------------------------------------






SCHEDULE 5.12
NAMES AND PLACES OF BUSINESS
Eureka Hunter Pipeline, LLC
Eureka Hunter Pipeline, LLC was formed on January 12, 2010 as Eureka Hunter,
LLC. On January 14, 2010 the entity filed a Certificate of Amendment to change
the name of the entity to Eureka Hunter Pipeline, LLC.
Eureka Hunter Land, LLC
Eureka Hunter Land, LLC was formed on November 19, 2010 as Eureka Hunter
Pipeline Partners, LLC. On November 29, 2011 the entity filed a Certificate of
Amendment to change the name of the entity to Eureka Hunter Land, LLC.
TransTex Hunter, LLC
TransTex Hunter, LLC was formed on March 19, 2012 as Eureka Hunter Acquisition
Sub, LLC. On April 3, 2012 the entity filed a Certificate of Amendment to change
the name of the entity to TransTex Gas Services, LLC. On May 22, 2012 the entity
filed a Certificate of Amendment to change the name of the entity to TransTex
Hunter, LLC.




--------------------------------------------------------------------------------






SCHEDULE 5.13
BORROWER’S SUBSIDIARIES


Name of Entity
Ownership Interest
Eureka Hunter Land, LLC
100% - Eureka Hunter Pipeline, LLC
TransTex Hunter, LLC
100% - Eureka Hunter Pipeline, LLC









--------------------------------------------------------------------------------




 
SCHEDULE 5.17
MATERIAL REAL ESTATE


See Attached.




--------------------------------------------------------------------------------






SCHEDULE 5.19
REGULATORY MATTERS


None.




--------------------------------------------------------------------------------






SCHEDULE 5.22
ACCOUNTS


Bank
Name on Account
Type of Account
Account Number
Amegy Bank
4400 Post Oak Pkwy
Houston, TX 77027
713.235.8800
Eureka Hunter Pipeline, LLC
Checking/Operating
53266117
Amegy Bank
4400 Post Oak Pkwy
Houston, TX 77027
713.235.8800
Eureka Hunter Pipeline, LLC
Checking/Land
30020753
Amegy Bank
4400 Post Oak Pkwy
Houston, TX 77027
713.235.8800
Magnum Hunter Services, LLC
Payroll
54026268
Amegy Bank
4400 Post Oak Pkwy
Houston, TX 77027
713.235.8800
TransTex Hunter, LLC
Operating
54026241









--------------------------------------------------------------------------------






SCHEDULE 5.23
MATERIAL CONTRACTS




1.
Letter Agreement, dated June 24, 2011, by and among Eureka Hunter Pipeline, LLC,
Triad Hunter, LLC and Stone Energy Corporation



2.
Gas Gathering Services Agreement, dated as of September 15, 2011, between Jay
Bee Oil and Gas and Eureka Hunter Pipeline, LLC



a.
Individual Transaction Confirmation to Gas Gathering Services Agreement, dated
as of October 26, 2012, between Jay Bee Oil and Gas and Eureka Hunter Pipeline,
LLC



3.
Tap and Metering Facilities Agreement, dated as of November 1, 2011, between Jay
Bee Oil and Gas and Eureka Hunter Pipeline, LLC



4.
Gas Gathering Services Agreement, dated as of February 17, 2012, between Stone
Energy Corporation and Eureka Hunter Pipeline, LLC



a.
Individual Transaction Confirmation to Gas Gathering Services Agreement, dated
as of September 7, 2012, between Stone Energy Corporation and Eureka Hunter
Pipeline, LLC



5.
Amended and Restated Gas Gathering Services Agreement, dated as of March 21,
2012, by and among Triad Hunter, LLC, Eureka Hunter Pipeline, LLC and Magnum
Hunter Resources Corporation



a.
Individual Transaction Confirmation to Gas Gathering Services Agreement, dated
as of February 15, 2013, between Triad Hunter, LLC and Eureka Hunter Pipeline,
LLC (“Eclipse”)



b.
Individual Transaction Confirmation to Gas Gathering Services Agreement, dated
as of February 15, 2013, between Triad Hunter, LLC and Eureka Hunter Pipeline,
LLC (“Ormet”)



c.
Individual Transaction Confirmation to Gas Gathering Services Agreement, dated
as of March 1, 2013, between Triad Hunter, LLC and Eureka Hunter Pipeline, LLC



6.
Gas Gathering Services Agreement, dated as of October 11, 2013, between Noble
Energy, Inc. and Eureka Hunter Pipeline, LLC



7.
Gas Gathering Services Agreement, dated as of December 18, 2013, between CNX Gas
Company LLC and Eureka Hunter Pipeline, LLC



8.
Gas Gathering Services Agreement, dated as of December 20, 2013, between Eclipse
Resources I, LP and Eureka Hunter Pipeline, LLC



9.
Gas Gathering Services Agreement, dated as of February 13, 2014, between Triad
Hunter, LLC and Eureka Hunter Pipeline, LLC





--------------------------------------------------------------------------------




SCHEDULE 7.1
EXISTING INDEBTEDNESS


None.




--------------------------------------------------------------------------------








SCHEDULE 7.5
SALES AND DISPOSITIONS OF ASSETS
 
 
 
 
 
Pipe
 
 
Pipeline
State
 
County
 
Grade
 
Net Book Value
Pleasants County Pipeline
WV
 
Pleasants
 
Plastic / Steel
 
$19,904.60
 
 
 
 
 
 
 
 
French Creek Pipeline
WV
 
Pleasants, Ritchie
 
Plastic
 
$14709.28
 
 
 
 
 
 
 
 
Transpetro/Overland Pipeline
WV
 
Pleasants, Tyler
 
Plastic
 
$10,858.61
 
 
 
 
 
 
 
 
H-4 Meter/Pipeline
WV
 
Pleasants
 
Plastic / Steel
 
$20,060.43
 
 
 
 
 
 
 
 
John Doe Pipeline
WV
 
Pleasants
 
Plastic / Steel
 
$7032.82
 
 
 
 
 
 
 
 
TPL Pipeline
WV
 
Pleasants, Ritchie
 
Plastic
 
$8,697.75
 
 
 
 
 
 
 
 
Cal-Tech Probe Pipeline
WV
 
Tyler, Pleasants
 
Plastic / Steel
 
$27,180.87
 
 
 
 
 
 
 
 
Elk Fork Pipeline
WV
 
Tyler
 
Plastic / Steel
 
$10,065.21
 
 
 
 
 
 
 
 
Jackson Elk Pipeline (Including Macksburg)
OH
 
Washington, Noble
 
Plastic
 
$40,006.29
 
 
 
 
 
 
 
 
Beverly Bell
OH
 
Washington
 
Plastic / Steel
 
$52,020.00
 
 
 
 
 
 
 
 
Webb
WV
 
Pleasants
 
Plastic
 
$2,505.75
 
 
 
 
 
 
 
 
Broud Run
WV
 
Pleasants
 
Plastic
 
$8,459.98

Sch








--------------------------------------------------------------------------------




SCHEDULE 3
SECURITY SCHEDULE


•
Deed of Trust Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of even date herewith from Borrower to Trustee for
the benefit of Administrative Agent

•
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated as of even date herewith from Borrower to Trustee for the benefit of
Administrative Agent

•
Security Agreement dated as of even date herewith by Borrower in favor of
Administrative Agent.

•
Guaranty dated of even date herewith by each Guarantor in favor of
Administrative Agent.







--------------------------------------------------------------------------------




EXHIBIT A
PROMISSORY NOTE
$______________    New York, New York    [Date]
FOR VALUE RECEIVED, the undersigned, Eureka Hunter Pipeline, LLC, a Delaware
limited liability company (“Borrower”), hereby promises to pay to
______________________________________ (“Lender”), the principal sum of
________________ Dollars ($_________), or, if greater or less, the aggregate
unpaid principal amount of the Loans made by Lender to Borrower pursuant to the
terms of the Agreement (as hereinafter defined), together with interest on the
unpaid principal balance thereof as set forth in the Agreement, both principal
and interest payable as herein provided in lawful money of the United States of
America at the offices of Administrative Agent under the Agreement, in New York
City or at such other location, as may be designated by Administrative Agent.
This Note (a) is issued and delivered under that certain Credit Agreement dated
March 28, 2014 among Borrower, ABN AMRO Capital USA LLC, as Administrative
Agent, and the lenders (including Lender) party thereto (as from time to time
supplemented, amended, restated, amended and restated or otherwise modified, the
“Agreement”), and is a “Note” as defined therein, (b) is subject to the terms
and provisions of the Agreement, which contains provisions for payments and
prepayments hereunder and acceleration of the maturity hereof upon the happening
of certain stated events, and (c) is secured by and entitled to the benefits of
certain Security Documents (as identified and defined in the Agreement).
Payments on this Note shall be made and applied as provided in the Agreement.
Reference is hereby made to the Agreement for a description of certain rights,
limitations of rights, obligations and duties of the parties hereto and for the
meanings assigned to terms used and not defined herein and to the Security
Documents for a description of the nature and extent of the security thereby
provided and the rights of the parties thereto.
The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date.
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest that, under applicable Law, may be contracted for,
charged, or received on this Note, and this Note is expressly made subject to
the provisions of the Agreement that more fully set out the limitations on how
interest accrues hereon.
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.




--------------------------------------------------------------------------------




This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of New York (without regard to principles of conflicts of
law), except to the extent the same are governed by applicable federal Law.
EUREKA HUNTER PIPELINE, LLC


By:                    
    Name:
    Title:





Exhibit A – Page 2    CREDIT AGREEMENT



--------------------------------------------------------------------------------




EXHIBIT B
BORROWING NOTICE
Reference is made to that certain Credit Agreement dated as of March 28, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified,
the “Agreement”), by and among Eureka Hunter Pipeline, LLC (“Borrower”), ABN
AMRO Capital USA LLC, as Administrative Agent, and certain financial
institutions, as lenders (“Lenders”). Terms that are defined in the Agreement
are used herein with the meanings given them in the Agreement. Borrower hereby
requests a Borrowing of new Loans to be advanced pursuant to Section 2.2 of the
Agreement as follows:


Aggregate amount of Borrowing:
$________________
Type of Loans in Borrowing:
_________________
Date on which Loans are to be advanced:
_________________
Length of Interest Period for Eurodollar Loans:
___________ months
If combined with existing Loans see attached Continuation/Conversion Notice.
 

Borrower hereby represents and warrants that:
(a)    The representations and warranties of the Restricted Persons set forth in
the Agreement and the other Loan Documents are true and correct in all material
respects (except where qualified by materiality, in which case, true and correct
in all respects) on and as of the date hereof, with the same effect as though
such representations and warranties had been made on and as of the date hereof,
except for any such representation or warranty that expressly applies to a
specified earlier date, in which case such representation or warranty shall have
been true and correct in all material respects (except where qualified by
materiality, in which case, true and correct in all respects) on and as of such
earlier date and except for purposes of this Borrowing Notice, the
representations and warranties contained in Subsection (a) of Section 5.6 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Subsections (a) and (b), respectively of Section 6.2 of the
Agreement.
(b)    No Default exists as of the date hereof.
(c)    The Facility Usage, after the making of the Loans requested hereby, will
not be in excess of the Aggregate Commitment on the date requested for the
making of such Loans.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.
EUREKA HUNTER PIPELINE, LLC

By:                    
    Name:
    Title:





Exhibit B – Page 2    CREDIT AGREEMENT



--------------------------------------------------------------------------------




EXHIBIT C
CONTINUATION/CONVERSION NOTICE
Reference is made to that certain Credit Agreement dated as of March 28, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified,
the “Agreement”), by and among Eureka Hunter Pipeline, L.L.C. (“Borrower”), ABN
AMRO Capital USA LLC, as Administrative Agent, and the lenders party thereto
(“Lenders”). Terms that are defined in the Agreement are used herein with the
meanings given them in the Agreement.
Borrower hereby requests a Conversion or Continuation of existing Loans into a
new Borrowing pursuant to Section 2.3 of the Agreement as follows:
Existing Borrowing(s) to be continued or converted:
$____________ of Eurodollar Loans with Interest Period ending _____________.
$____________ of Base Rate Loans
If being combined with new Loans, $____________ of new Loans to be advanced on
____________
Aggregate amount of Borrowing:
$________________
Type of Loans in new Borrowing:
_________________
Date of Continuation or Conversion:
_________________
Length of Interest Period for Eurodollar Loans:
___________ months

To meet the conditions set out in the Agreement for such
conversion/continuation, Borrower hereby represents and warrants that no Default
exists as of the date hereof.
IN WITNESS WHEREOF this instrument is executed as of __________________.
EUREKA HUNTER PIPELINE, LLC


By:                    
    Name:
    Title:








--------------------------------------------------------------------------------




EXHIBIT D
COMPLIANCE CERTIFICATE
Reference is made to that certain Credit Agreement dated as of March 28, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified,
the “Agreement”), by and among Eureka Hunter Pipeline, LLC (“Borrower”), ABN
AMRO Capital USA LLC, as Administrative Agent, and certain financial
institutions, as lenders (“Lenders”), which Agreement is in full force and
effect on the date hereof. Terms that are defined in the Agreement are used
herein with the meanings given them in the Agreement.
This Certificate is furnished pursuant to Section 6.2(b) of the Agreement.
Together herewith Borrower is furnishing to Administrative Agent and each Lender
Borrower’s *[audited/unaudited] financial statements (the “Financial
Statements”) as of ____________ (the “Reporting Date”). Borrower hereby
represents and warrants to Administrative Agent and each Lender that:
(a)    the Responsible Officer of Borrower signing this instrument is the duly
elected, qualified and acting [____________] of Borrower;
(b)    the Financial Statements fairly present in all material respects the
financial condition of Borrower and its Subsidiaries as at the end of such
Fiscal [Quarter][Year] on a consolidated basis, and the related statements of
income, [stockholder’s equity] and cash flows of Borrower and its Subsidiaries
for such Fiscal Quarter][Year], in accordance with GAAP [subject to normal
year-end adjustments and the absences of footnotes];
(c)    attached hereto is a schedule of calculations showing Borrower’s
compliance as of the Reporting Date with the requirements of Section 7.14 of the
Agreement *[Borrower’s non-compliance as of such date with the requirements of
Section 7.14 of the Agreement]; and
(d)    on the Reporting Date no Default exists *[except for Default(s) under
Section(s) ____________ of the Agreement, which *[is/are] more fully described
on a schedule attached hereto].
(e)    Except as disclosed in a supplement to the Disclosure Schedule attached
to a Compliance Certificate previously delivered pursuant to the Credit
Agreement [or as disclosed in a supplement to the Disclosure Schedule attached
hereto]:
(i)    All ERISA Plans are listed in Section 5.10 of the Disclosure Schedule;
(ii)    Section 5.13 of the Disclosure Schedule sets forth as a true, correct
and complete description of (A) the Subsidiaries of Borrower and the ownership
of such Subsidiaries’ outstanding Equity and (B) any other Equity in any other
Person that are owned by Borrower or any of its Subsidiaries;
(iii)    Section 5.19 of the Disclosure Schedule reflects any complaint,
investigation or other proceeding by any Governmental Authority regarding the
respective rates or practices of any Restricted Person or with respect to any
System;




--------------------------------------------------------------------------------




(iv)    Section 5.22 of the Disclosure Schedule lists all banks and other
financial institutions at which any Restricted Person maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date and correctly identifies the name,
address and telephone number of each financial institution, the name in which
the account is held, the type of the account, and the complete account number
therefor; and
(v)    all Material Contracts of the Restricted Persons are described on Section
5.23 of the Disclosure Schedule, and each such Material Contract is in full
force and effect and, except as set forth on Section 5.23 of the Disclosure
Schedule, Borrower does not have any knowledge of any pending amendments or
threatened termination of any of the Material Contracts.
IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.
EUREKA HUNTER PIPELINE, LLC

By:                    
    Name:
    Title:





Exhibit D – Page 2    CREDIT AGREEMENT



--------------------------------------------------------------------------------




EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below (including, without limitation, any letters
of credit included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.Assignor:    _______________________________
2.Assignee:    _______________________________
        [and is an Affiliate/Approved Fund of [identify Lender] ]
3.Borrower:    Eureka Hunter Pipeline, LLC
4.Administrative Agent:     ABN AMRO Capital USA LLC, as the administrative
agent under the Credit Agreement
5.Credit Agreement:    Credit Agreement dated as of March 28, 2014 among Eureka
Hunter Pipeline, LLC, the Lenders from time to time party thereto, and ABN AMRO
Capital USA LLC, as Administrative Agent and LC Issuer.
6.Assigned Interest:




--------------------------------------------------------------------------------




Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans
CUSIP Number
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



7.[Trade Date:    _______________________________]

Exhibit E – Page 2    CREDIT AGREEMENT



--------------------------------------------------------------------------------




Effective Date: ___________________, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By:                    
    Title:
ASSIGNEE
[NAME OF ASSIGNEE]


By:                    
    Title:
[Consented to and] Accepted:

ABN AMRO CAPITAL USA LLC, as
Administrative Agent


By:                            
    Title
[Consented to]:

EUREKA HUNTER PIPELINE, LLC


By:                            
    Title





Exhibit E – Page 3    CREDIT AGREEMENT



--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement) as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.2 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment




--------------------------------------------------------------------------------




and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.





Annex 1– Page 2    CREDIT AGREEMENT

